 
Exhibit 10.6
 
EXECUTION COPY
 
CREDIT AGREEMENT
 
by and among
 
CALGON CARBON CORPORATION,
 
as Borrower,
 
THE GUARANTORS PARTY HERETO,
 
THE LENDERS PARTY HERETO,
 
And
 
FIRST COMMONWEALTH BANK, as Agent,
 
Dated May 8, 2009

 

--------------------------------------------------------------------------------

 

ARTICLE I CERTAIN DEFINITIONS
    1              
SECTION 1.1
Certain Definitions
    1  
SECTION 1.2
Construction
    24  
SECTION 1.3
Accounting Principles
    25            
ARTICLE II REVOLVING CREDIT AND SWING LOAN FACILITIES
    25              
SECTION 2.1
Revolving Credit Commitments and Swing Loan Commitments
    25  
SECTION 2.2
Nature of Lenders’ Obligations with Respect to Revolving Credit Loans
    26  
SECTION 2.3
Commitment Fees
    26  
SECTION 2.4
Revolving Credit Loan Requests; Swing Loan Requests.
    27  
SECTION 2.5
Making Revolving Credit Loans and Swing Loans.
    27  
SECTION 2.6
Revolving Credit Notes
    28  
SECTION 2.7
Swing Loan Note
    28  
SECTION 2.8
Borrowings to Repay Swing Loans
    28  
SECTION 2.9
Letter of Credit Subfacility
    28  
SECTION 2.10
Increase in Revolving Credit Commitment
    34            
ARTICLE III TERM LOANS
    35              
SECTION 3.1
Term Loan Commitments
    35  
SECTION 3.2
Nature of Lenders’ Obligations with Respect to Term Loans
    36  
SECTION 3.3
Term Loan Principal Payments
    36  
SECTION 3.4
Term Loan Notes
    36            
ARTICLE IV INTEREST RATES
    36              
SECTION 4.1
Interest Rate Options
    36  
SECTION 4.2
Interest Periods
    36  
SECTION 4.3
Interest After Default
    37  
SECTION 4.4
Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available
    37  
SECTION 4.5
Selection of Interest Rate Options
    38  
SECTION 4.6
Computation of Interest and Fees; Retroactive Adjustments of Applicable Margin
    39            
ARTICLE V PAYMENTS
    39              
SECTION 5.1
Payments
    39  
SECTION 5.2
Pro Rata Treatment of Lenders
    40  
SECTION 5.3
Interest Payment Dates
    40  
SECTION 5.4
Voluntary Prepayments and Reduction of Commitment
    40  
SECTION 5.5
Mandatory Prepayments and Reduction of Commitment
    42  
SECTION 5.6
Additional Compensation in Certain Circumstances
    42  


 

--------------------------------------------------------------------------------

 
 
ARTICLE VI REPRESENTATIONS AND WARRANTIES
    44              
SECTION 6.1
Organization and Qualification
    44  
SECTION 6.2
Capitalization and Ownership
    44  
SECTION 6.3
Subsidiaries
    44  
SECTION 6.4
Power and Authority
    45  
SECTION 6.5
Validity and Binding Effect
    45  
SECTION 6.6
No Conflict
    45  
SECTION 6.7
Litigation
    45  
SECTION 6.8
Title to Properties
    46  
SECTION 6.9
Financial Statements
    46  
SECTION 6.10
Use of Proceeds; Margin Stock
    46  
SECTION 6.11
Full Disclosure
    47  
SECTION 6.12
Taxes
    47  
SECTION 6.13
Consents and Approvals
    47  
SECTION 6.14
No Event of Default; Compliance with Instruments
    48  
SECTION 6.15
Patents, Trademarks, Copyrights, Licenses, Etc
    48  
SECTION 6.16
Security Interests
    48  
SECTION 6.17
Status of the Pledged Collateral
    49  
SECTION 6.18
Insurance
    49  
SECTION 6.19
Compliance with Laws
    49  
SECTION 6.20
Material Contracts; Burdensome Restrictions
    49  
SECTION 6.21
Investment Companies; Regulated Entities
    49  
SECTION 6.22
Plans and Benefit Arrangements
    49  
SECTION 6.23
Employment Matters
    51  
SECTION 6.24
Environmental Matters and Safety Matters
    51  
SECTION 6.25
Senior Debt Status
    53  
SECTION 6.26
Anti-Terrorism Laws
    53  
SECTION 6.27
Solvency
    54  
SECTION 6.28
Common Enterprise
    55  
SECTION 6.29
Brokers; Commissions
    55            
ARTICLE VII CONDITIONS PRECEDENT
    55              
SECTION 7.1
Initial Loan.
    56  
SECTION 7.2
All Extensions of Credit
    59            
ARTICLE VIII AFFIRMATIVE COVENANTS
    59              
SECTION 8.1
Preservation of Existence, Etc
    60  
SECTION 8.2
Payment of Liabilities, Including Taxes, Etc
    60  
SECTION 8.3
Maintenance of Insurance and Bonds
    61  
SECTION 8.4
Maintenance of Properties and Leases
    61  
SECTION 8.5
Maintenance of Patents, Trademarks, Etc
    61  
SECTION 8.6
Visitation Rights
    62  
SECTION 8.7
Keeping of Records and Books of Account
    62  
SECTION 8.8
Plans and Benefit Arrangements
    62  
SECTION 8.9
Compliance with Laws
    62  


 
- 2 -

--------------------------------------------------------------------------------

 


SECTION 8.10
Use of Proceeds
    63  
SECTION 8.11
Subordination of Intercompany Loans
    63  
SECTION 8.12
Tax Shelter Regulations
    63  
SECTION 8.13
Anti-Terrorism Laws
    63  
SECTION 8.14
Interest Rate Protection
    63  
SECTION 8.15
Deposit Accounts
    64  
SECTION 8.16
Additional Collateral; Further Assurances
    64            
ARTICLE IX NEGATIVE COVENANTS
    65              
SECTION 9.1
Indebtedness
    65  
SECTION 9.2
Liens
    66  
SECTION 9.3
Guaranties
    67  
SECTION 9.4
Loans and Investments
    67  
SECTION 9.5
Dividends and Related Distributions
    68  
SECTION 9.6
Liquidations, Mergers, Consolidations, Acquisitions
    69  
SECTION 9.7
Dispositions of Assets or Subsidiaries
    69  
SECTION 9.8
Affiliate Transactions
    70  
SECTION 9.9
Subsidiaries, Partnerships and Joint Ventures
    70  
SECTION 9.10
Continuation of or Change in Business
    71  
SECTION 9.11
Plans and Benefit Arrangements
    71  
SECTION 9.12
Fiscal Year
    72  
SECTION 9.13
Swap Agreements
    72  
SECTION 9.14
Sale and Leaseback Transactions
    72  
SECTION 9.15
Changes in Material Documents
    72  
SECTION 9.16
Capital Expenditures
    72  
SECTION 9.17
Minimum Interest Coverage Ratio
    72  
SECTION 9.18
Maximum Leverage Ratio
    73  
SECTION 9.19
Minimum Net Worth
    73  
SECTION 9.20
Negative Pledges
    73            
ARTICLE X REPORTING REQUIREMENTS
    73              
SECTION 10.1
Quarterly Financial Statements
    74  
SECTION 10.2
Annual Financial Statements
    74  
SECTION 10.3
Certificate of the Borrower
    74  
SECTION 10.4
Notice of Default
    75  
SECTION 10.5
Notice of Litigation
    75  
SECTION 10.6
Certain Events
    75  
SECTION 10.7
Budgets, Other Reports and Information
    75  
SECTION 10.8
Tax Shelter Provisions
    76  
SECTION 10.9
Notices Regarding Plans and Benefit Arrangements; Certain Events
    76  
SECTION 10.10
Notices of Involuntary Termination and Annual Reports
    77  
SECTION 10.11
Notice of Voluntary Termination
    77  
SECTION 10.12
Notice of Contamination or Environmental Complaint
    77  


 
- 3 -

--------------------------------------------------------------------------------

 
 
ARTICLE XI DEFAULT
    77              
SECTION 11.1
Events of Default
    77  
SECTION 11.2
Consequences of Event of Default.
    80  
SECTION 11.3
Notice of Sale
    83            
ARTICLE XII THE AGENT
    83  
SECTION 12.1
Appointment
    83  
SECTION 12.2
Delegation of Duties
    83  
SECTION 12.3
Nature of Duties; Independent Credit Investigation
    84  
SECTION 12.4
Actions in Discretion of Agent; Instructions From the Lenders
    84  
SECTION 12.5
Reimbursement and Indemnification of the Agent by the Loan Parties
    85  
SECTION 12.6
Exculpatory Provisions; Limitation of Liability
    85  
SECTION 12.7
Reimbursement and Indemnification of Agent by Lenders
    86  
SECTION 12.8
Reliance by Agent
    86  
SECTION 12.9
Notice of Default
    87  
SECTION 12.10
Notices
    87  
SECTION 12.11
Lenders in Their Individual Capacities; Agent in its Individual Capacity
    87  
SECTION 12.12
Holders of Notes
    87  
SECTION 12.13
Equalization of Lenders
    87  
SECTION 12.14
Successor Agent
    88  
SECTION 12.15
Agent’s Fee
    88  
SECTION 12.16
Availability of Funds
    88  
SECTION 12.17
Calculations
    89  
SECTION 12.18
No Reliance on Agent’s Customer Identification Program
    89  
SECTION 12.19
Beneficiaries
    89            
ARTICLE XIII MISCELLANEOUS
    89              
SECTION 13.1
Modifications, Amendments or Waivers
    89  
SECTION 13.2
No Implied Waivers; Cumulative Remedies; Writing Required
    90  
SECTION 13.3
Reimbursement and Indemnification of Lenders by the Borrower; Taxes
    91  
SECTION 13.4
Holidays
    92  
SECTION 13.5
Funding by Branch, Subsidiary or Affiliate.
    92  
SECTION 13.6
Notices
    92  
SECTION 13.7
Severability
    93  
SECTION 13.8
Governing Law
    93  
SECTION 13.9
Prior Understanding
    93  
SECTION 13.10
Duration; Survival
    94  
SECTION 13.11
Successors and Assigns
    94  
SECTION 13.12
Confidentiality.
    95  
SECTION 13.13
Counterparts
    96  


 
- 4 -

--------------------------------------------------------------------------------

 


SECTION 13.14
Agent’s or Lender’s Consent
    96  
SECTION 13.15
Intentionally Omitted
    96  
SECTION 13.16
CONSENT TO FORUM; WAIVER OF JURY TRIAL
    96  
SECTION 13.17
Certifications From Lenders and Participants
    97  


 
- 5 -

--------------------------------------------------------------------------------

 
 
ANNEXES, SCHEDULES AND EXHIBITS
 
Annex I
- Pricing Grid-Applicable Margins and Fees Based on Leverage Ratio
Annex II
- Commitments of Lenders and Addresses for Notices
   
Schedule 6.1
- Organization and Jurisdiction
Schedule 6.2
- Capitalization and Ownership
Schedule 6.3
- Subsidiaries
Schedule 6.7
- Litigation
Schedule 6.8
- Title to Properties
Schedule 6.13
- Consents and Approvals
Schedule 6.15
- Material, Patents, Trademarks, Copyrights, Licenses, Etc.
Schedule 6.16
- Security Interests
Schedule 6.17
- Status of the Pledged Collateral
Schedule 6.18
- Insurance
Schedule 6.20
- Material Contracts; Burdensome Restrictions
Schedule 6.22
- Plans and Benefit Arrangements
Schedule 6.24
- Environmental Matters and Safety Matters
Schedule 7.1
- Continuing Obligations
Schedule 9.1
- Existing Indebtedness
Schedule 9.2
- Existing Liens
Schedule 9.4
- Existing Investments
Schedule 9.16
- Capital Plan
   
Exhibit A
- Form of Assignment and Assumption Agreement
Exhibit B
- Form of Guarantor Joinder
Exhibit C-1
- Form of Revolving Credit Note
Exhibit C-2
- Form of Swing Loan Note
Exhibit C-3
- Form of Term Note
Exhibit D
- Form of Borrowing Request
Exhibit E
- Form of Compliance Certificate


 

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT, dated May 8, 2009, and made by and among CALGON CARBON
CORPORATION, a Delaware corporation (the “Borrower”), each of the Guarantors (as
hereinafter defined), the Lenders (as hereinafter defined), and FIRST
COMMONWEALTH BANK, a Pennsylvania state bank, in its capacity as administrative
and collateral agent for the Lenders hereunder (in such capacity, the “Agent”),
as an Issuing Bank and Swing Loan Lender.
 
BACKGROUND
 
A.           The Borrower and the other Loan Parties have requested the Lenders
to provide a revolving credit facility to the Borrower in a maximum principal
amount of $100,000,000, with a term out of up to $50,000,000.
 
B.           The revolving credit facility shall be used to assist in financing
the acquisition or retirement of the Convertible Notes (as defined below),
refinance the Borrower’s existing indebtedness, and to provide for general
corporate purposes including working capital financing, letters of credit,
permitted acquisitions and capital expenditures.
 
C.           The Lenders are willing to provide such credit upon the terms and
conditions hereinafter set forth.
 
NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:
 
ARTICLE I
 
CERTAIN DEFINITIONS
 
SECTION 1.1  Certain Definitions.  In addition to words and terms defined
elsewhere in this Agreement, the following words and terms shall have the
following meanings, respectively, unless the context hereof clearly requires
otherwise:
 
“Affiliate” as to any Person means any other Person (a) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (b) which beneficially owns or holds 5% or more of any class of the
voting or other equity interests of such Person, or (c) 5% or more of any class
of voting interests or other equity interests of which is beneficially owned or
held, directly or indirectly, by such Person.
 
“Agent” has the meaning given to such term in the preamble of this Agreement and
shall extend to all permitted successors and assigns of such Person.
 
“Agent’s Fee” has the meaning assigned to that term in Section 12.15.
 
“Agent’s Letter” has the meaning assigned to that term in Section 12.15.

 

--------------------------------------------------------------------------------

 

“Agreement” means this Credit Agreement, as the same may be amended, modified or
supplemented from time to time, including all annexes, schedules and exhibits
hereto.
 
“Ancillary Mortgage Documents” means all documents, instruments, agreements,
endorsements, policies and certificates requested by the Agent and customarily
delivered by any property owner in connection with a mortgage
financing.  Without limiting the generality of the foregoing, examples of
Ancillary Mortgage Documents would include insurance policies or certificates
regarding any collateral, title insurance policies, lien searches, flood
insurance certifications, environmental reports, opinions of counsel, and the
like.
 
“Annual Statements” has the meaning assigned to that term in Section 6.9.
 
“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224, and the USA Patriot Act.
 
“Applicable Commitment Fee Rate” means the percentage rate per annum based on
the Leverage Ratio then in effect according to the pricing grid on Annex I below
the heading “Commitment Fee.”  Any change in the Applicable Commitment Fee Rate
shall be based upon the financial statements and Compliance Certificates
provided pursuant to Section 10.1 and Section 10.2 and shall become effective on
the date such financial statements are due in accordance with Section
10.3.  Notwithstanding anything to the contrary contained herein, the Applicable
Commitment Fee Rate during the period from the Closing Date through the date on
which the Compliance Certificate with respect to the quarter ended September 30,
2009 is due, shall not be less than 0.50%.  Notwithstanding anything to the
contrary contained in this definition, the determination of the Applicable
Commitment Fee Rate for any period shall be subject to the provisions of Section
4.6(b).
 
“Applicable Margin” means the percentage margin to be added to the related
Interest Rate Option based on the Leverage Ratio then in effect, as set forth on
the pricing grid on Annex I below the “Base Rate Margin” or “Euro-Rate Margin”
heading, as applicable; provided that, any change in the Applicable Margin shall
be based upon the financial statements and Compliance Certificates provided
pursuant to Section 10.1 and Section 10.2 and shall become effective on the date
such financial statements are due in accordance with Section
10.3.  Notwithstanding anything to the contrary contained herein, the Applicable
Margin during the period from the Closing Date through the date on which the
Compliance Certificate with respect to the quarter ended September 30, 2009 is
due, shall not be less than (i) 3.00% for the Euro-Rate and (ii) 0.25% for the
Base Rate, as applicable.  Notwithstanding anything to the contrary contained in
this definition, the determination of the Applicable Margin for any period shall
be subject to the provisions of Section 4.6(b).
 
“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement by and among a Purchasing Bank, a Transferor Lender and the Agent, as
Agent and on behalf of the remaining Lenders, in substantially the form of
Exhibit A hereto.

 
- 2 -

--------------------------------------------------------------------------------

 

“Authorized Financial Officer” of any Person means the chief financial officer,
vice-president-finance or treasurer of such Person or, if there is no chief
financial officer, vice-president-finance or treasurer of such Person, a vice
president or other officer of such Person, designated by such Person as being a
financial officer authorized to deliver and certify financial information on
behalf of the Loan Parties required hereunder.
 
“Authorized Officer” means those individuals, designated by written notice to
the Agent from the Borrower, authorized to execute notices, reports and other
documents on behalf of the Loan Parties required hereunder.  The Borrower may
amend such list of individuals from time to time by giving written notice of
such amendment to the Agent.
 
“Banking Services” means each and any of the following bank services provided to
any Loan Party by a Cash Management Bank, (a) commercial credit cards, (b)
stored value cards and (c) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts, BACS facilities (Bank Automated Clearing), check
encashment and interstate depository network services).
 
“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) to a Cash Management Bank in
connection with Banking Services.
 
“Base Rate” means, for any day, a fluctuating per annum rate of interest equal
to the highest of (a) the interest rate per annum announced from time to time by
the Agent at its Principal Office as its then prime rate, which rate may not be
the lowest rate then being charged commercial borrowers by the Agent, (b) the
Federal Funds Effective Rate plus 3.00%, and (c) the Daily LIBOR Rate plus
2.75%.
 
“Base Rate Option” means, for any Borrowing Tranche or other Obligation for
which the Base Rate Option applies, the Base Rate plus the Applicable Margin.
 
“Belgium Economic Development Project” means improvements to the Borrower's
Belgian plant, also known as Feluy Phases I and II.
 
 “Benefit Arrangement” means at any time an “employee benefit plan,” within the
meaning of Section 3(3) of ERISA, which is neither a Plan nor a Multiemployer
Plan and which is maintained, sponsored or otherwise contributed to by any
member of the ERISA Group.
 
“Blocked Person” has the meaning assigned to such term in Section 6.26.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” has the meaning given to such term in the preamble of this Agreement
and shall extend to all permitted successors and assigns of such Person.
 
“Borrower on a Consolidated Basis” means the consolidation of the Borrower and
its Subsidiaries in accordance with GAAP.

 
- 3 -

--------------------------------------------------------------------------------

 

“Borrowing Date” means, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.
 
“Borrowing Tranche” means specified portions of Loans outstanding as
follows:  (a) any Loans to which a Euro-Rate Option applies which become subject
to the same Interest Rate Option under the same Loan Request by the Borrower and
which have the same Interest Period shall constitute one Borrowing Tranche; and
(b) all Loans to which a Base Rate Option applies shall constitute one Borrowing
Tranche.
 
“Business Day” means any day other than a Saturday or Sunday or a legal holiday
on which commercial banks are authorized or required to be closed for business
in Pittsburgh, Pennsylvania, and if the applicable Business Day relates to any
Loan to which the Euro-Rate Option applies, such day must also be a day on which
dealings are carried on in the London interbank market.
 
“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a balance sheet of the Borrower on
a Consolidated Basis prepared in accordance with GAAP including, without
limitation, Capital Lease Obligations.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Capital Plan” means the planned expansion, maintenance and other projects, as
further described in Schedule 9.16 hereto.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Issuing Bank and the Lenders, as collateral for the
aggregate undrawn face amount of outstanding Letters of Credit, cash or deposit
account balances pursuant to documentation in form and substance reasonably
satisfactory to the Agent and the Issuing Bank (which documents are hereby
consented to by the Lenders).
 
“Cash Management Bank” means any Person that, at the time it enters into an
agreement to provide Banking Services, is a Lender or an Affiliate of a Lender.

 
- 4 -

--------------------------------------------------------------------------------

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower or
(b) such time as (i) a “person” or “group” (within the meaning of Sections 13(d)
and 14(d)(2) of the Exchange Act) who, at the time of the execution of this
Agreement, does not own 5% or more of the Equity Interests of the Borrower,
becomes the ultimate “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act) of Equity Interests representing more than 20% of the total voting
power of the Equity Interests of the Borrower on a fully diluted basis, (ii) the
occupation of a majority of the seats (other than vacant seats) on the Board of
Directors of the Borrower by Persons who were neither (A) nominated by the Board
of Directors of the Borrower nor (B) appointed by directors so nominated, (iii)
the merger or consolidation of the Borrower with or into another Person, or the
merger or consolidation of another Person with and into the Borrower, with the
effect that, immediately after such transaction, the stockholders of the
Borrower immediately prior to such transaction hold less than 50% of the Equity
Interests of the Person surviving such merger or consolidation, or (iv) the
Borrower shall cease to own, directly or indirectly, 100% of the fully diluted
Equity Interests of any other Loan Party.
 
“Closing Date” means the first date all the conditions precedent in Section 7.1
are satisfied or waived in accordance with Section 13.1.
 
“CMCC Joint Venture” means Calgon Mitsubishi Chemical Corporation.
 
“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Collateral Agent, to
secure the Secured Obligations.
 
“Collateral Access Agreement” means an agreement, in form and substance
satisfactory to the Agent, among the Collateral Agent, one or more Loan Parties
and a lessor of Real Property, providing the Collateral Agent certain rights
with respect to the Collateral located at such Real Property location.
 
 “Collateral Agent” means the Agent in its capacity as collateral agent for the
Secured Parties, or any successor or assign.
 
“Collateral Deposit Account” means a deposit account of a Loan Party either (a)
held with the Agent or (b) subject to a Control Agreement.
 
“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, each Control Agreement, each Collateral Access Agreement, each
Mortgage Document, and each other agreement, instrument or document that creates
or purports to create a Lien in favor of the Collateral Agent, as all may be
amended, restated, modified, extended, renewed, replaced or supplemented from
time to time.
 
“Columbus Remediation” means any environmental remediation activities with
respect to the plant and other real and personal property located at 835 North
Cassady Avenue, Columbus, Ohio.
 
 “Commercial Letter of Credit” means any letter of credit which is a commercial
letter of credit issued in respect of the purchase of goods or services by one
or more of the Loan Parties in the ordinary course of their business.

 
- 5 -

--------------------------------------------------------------------------------

 

“Commitment” means as to any Lender the aggregate of its Revolving Credit
Commitment and Term Loan Commitment and, in the case of the Swing Loan Lender,
its Swing Loan Commitment, and “Commitments” means the aggregate of the
Revolving Credit Commitments and Term Loan Commitments of all of the Lenders.
 
“Commitment Fee” has the meaning assigned to that term in Section 2.3.
 
“Compliance Certificate” has the meaning assigned to such term in Section 10.3.
 
“Continuing Obligations” means the Existing Letters of Credit and the Existing
Swap Agreements.
 
“Contamination” means the presence or release or threat of release of Regulated
Substances in, on, under or migrating to or from the Property, which pursuant to
Environmental Laws requires notification or reporting to an Official Body, or
which pursuant to Environmental Laws requires the performance of Remedial Action
or which otherwise constitutes a violation of Environmental Laws.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Control Agreement” means an agreement, in form and substance satisfactory to
the Agent, among any Loan Party, a banking institution holding such Loan Party’s
funds, and the Collateral Agent with respect to collection and control of all
deposits and balances held in a deposit account maintained by any Loan Party
with such banking institution.
 
“Conversion Amount” means an amount equal to the lesser of (a) $50,000,000 and
(b) the aggregate principal amount of Revolving Credit Loans outstanding at
12:01 a.m. on the Conversion Date.
 
“Conversion Date” means the first Business Day of July 2012.
 
“Convertible Notes” means the Borrower’s 5% Convertible Senior Notes due 2036
issued pursuant to the Convertible Note Indenture, as amended, supplemented or
otherwise modified.
 
“Convertible Note Indenture” means the Indenture dated August 18, 2006, among
the Borrower and certain of its Subsidiaries and The Bank of New York, as
trustee, as amended, supplemented or otherwise modified.
 
“Daily LIBOR Rate” means, for any day, the rate per annum determined by the
Agent by dividing (a) the Published Rate by (b) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage on such day.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice or the passage of time, or both, would
constitute an Event of Default.

 
- 6 -

--------------------------------------------------------------------------------

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans, participations in Letter of Credit Obligations or
participations in Swing Loans required to be funded by it hereunder within one
Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.
 
“Dollar”, “Dollars”, “U.S. Dollars” and the symbol “$” means lawful money of the
United States of America.
 
“Dollar Equivalent” means, with respect to an amount expressed in a currency
other than Dollars on any date, the amount of Dollars that may be purchased by
the Agent with such amount of such currency at approximately 12:00 noon on such
date.
 
“Domestic Subsidiary” means any Subsidiary of any Loan Party that is organized
under the laws of the United States or any state thereof.
 
“Drawing Date” has the meaning assigned to that term in Section 2.9.
 
“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, net of tax refunds, (iii) all amounts attributable to
depreciation and amortization expense for such period, and (iv) any
extraordinary non-cash charges for such period and (v) any other non-cash
charges for such period (but excluding any non-cash charge in an amount less
than $1,000,000 or any non-cash charge in respect of any item that was included
in Net Income in a prior period and any non-cash charge that relates to the
write-down or write-off of inventory) minus (b) without duplication and to the
extent included in Net Income, (i) any cash payments made during such period in
respect of non-cash charges described in clause (a)(v) taken in a prior period
and (ii) any extraordinary gains and any non-cash items of income for such
period, all calculated for the Borrower on a Consolidated Basis in accordance
with GAAP.
 
“Environmental Complaint” means any:  (a) notice of non-compliance or violation,
citation or order relating in any way to any Environmental Law, Environmental
Permit, Contamination or Regulated Substance; (b) civil, criminal,
administrative or regulatory investigation instituted by an Official Body
relating in any way to any Environmental Law, Environmental Permit,
Contamination or Regulated Substance; (c) administrative, regulatory or judicial
action, suit, claim or proceeding instituted by any Person or Official Body or
any written notice of liability or potential liability from any Person or
Official Body, in either instance, setting forth allegations relating to or a
cause of action for personal injury (including death), property damage, natural
resource damage, contribution or indemnity for the costs associated with the
performance of Remedial Actions, direct recovery for the costs associated with
the performance of Remedial Actions, liens or encumbrances attached to or
recorded or levied against property for the costs associated with the
performance of Remedial Actions, civil or administrative penalties, criminal
fines or penalties, or declaratory or equitable relief arising under any
Environmental Laws; or (d) subpoena, request for information or other written
notice or demand of any type issued by an Official Body pursuant to any
Environmental Laws.

 
- 7 -

--------------------------------------------------------------------------------

 

“Environmental Laws” means all federal, territorial, tribal, state, local and
foreign Laws (including the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. §§ 9601 et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq., the Hazardous Materials Transportation
Act, 49 U.S.C. § 1801 et seq., the Toxic Substances Control Act, 15 U.S.C. §
2601 et seq., the Federal Water Pollution Control Act, 33 U.S.C. §§ 1251 et
seq., the Federal Safe Drinking Water Act, 42 U.S.C. §§ 300f-300j, the Federal
Clean Air Act, 42 U.S.C. § 7401 et seq., the Oil Pollution Act, 33 U.S.C. § 2701
et seq., the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §§ 136
to 136y, each as amended, and any regulations promulgated thereunder or any
equivalent state or local Law, each as amended, and any regulations promulgated
thereunder) and any consent decrees, settlement agreements, judgments, orders,
directives or any binding policies having the force and effect of law issued by
or entered into with an Official Body pertaining or relating to:  (a) pollution
or pollution control; (b) protection of human health from exposure to Regulated
Substances (c) protection of the environment and/or natural resources; (d) the
presence, use, management, generation, manufacture, processing, extraction,
treatment, recycling, refining, reclamation, labeling, sale, transport, storage,
collection, distribution, disposal or release or threat of release of Regulated
Substances; (e) the presence of Contamination; (f) the protection of endangered
or threatened species; and (g) the protection of Environmentally Sensitive
Areas.
 
“Environmental Permits” means all permits, licenses, bonds or other forms of
financial assurances, consents, registrations, identification numbers, approvals
or authorizations required under Environmental Laws (a) to own, occupy or
maintain the Property; (b) for the operations and business activities of the
Loan Parties or any Subsidiaries of any Loan Party; or (c) for the performance
of a Remedial Action.
 
“Environmental Records” means all notices, reports, records, plans,
applications, forms or other filings relating or pertaining to the Property,
Contamination, the performance of a Remedial Action and the operations and
business activities of the Loan Parties or any Subsidiaries of any Loan Party
which pursuant to Environmental Laws, Environmental Permits or at the request or
direction of an Official Body either must be submitted to an Official Body or
which otherwise must be maintained.
 
“Environmentally Sensitive Area” means (a) any wetland as defined by applicable
Environmental Laws; (b) any area designated as a coastal zone pursuant to
applicable Laws, including Environmental Laws; (c) any area of historic or
archeological significance or scenic area as defined or designated by applicable
Laws, including Environmental Laws; (d) habitats of endangered species or
threatened species as designated by applicable Laws, including Environmental
Laws; (e) wilderness or refuge areas as defined or designated by applicable
Laws, including Environmental Laws; or (f) a floodplain or other flood hazard
area as defined pursuant to any applicable Laws.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 
- 8 -

--------------------------------------------------------------------------------

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.
 
“ERISA Group” means, at any time, the Borrower and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control and all other entities which, together with the Borrower,
are treated as a single employer under Section 414 of the Internal Revenue Code.
 
“Euro-Rate” means, with respect to the Loans comprising any Borrowing Tranche to
which the Euro-Rate Option applies for any Interest Period, the interest rate
per annum determined by the Agent by dividing (the resulting quotient rounded
upwards, if necessary, to the nearest 1/100th of 1% per annum) (a) the rate of
interest determined by the Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) to be the average of
the London interbank offered rates for U.S. Dollars quoted by the British
Bankers Association, an appropriate successor thereto or, if it or its successor
ceases to provide such quotes, a comparable replacement determined by the Agent,
as published by Reuters (or other commercially available source providing
quotations thereof as selected by the Agent from time to time), two (2) Business
Days prior to the first day of such Interest Period for an amount comparable to
such Borrowing Tranche and having a borrowing date and a maturity comparable to
such Interest Period by (b) a number equal to 1.00 minus the Euro-Rate Reserve
Percentage. The Euro-Rate shall be adjusted with respect to any Loan to which
the Euro-Rate Option applies that is outstanding on the effective date of any
change in the Euro-Rate Reserve Percentage as of such effective date.
 
“Euro-Rate Option” means, for any Borrowing Tranche or other Obligation for
which the Euro-Rate Option applies, the applicable Euro-Rate plus the Applicable
Margin.
 
“Euro-Rate Reserve Percentage” means as of any day the maximum percentage in
effect on such day, as prescribed by the Board (or any successor) for
determining the reserve requirements (including supplemental, marginal and
emergency reserve requirements) with respect to eurocurrency funding (currently
referred to as “Eurocurrency Liabilities”).
 
“Event of Default” means any of the events described in Section 11.1 and
referred to therein as an “Event of Default.”
 
“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
 
“Existing Credit Facility” means collectively that certain Credit Agreement,
dated as of August 18, 2006, by and among the Borrower and certain of its
Subsidiaries, the lenders party thereto, JPMorgan, as US Administrative Agent,
J.P. Morgan European Limited, as European Administrative Agent, and J.P. Morgan
Securities Inc., as sole bookrunner and sole lead arranger, as amended,
supplemented or modified from time to time.

 
- 9 -

--------------------------------------------------------------------------------

 

“Existing Letters of Credit” means the letters of credit and indemnities issued
by JPMorgan pursuant to the Existing Credit Facility and further described on
Schedule 7.1 hereto.
 
“Existing Swap Agreements” means the Swap Agreements issued by JPMorgan secured
under the Existing Credit Facility and further described on Schedule 7.1 hereto.
 
“Expiration Date” means, with respect to the Revolving Credit Commitments, May
8, 2014.
 
“Federal Funds Effective Rate” for any day means the rate per annum (rounded
upward to the nearest 1/100 of 1%) announced by the Federal Reserve Bank of New
York (or any successor) on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank (or
any successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
 
“Financial Projections” has the meaning assigned to that term in Section 6.9.
 
“First Commonwealth” means First Commonwealth Bank, its successors and assigns.
 
“Fitch” means Fitch Ratings.
 
“Foreign Subsidiary” means any Subsidiary of any Loan Party that is not
organized under the laws of the United States or any state thereof.
 
“GAAP” means generally accepted accounting principles as are in effect from time
to time, and applied on a consistent basis both as to classification of items
and amounts.
 
“Governmental Acts” has the meaning assigned to that term in Section 2.9.
 
“Guarantor” means separately, and Guarantors means collectively, each of the
parties to this Agreement which is designated as a “Guarantor” on the signature
page hereof and each other Person which joins this Agreement as a Guarantor
after the date hereof pursuant to Section 8.16.
 
“Guarantor Joinder” means a joinder by a Person as a Guarantor under this
Agreement, the Guaranty Agreement and the other Loan Documents in substantially
the form of Exhibit B hereto.

 
- 10 -

--------------------------------------------------------------------------------

 

“Guaranty” of any Person means any obligation of such Person guaranteeing or in
effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.
 
“Guaranty Agreement” means the Continuing Agreement of Guaranty and Suretyship,
dated the date hereof, executed and delivered by each of the Guarantors to the
Agent for the benefit of the Lenders, as may be amended, restated, supplemented
or modified from time to time.
 
“Hedge Liabilities” means the liabilities of any of the Loan Parties to the
provider of any Lender-Provided Swap Agreement.
 
Inactive Domestic Subsidiaries” means any dormant Domestic Subsidiary of the
Borrower which (i) does not conduct any business or generate any sales and (ii)
does not own, or have rights to assets with a fair market value in excess of
$500,000.  As of the Closing Date, the Inactive Domestic Subsidiaries of the
Borrower are: (a) Solarchem Environmental Systems, Inc., a corporation organized
under the laws of the State of Nevada; (b) Advanced Separations Technologies
Incorporated, a corporation organized under the laws of the State of Florida;
and (c) CCC Distribution, LLC, a limited liability company organized under the
laws of the State of Delaware.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit,
(j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances, and (k) any other Off-Balance Sheet Liability.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
 
“Ineligible Securities” means any securities which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

 
- 11 -

--------------------------------------------------------------------------------

 

“Insolvency Proceeding” means, with respect to any Person, (a) a case, action or
proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors; undertaken under any Law.
 
“Intellectual Property” means and includes all of any Person’s present and
future right, title and interest in and to the following: all trade names,
patent applications, patents, trademark applications, trademarks and copyrights,
whether now owned or hereafter acquired by such Person.
 
“Intercompany Subordination Agreement” means that certain Subordination
Agreement, dated the date hereof, among the Borrower and various of its
Subsidiaries, as may be amended, restated, supplemented or modified from time to
time.
 
“Interest Coverage Ratio” means as of any date of determination, the ratio of
(a) EBITDA to (b) Interest Expense for the four (4) fiscal quarters ending on
such date of determination.
 
“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrower on a
Consolidated Basis for such period with respect to all outstanding Indebtedness
of the Borrower on a Consolidated Basis (including net costs under Swap
Agreements in respect of interest rates to the extent such net costs are
allocable to such period in accordance with GAAP and any payments in respect of
liquidated damages paid in cash during such period pursuant to any registration
rights agreement entered into in connection with any Indebtedness), calculated
in accordance with GAAP.
 
“Interest Period” means the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans or Term Loans bear interest under the
Euro-Rate Option.  Subject to the last sentence of this definition, such period
shall be one (1), two (2), three (3) or six (6) Months.  Such Interest Period
shall commence on the effective date of such Interest Rate Option, which shall
be (a) the Borrowing Date if the Borrower is requesting new Loans, or (b) the
date of renewal of or conversion to the Euro-Rate Option if the Borrower is
renewing or converting to the Euro-Rate Option applicable to outstanding
Loans.  Notwithstanding the second sentence hereof, any Interest Period which
would otherwise end on a date which is not a Business Day shall be extended to
the next succeeding Business Day unless such Business Day falls in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and the Borrower shall not select, convert to or renew
an Interest Period for any portion of the Loans that would end after the
Expiration Date or Term Loan Maturity date, as applicable.
 
“Interest Rate Option” means any Euro-Rate Option or Base Rate Option.

 
- 12 -

--------------------------------------------------------------------------------

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as the same may
be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuing Bank” means First Commonwealth or such other Lender as the Agent may
consent to (such consent not to be unreasonably withheld), in its capacity as
the issuer of Letters of Credit hereunder.
 
“JPMorgan” means JPMorgan Chase Bank, N.A., its successors and permitted
assigns.
 
“Labor Contracts” means all employment agreements, employment contracts,
collective bargaining agreements and other agreements among any Loan Party or
Subsidiary of a Loan Party and its employees.
 
“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award of or
settlement agreement with any Official Body.
 
“Lender-Provided Swap Agreement” means a Swap Agreement entered into by the Loan
Parties or their Subsidiaries, which, at the time entered into, is provided by a
Lender or any Affiliate of a Lender; provided that such agreement (a) is
documented in a standard International Swap Dealer Association Agreement, (b)
provides for the method of calculating the reimbursable amount of the provider’s
credit exposure in a reasonable and customary manner, and (c) is entered into
for hedging (rather than speculative) purposes.
 
“Lenders” means the financial institutions named on Annex II and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.
 
“Letter of Credit” has the meaning assigned to that term in Section 2.9.
 
“Letter of Credit Borrowing” has the meaning assigned to such term in Section
2.9.
 
“Letter of Credit Fee” has the meaning assigned to that term in Section 2.9.
 
“Letters of Credit Outstanding” means at any time the sum of (a) the aggregate
undrawn face amount of outstanding Letters of Credit and (b) the aggregate
amount of all unpaid and outstanding Reimbursement Obligations and Letter of
Credit Borrowings.
 
“Leverage Ratio” means as of any date of determination, the ratio of (a) Senior
Debt to (b) EBITDA for the four (4) fiscal quarters ending on such date of
determination.

 
- 13 -

--------------------------------------------------------------------------------

 

“Lien” means, with respect to any asset (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, assignment by way of security, charge or
security interest in, on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.
 
“LLC Interests” has the meaning given to such term in Section 6.3.
 
“Loan Documents” means this Agreement, the Agent’s Letter, the Notes, Guaranty
Agreement, the Intercompany Subordination Agreement, the Collateral Documents,
and any other instruments, certificates or documents delivered or contemplated
to be delivered hereunder or thereunder or in connection herewith or therewith,
as the same may be supplemented or amended from time to time in accordance
herewith or therewith, and “Loan Document” means any of the Loan Documents.
 
“Loan Parties” means, collectively, the Borrower and the Guarantors, and the
term “Loan Party” means any of the Loan Parties.
 
“Loan Request” has the meaning given to such term in Section 2.4.
 
“Loans” means collectively, and “Loan” means separately, all Revolving Credit
Loans, Swing Loans, and Term Loans or any Revolving Credit Loan, Swing Loan, or
Term Loan.
 
“Material Adverse Change” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and its
Subsidiaries, taken as a whole, (b) the ability of any Loan Party to perform any
of its obligations under the Loan Documents to which it is a party, (c) the
Collateral, taken as a whole, or the Collateral Agent’s Liens on the Collateral
or the priority of such Liens, or (d) the rights of or benefits available to the
Agent, the Collateral Agent, the Issuing Bank, the Swing Loan Lender, or any
Lender under any of the Loan Documents.
 
“Material Leased Location” means any real property leased by a Loan Party on
which the Loan Parties maintain inventory having a fair market value in excess
of $1,500,000.
 
“Material Real Property” means the real property designated as such on Schedule
6.8 hereof and any other real property of a Loan Party acquired, or otherwise
obtained, after the Closing Date, the market value of which is in excess of
$5,000,000.
 
“Month” with respect to an Interest Period under the Euro-Rate Option, means the
interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period.  If any Euro-Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.
 
“Moody’s” means Moody’s Investors Service, Inc.

 
- 14 -

--------------------------------------------------------------------------------

 

“Mortgage Documents” means all mortgages, deeds of trust and all other
documents, instruments, and agreements providing the Collateral Agent with a
Lien on any Property of any Loan Party, as each may be amended, restated,
supplemented or modified from time to time.
 
“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA and to which the
Borrower or any member of the ERISA Group is then making or accruing an
obligation to make contributions or, within the preceding five (5) Plan years,
has made or had an obligation to make such contributions.
 
“Multiple Employer Plan” means a Plan which has two (2) or more contributing
sponsors (including the Borrower or any member of the ERISA Group) at least two
(2) of whom are not under common control, as such a plan is described in
Sections 4063 and 4064 of ERISA.
 
“Net Income” means, for any period, the net income (or loss) of the Borrower on
a Consolidated Basis, determined in accordance with GAAP; provided that, there
shall be excluded (a) the income (or deficit) of any Person accrued prior to the
date it becomes a Subsidiary of the Borrower or is merged into or consolidated
with the Borrower or any of its Subsidiaries, (b) the income (or deficit) of any
Person (other than a Subsidiary of the Borrower) in which the Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation (other than under any Loan
Document) or Law applicable to such Subsidiary.
 
“Net Worth” means, as of any date of determination, the net worth of the
Borrower on a Consolidated Basis, as determined in accordance with GAAP
(consistently applied, but undiminished by any reduction for intangible assets).
 
“Notes” means the Revolving Credit Notes, the Swing Note and the Term Notes.
 
“Obligation” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
Insolvency Proceeding naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
Insolvency Proceeding.
 
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

 
- 15 -

--------------------------------------------------------------------------------

 

“Official Body” means any national, federal, state, local or other government or
political subdivision or any agency, authority, board, bureau, central bank,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.
 
“Order” has the meaning assigned to such term in Section 2.9.
 
“Participation Advance” means, with respect to any Lender, such Lender’s payment
in respect of its participation in a Letter of Credit Borrowing according to its
Ratable Share pursuant to Section 2.9.
 
“Partnership Interests” has the meaning given to such term in Section 6.3.
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.
 
“Permitted Encumbrances” means:
 
(a)           Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable;
 
(b)           Pledges or deposits made in the ordinary course of business to
secure payment of workmen’s compensation, or to participate in any fund in
connection with workmen’s compensation, unemployment insurance, old-age pensions
or other social security programs;
 
(c)           Liens of mechanics, materialmen, repairmen, warehousemen,
carriers, or other like Liens, securing obligations incurred in the ordinary
course of business that are not yet due and payable and Liens of landlords
securing obligations to pay lease payments or that are not overdue by more than
30 days;
 
(d)           Good-faith pledges or deposits made in the ordinary course of
business to secure performance of bids, tenders, contracts (other than for the
repayment of borrowed money) or leases, not in excess of the aggregate amount
due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business;
 
(e)           Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property in the ordinary conduct to the business of the Borrower or
Domestic Subsidiary using such property or the value thereof, and none of which
is violated in any material respect by existing or proposed structures, land use
or operations, or any other Lien otherwise permitted by the terms of any
Mortgage;
 
(f)           Liens, security interests and mortgages in favor of the Collateral
Agent securing any Secured Obligations;

 
- 16 -

--------------------------------------------------------------------------------

 

(g)           The following, (A) if the validity or amount thereof is being
contested in good faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution thereon have been stayed and continue to
be stayed or (B) if a final judgment is entered and such judgment is stayed or
discharged within thirty (30) days of entry, and in either case they do not
affect the Collateral or, in the aggregate, materially impair the ability of the
Loan Parties taken as a whole to perform their Obligations hereunder or under
the other Loan Documents:
 
(i)           Claims or Liens for taxes, assessments or charges due and payable
and subject to interest or penalty, provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;
 
(ii)          Claims, Liens or encumbrances upon, and defects of title to, real
or personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;
 
(iii)        Claims or Liens of mechanics, materialmen, warehousemen, carriers,
or other statutory nonconsensual Liens; or
 
(iv)        Liens resulting from final judgments or orders for payment of
amounts, in the aggregate outstanding at any time, of less than $5,000,000.
 
 “Permitted Investments” means:
 
(i)           for the Borrower or any Domestic Subsidiary:
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
 
(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the a
credit rating of not less than A2, P2 or F2 from S&P, Moody’s or Fitch, as
applicable;
 
(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any  Lender or any commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
$500,000,000;
 
(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and

 
- 17 -

--------------------------------------------------------------------------------

 

(e)           money market funds that (I) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (II) are rated AAA by S&P and Aaa by Moody’s and (III) have portfolio
assets of at least $5,000,000,000; and
 
(ii)           for any Foreign Subsidiary:
 
(a)           any credit balances, realizable within three months, on any bank
or other deposit, savings or current account;
 
(b)           cash in hand;
 
(c)           securities which are issued and guaranteed by the British
government to raise funds and publically traded in England;
 
(d)           Sterling or Euro commercial paper maturing not more than 12 months
from the date of issue and rated A-1 by S&P or P-1 by Moody’s; and
 
(e)           any deposit with or acceptance maturing not more than one year
after issue accepted by an institution authorized under the Banking Act 1987,
and Sterling denominated debt securities having not more than one year until
final maturity and listed on a recognized stock exchange and rated at least AA
by S&P and Aa by Moody’s.
 
“Permitted Liens” means any Lien permitted under Section 9.2 hereof.
 
“Person” means any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.
 
“Plan” means at any time an employee pension benefit plan (including a Multiple
Employer Plan, but not a Multiemployer Plan) which is covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code and either (a) is maintained by any member of the ERISA
Group for employees of any member of the ERISA Group or (b) has at any time
within the preceding five (5) years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group.
 
“Pledge Agreement” means the Pledge Agreement, dated the date hereof, executed
and delivered by the owner of any Loan Party or Subsidiary of a Loan Party to
the Collateral Agent, as may be amended, restated, supplemented or modified from
time to time.
 
“Pledged Collateral” means the Collateral in which security interests are
granted under the Pledge Agreement.
 
“Principal Office” means the main banking office of the Agent in Pittsburgh,
Pennsylvania.

 
- 18 -

--------------------------------------------------------------------------------

 

 “Prior Security Interest” means a valid and enforceable perfected
first-priority security interest under the UCC in the UCC Collateral and the
Pledged Collateral which is subject only to Liens for taxes not yet due and
payable to the extent such prospective tax payments are given priority by
statute or Purchase Money Security Interests as permitted hereunder.
 
“Prohibited Transaction” means any prohibited transaction as defined in Section
4975 of the Internal Revenue Code or Section 406 of ERISA for which neither an
individual nor a class exemption has been issued by the United States Department
of Labor or which is not exempt pursuant to Section 4975(d) of the Internal
Revenue Code of Section 408 of ERISA.
 
“Property” means all real property, both owned and leased, of any Loan Party or
Subsidiary of a Loan Party.
 
“Published Rate” means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one month period (or, if no such rate is published therein
for any reason, then the Published Rate shall be the eurodollar rate for a one
month period as published in another publication determined by the Agent).
 
“Purchase Money Security Interest” means Liens upon tangible personal property
securing loans to any Loan Party or Subsidiary of a Loan Party or deferred
payments by such Loan Party or Subsidiary for the purchase of such tangible
personal property.
 
“Purchasing Bank” means a Lender which becomes a party to this Agreement by
executing an Assignment and Assumption Agreement.
 
“Ratable Share” means, for any Lender (a) with respect to the Revolving Credit
Commitment (or any Revolving Credit Loan, Swing Loan or Letter of Credit (or
Letter of Credit or Reimbursement Obligation)), the proportion that such
Lender’s Revolving Credit Commitment bears to the Revolving Credit
Commitments of all of the Lenders, (b) with respect to the Term Loan Commitment
(or any Term Loan), the proportion that such Lender’s outstanding Term Loan
bears to the outstanding Term Loans of all of the Lenders, and (c) with respect
to the Loans, other Obligations generally or proceeds of any Collateral, the
proportion of such Lender’s share of the Total Outstandings.
 
“Real Property” means the real property identified on Schedule 6.8, together
with any other real property owned or leased by any Loan Party on or after the
date hereof.
 
“Regulated Substances” means, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a
“hazardous substance,” “pollutant,” “pollution,” “contaminant,” “hazardous or
toxic substance,” “extremely hazardous substance,” “toxic chemical,” “toxic
substance,” “toxic waste,” “hazardous waste,” “special handling waste,”
“industrial waste,” “residual waste,” “solid waste,” “municipal waste,” “mixed
waste,” “infectious waste,” “chemotherapeutic waste,” “medical waste,”
“pesticide” or “regulated substance” or any other substance, material or waste,
regardless of its form or nature, which is regulated, controlled or governed by
Environmental Laws due to its radioactive, ignitable, corrosive, reactive,
explosive, toxic, carcinogenic or infectious properties or nature or any other
material, substance or waste, regardless of its form or nature, which otherwise
is regulated, controlled or governed by Environmental Laws, including petroleum
and petroleum products (including crude oil and any fractions thereof), natural
gas, synthetic gas and any mixtures thereof, asbestos, urea formaldehyde,
polychlorinated biphenyls, mercury, radon and radioactive materials.

 
- 19 -

--------------------------------------------------------------------------------

 

“Reimbursement Obligation” has the meaning assigned to such term in Section 2.9.
 
“Remedial Action” means any investigation, identification, preliminary
assessment, characterization, delineation, feasibility study, cleanup,
corrective action, removal, remediation, risk assessment, fate and transport
analysis, in-situ treatment, containment, operation and maintenance or
management in-place, control or abatement of or other response actions to
Regulated Substances and any closure or post-closure measures associated
therewith.
 
“Reportable Event” means a reportable event described in Section 4043 of ERISA
and regulations thereunder with respect to a Plan or Multiemployer Plan.
 
“Reportable Transaction” has the meaning assigned to such term in Section 8.12.
 
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings and (b) aggregate unused
Commitments; provided that the unused Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
 
“Revolving Credit Commitment” means, as to any Lender at any time, the amount
initially set forth opposite its name on Annex II in the column labeled “Amount
of Commitment for Revolving Credit Loans,” and thereafter on Schedule I to the
most recent Assignment and Assumption Agreement, and “Revolving Credit
Commitments” means the aggregate Revolving Credit Commitments of all of the
Lenders, in each case as the above may also be increased pursuant to Section
2.10 or reduced pursuant to Section 5.4 hereof.
 
“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment.
 
“Revolving Credit Loans” means collectively, and “Revolving Credit Loan” means
separately, all loans or any loan made by the Lenders or one of the Lenders
pursuant to Section 2.1(a), Section 2.8 or Section 2.9.
 
“Revolving Credit Notes” means collectively, and “Revolving Credit Note” means
separately, all the Revolving Credit Notes of the Borrower in substantially the
form of Exhibit C-1 hereto evidencing the Revolving Credit Loans, together with
all amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.
 
“Revolving Facility Usage” means at any time the sum of the Revolving Credit
Loans outstanding, Swing Loans outstanding and the Letters of Credit
Outstanding.

 
- 20 -

--------------------------------------------------------------------------------

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
 
“Safety Laws” means the Occupational Safety and Health Act, 29 U.S.C. § 651 et
seq., as amended, and any regulations promulgated thereunder or any equivalent
foreign, territorial, provincial state or local Law, each as amended, and any
regulations promulgated thereunder or any other foreign, territorial,
provincial, federal, state or local Law, each as amended, and any regulations
promulgated thereunder, pertaining or relating to the protection of employees
from exposure to Regulated Substances in the workplace (but excluding workers
compensation and wage and hour laws).
 
“Safety Complaints” means any: (a) notice of non-compliance or violation,
citation or order relating in any way to any Safety Law; (b) civil, criminal,
administrative or regulatory investigation instituted by an Official Body
relating in any way to any Safety Law; (c) administrative, regulatory or
judicial action, suit, claim or proceeding instituted by any Person or Official
Body or any written notice of liability or potential liability from any Person
or Official Body, in either instance, setting forth allegations relating to or a
cause of action for civil or administrative penalties, criminal fines or
penalties, or declaratory or equitable relief arising under any Safety Laws; or
(d) subpoena, request for information or other written notice or demand of any
type issued by an Official Body pursuant to any Safety Laws.
 
“Safety Filings and Records” means all notices, reports, records, plans,
applications, forms, logs, programs, manuals or other filings or documents
relating or pertaining to compliance with Safety Laws, including employee safety
in the workplace, employee injuries or fatalities, employee training, or the
protection of employees from exposure to Regulated Substances which pursuant to
Safety Laws or at the direction or order of any Official Body, the Loan Parties
or any Subsidiaries of any Loan Party either must be submitted to an Official
Body or otherwise must maintain in their records.
 
“Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations and (b) Hedge Liabilities; provided that at or prior to the
time that any transaction relating to such Banking Services Obligations or Hedge
Liabilities are executed, the Lender thereto (or its Affiliate) has delivered
written notice, describing the transaction, to the Agent that such transaction
has been entered into and that it constitutes a Secured Obligation entitled to
the benefits of the Collateral Documents.
 
“Secured Parties” means, collectively, the Agent, the Lenders, the Issuing Bank,
the Swing Loan Lender, the Swap Providers, the Collateral Agent, and all other
Persons, the Obligations owing to which are secured by the Collateral under the
Collateral Documents.
 
“Security Agreement” means the Security Agreement, dated the date hereof,
executed and delivered by each of the Loan Parties to the Agent for the benefit
of the Lenders, as may be amended, restated, supplemented or modified from time
to time.

 
- 21 -

--------------------------------------------------------------------------------

 

“Senior Debt” means (a) the principal balance of the Loans and all other
Indebtedness of the Loan Parties and their Subsidiaries for borrowed money,
including Capitalized Lease Obligations, reimbursement obligations under letters
of credit, and contingent obligations and Guarantees, without duplication, less,
to the extent included therein, (b) the principal balance of all Subordinated
Debt.
 
“Shares” has the meaning assigned to that term in Section 6.2.
 
“Standby Letter of Credit” means a Letter of Credit issued to support
obligations of one or more of the Loan Parties, contingent or otherwise, which
finance the working capital and business needs of the Loan Parties incurred in
the ordinary course of business, but excluding any Letter of Credit under which
the stated amount of such Letter of Credit increases automatically over time.
 
“Subordinated Debt” means Indebtedness among the Borrower and any of its
Subsidiaries subject to the Intercompany Subordination Agreement or any other
subordination agreement satisfactory to the Agent, in its sole discretion.
 
“Subsidiary” of any Person at any time means (a) any corporation or trust of
which fifty percent (50%) or more (by number of shares or number of votes) of
the outstanding capital stock or shares of beneficial interest normally entitled
to vote for the election of one or more directors or trustees (regardless of any
contingency which does or may suspend or dilute the voting rights) is at such
time owned directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (b) any partnership of which such Person is a general partner or
of which fifty percent (50%) or more of the partnership interests is at the time
directly or indirectly owned by such Person or one or more of such Person’s
Subsidiaries, (c) any limited liability company of which such Person is a member
or of which fifty percent (50%) or more of the limited liability company
interests is at the time directly or indirectly owned by such Person or one or
more of such Person’s Subsidiaries or (d) any corporation, trust, partnership,
limited liability company or other entity which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries
(provided that, so long as the Loan Parties do not collectively own more than
49% of CCMC Joint Venture, such entity shall not be deemed to be a Subsidiary of
the Borrower).
 
“Subsidiary Shares” has the meaning assigned to that term in Section 6.3.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of any Borrower or its
Subsidiaries shall be a Swap Agreement.
 
“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

 
- 22 -

--------------------------------------------------------------------------------

 

“Swap Provider” means any provider of a Lender-Provided Swap Agreement.
 
“Swing Loan Lender” means First Commonwealth, in its capacity as lender under
the Swing Loan Commitment.
 
“Swing Loan Commitment” means the lesser of (a) $5,000,000, and (b) the
aggregate amount of Revolving Credit Commitments.
 
“Swing Loan Note” means the Swing Loan Note of the Borrower in substantially the
form of Exhibit C-2 hereto evidencing the Swing Loans, together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.
 
“Swing Loans” means collectively, and “Swing Loan” means separately, all loans
or any loan made by the Swing Loan Lender pursuant to Section 2.1(b).
 
“Term Loan” has the meaning given to such term in Section 3.1; “Term Loans”
means collectively all of the Term Loans.
 
“Term Loan Base Rate” Option means the option of the Borrower to have Term Loans
bear interest at the rate and under the terms and conditions set forth in
Section 4.1.
 
“Term Loan Commitment” means, as to any Lender, (a) on the Conversion Date such
Lender’s Ratable Share of the Conversion Amount, and (b) thereafter as set forth
on Schedule I to the most recent Assignment and Assumption Agreement, and “Term
Loan Commitments” means the aggregate Term Loan Commitments of all of the
Lenders.
 
“Term Loan Lender” means a Lender with a Term Loan.
 
“Term Loan Maturity Date” means May 8, 2014.
 
“Term Notes” means collectively, and “Term Note” means separately, all of the
Term Notes of the Borrower in substantially the form of Exhibit C-3 hereto,
evidencing the Term Loans, together with all amendments, extensions, renewals,
replacements, refinancings or refunds thereof in whole or in part.
 
“Total Outstandings” means, on any date, the sum of (a) Revolving Facility Usage
and (b) outstanding Term Loans, as of such date.
 
“Transferor Bank” means the selling Lender pursuant to an Assignment and
Assumption Agreement.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
Commonwealth of Pennsylvania or any other state the laws of which are required
to be applied in connection with the issue of perfection of security interests.

 
- 23 -

--------------------------------------------------------------------------------

 

“UCC Collateral” means the Collateral in which security interests are to be
granted under the Security Agreement.
 
“UCP” means, with respect to any Letter of Credit, the “Uniform Customs and
Practices for Documentary Credits”, Publication No. 600, published by the
International Chamber of Commerce (or such later version thereof as may be in
effect at the time of issuance).
 
“Unanticipated Remediation” means any portion of the expenditures attributable
to the Columbus Remediation which are in excess of $4,000,000.
 
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
 
SECTION 1.2  Construction.  Unless the context of this Agreement otherwise
clearly requires, the following rules of construction shall apply to this
Agreement and each of the other Loan Documents:
 
(a)           Number; Inclusion.  references to the plural include the singular,
the plural, the part and the whole; “or” has the inclusive meaning represented
by the phrase “and/or,” and “including” has the meaning represented by the
phrase “including without limitation”;Determination.  references to
“determination” of or by the Agent or the Lenders shall be deemed to include
good-faith estimates by the Agent or the Lenders (in the case of quantitative
determinations) and good-faith beliefs by the Agent or the Lenders (in the case
of qualitative determinations) and such determination shall be conclusive absent
manifest error;
 
(c)           Agent’s Discretion and Consent.  whenever the Agent or the Lenders
are granted the right herein to act in its or their sole discretion or to grant
or withhold consent such right shall be exercised in good faith;
 
(d)           Documents Taken as a Whole.  the words “hereof,” “herein,”
“hereunder,” “hereto” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document as a whole and not
to any particular provision of this Agreement or such other Loan Document;
 
(e)           Headings.  the section and other headings contained in this
Agreement or such other Loan Document and the Table of Contents (if any),
preceding this Agreement or such other Loan Document are for reference purposes
only and shall not control or affect the construction of this Agreement or such
other Loan Document or the interpretation thereof in any respect;
 
(f)           Implied References to this Agreement.  article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified;
 
(g)           Persons.  reference to any Person includes such Person’s
successors and assigns but, if applicable, only if such successors and assigns
are permitted by this Agreement or such other Loan Document, as the case may be,
and reference to a Person in a particular capacity excludes such Person in any
other capacity;

 
- 24 -

--------------------------------------------------------------------------------

 

(h)           Modifications to Documents.  reference to any agreement (including
this Agreement and any other Loan Document together with the schedules and
exhibits hereto or thereto), document or instrument means such agreement,
document or instrument as amended, modified, replaced, substituted for,
superseded or restated;
 
(i)           From, To and Through.  relative to the determination of any period
of time, “from” means “from and including,” “to” means “to but excluding,” and
“through” means “through and including”; and
 
(j)           Shall; Will.  references to “shall” and “will” are intended to
have the same meaning.
 
SECTION 1.3 Accounting Principles.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower or the Required Lenders request an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision, regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.
 
ARTICLE II
 
REVOLVING CREDIT AND SWING LOAN FACILITIES
 
SECTION 2.1 Revolving Credit Commitments and Swing Loan Commitments.
 
(a)           Revolving Credit Loans.  Subject to the terms and conditions
hereof and relying upon the representations and warranties herein set forth,
each Revolving Credit Lender severally agrees to make Revolving Credit Loans to
the Borrower at any time or from time to time on or after the date hereof to the
Expiration Date; provided that, after giving effect to any such Revolving Credit
Loan (i) the aggregate outstanding amount of Revolving Credit Loans from such
Revolving Credit Lender shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment minus such Revolving Credit Lender’s Ratable Share
of outstanding Swing Loans and Letters of Credit Outstanding and (ii) the
Revolving Facility Usage shall not exceed the aggregate amount of Revolving
Credit Commitments.  Within such limits of time and amount and subject to the
other provisions of this Agreement, the Borrower may borrow, repay and reborrow
Revolving Credit Loans.  Each Revolving Credit Loan shall be due and payable in
full on the Expiration Date.

 
- 25 -

--------------------------------------------------------------------------------

 

(b)           Swing Loan Commitment.  Subject to the terms and conditions hereof
and relying upon the representations and warranties herein set forth, the Swing
Loan Lender may, at its option, cancelable at any time for any reason
whatsoever, make Swing Loans to the Borrower at any time or from time to time
after the date hereof to, but not including, the Expiration Date; provided that,
after giving effect to such Swing Loan (i) the aggregate outstanding amount of
Swing Loans shall not exceed the Swing Loan Commitment and (ii) the Revolving
Facility Usage shall not exceed the aggregate amount of Revolving Credit
Commitments.  Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrower may borrow, repay and reborrow Swing
Loans.  Each Swing Loan shall be due and payable in full seven (7) days after
made (or upon earlier demand).
 
SECTION 2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit
Loans.  Each Revolving Credit Lender shall be obligated to participate in each
request for Revolving Credit Loans pursuant to Section 2.4 in accordance with
its Ratable Share.  The aggregate of each Revolving Credit Lender’s Revolving
Credit Loans outstanding hereunder to the Borrower at any time shall never
exceed its Revolving Credit Commitment minus its Ratable Share of outstanding
Swing Loans and Letters of Credit Outstanding.  The obligations of each
Revolving Credit Lender hereunder are several.  The failure of any Lender to
perform its obligations hereunder shall not affect the Obligations of the
Borrower to any other party nor shall any other party be liable for the failure
of such Lender to perform its obligations hereunder.  The Revolving Credit
Lender shall have no obligation to make Revolving Credit Loans hereunder on or
after the Expiration Date.
 
SECTION 2.3 Commitment Fees.  Accruing from the date hereof until the Expiration
Date, the Borrower agrees to pay to the Agent for the account of each Revolving
Credit Lender, as consideration for such Revolving Credit Lender’s Revolving
Credit Commitment hereunder, a nonrefundable commitment fee (the “Commitment
Fee”) equal to the Applicable Commitment Fee Rate per annum (computed on the
basis of a year of 360 and actual days elapsed) on the average daily difference
between the amount of (a) such Revolving Credit Lender’s Revolving Credit
Commitment as the same may be constituted from time to time (for purposes of
this computation, the Swing Loans shall be deemed to be borrowed amounts solely
under the Swing Loan Lender’s Revolving Credit Commitment) and (b) the sum of
such Revolving Credit Lender’s Revolving Credit Loans outstanding plus its
Ratable Share of outstanding Swing Loans and Letters of Credit Outstanding.  All
Commitment Fees shall be payable in arrears on (i) the first Business Day of
each January, April, July and October after the date hereof, (ii) the Conversion
Date, and (iii) on the Expiration Date or upon termination of Revolving Credit
Commitments.

 
- 26 -

--------------------------------------------------------------------------------

 

SECTION 2.4 Revolving Credit Loan Requests; Swing Loan Requests.
 
(a)           Revolving Credit Loan Requests.  Except as otherwise provided
herein, the Borrower may from time to time prior to the Expiration Date request
that the Lenders make Revolving Credit Loans, or renew or convert the Interest
Rate Option applicable to any existing Revolving Credit Loans pursuant to
Section 4.2, by delivering to the Agent, not later than 1:00 p.m., Pittsburgh
time (i) three (3) Business Days prior to the proposed Borrowing Date with
respect to the making of Revolving Credit Loans to which the Euro-Rate Option
applies or the conversion to or the renewal of the Euro-Rate Option for any
Loans, and (ii) one (1) Business Day prior to either the proposed Borrowing Date
with respect to the making of a Revolving Credit Loan to which the Base Rate
Option applies or the last day of the preceding Interest Period with respect to
the conversion to the Base Rate Option for any Loan, a duly completed request
therefor in substantially the form of Exhibit D hereto or a request by telephone
immediately confirmed in writing by letter, facsimile or telex in such form
(each, a “Loan Request”), it being understood that the Agent may rely on the
authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation.  Each such Loan Request shall
be irrevocable and shall specify: (A) the proposed Borrowing Date; (B) the
aggregate amount of the proposed Loans comprising each Borrowing Tranche, which
shall be in integral multiples of $1,000,000 and not less than $2,000,000 for
each Borrowing Tranche to which the Euro-Rate Option applies and not less than
the lesser of $1,000,000 or the maximum amount available for Borrowing Tranches
to which the Base Rate Option applies; (C) whether the Euro-Rate Option or Base
Rate Option shall apply to the proposed Loans comprising the applicable
Borrowing Tranche; and (D) in the case of a Borrowing Tranche to which the
Euro-Rate Option applies, an appropriate Interest Period for the Loans
comprising such Borrowing Tranche.
 
(b)           Swing Loan Requests.  Except as otherwise provided herein, the
Borrower may from time to time prior to the Expiration Date request that the
Swing Loan Lender make Swing Loans by delivery to the Agent and the Swing Loan
Lender not later than 1:00 p.m. Pittsburgh time, on the proposed Borrowing Date
of a duly completed Loan Request, it being understood that the Agent and the
Swing Loan Lender may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation.  Each such Loan Request shall be irrevocable and shall specify:
(i) the proposed Borrowing Date and (ii) the principal amount of such Swing
Loan, which shall be not less than $500,000 and shall be an integral multiple of
$100,000.
 
SECTION 2.5 Making Revolving Credit Loans and Swing Loans.
 
(a)           Making Revolving Credit Loans.  The Agent shall, promptly after
receipt by it of a Loan Request pursuant to Section 2.4, notify the Lenders of
its receipt of such Loan Request specifying:  (i) the proposed Borrowing Date
and the time and method of disbursement of the Revolving Credit Loans requested
thereby; (ii) the amount and type of each such Revolving Credit Loan and the
applicable Interest Period (if any); and (iii) the apportionment among the
Lenders of such Revolving Credit Loans as determined by the Agent in accordance
with Section 2.2.  Each Lender shall remit the principal amount of each
Revolving Credit Loan to the Agent such that the Agent is able to, and the Agent
shall, to the extent the Lenders have made funds available to it for such
purpose and subject to Section 7.2, fund such Revolving Credit Loans to the
Borrower in U.S. Dollars and immediately available funds at the Principal Office
prior to 2:00 p.m., Pittsburgh time, on the applicable Borrowing Date, provided
that if any Lender fails to remit such funds to the Agent in a timely manner,
the Agent may elect in its sole discretion to fund with its own funds the
Revolving Credit Loans of such Lender on such Borrowing Date, and such Lender
shall be subject to the repayment obligation in Section 12.16.
 
(b)           Making Swing Loans.  So long as the Swing Loan Lender elects to
make Swing Loans, the Swing Loan Lender shall, subject to Section 7.2, after
receipt by it of a Swing Loan Request pursuant to Section 2.4, fund such Swing
Loan to the Borrower in U.S. Dollars and immediately available funds at the
Principal Office prior to 2:00 p.m., Pittsburgh time, on the Borrowing Date.

 
- 27 -

--------------------------------------------------------------------------------

 

SECTION 2.6 Revolving Credit Notes.  The Obligations of the Borrower to repay
the aggregate unpaid principal amount of the Revolving Credit Loans made to it
by any Revolving Credit Lender, together with interest thereon, shall, at the
request of such Revolving Credit Lender, be evidenced by a Revolving Credit Note
payable to the order of such Revolving Credit Lender in a face amount equal to
the Revolving Credit Commitment of such Revolving Credit Lender.
 
SECTION 2.7 Swing Loan Note.  The Obligations of the Borrower to repay the
unpaid principal amount of the Swing Loans, together with interest thereon,
shall, at the request of the Swing Loan Lender, be evidenced by a Swing Loan
Note payable to the order of the Swing Loan Lender in a face amount equal to the
Swing Loan Commitment.
 
SECTION 2.8 Borrowings to Repay Swing Loans.  The Swing Loan Lender may, at its
option, exercisable at any time for any reason whatsoever, demand repayment of
the Swing Loans, and each Revolving Credit Lender shall make a Revolving Credit
Loan in an amount equal to such Revolving Credit Lender’s Ratable Share of the
aggregate principal amount of the outstanding Swing Loans.  Revolving Credit
Loans made pursuant to the preceding sentence shall bear interest at the Base
Rate Option and shall be deemed to have been properly requested in accordance
with Section 2.4 without regard to any of the requirements of that
provision.  Upon notice from the Swing Loan Lender, the Agent shall provide
notice to the Revolving Credit Lenders (which may be telephonic or written
notice by letter, facsimile, telex or electronic transmission) that such
Revolving Credit Loans are to be made under this Section 2.8 and of the
apportionment among the Revolving Credit Lenders, and the Revolving Credit
Lenders shall be unconditionally obligated to fund such Revolving Credit Loans
(whether or not the conditions specified in Section 2.4 are then satisfied) by
the time the Swing Loan Lender so requests, which shall not be earlier than 3:00
p.m., Pittsburgh time, on the Business Day next after the date the Revolving
Credit Lenders receive such notice from the Agent.
 
SECTION 2.9 Letter of Credit Subfacility.
 
(a)           Issuance of Letters of Credit.  The Borrower may request the
issuance of a letter of credit by the Issuing Bank (each a “Letter of Credit”),
on behalf of itself or another Loan Party by delivering or having such other
Loan Party deliver to the Agent and the Issuing Bank a completed application and
agreement for letters of credit in such form as the Issuing Bank may specify
from time to time by no later than 1:00 p.m., Pittsburgh time, at least three
(3) Business Days, or such shorter period as may be agreed to by the Issuing
Bank, in advance of the proposed date of issuance.  Each Letter of Credit may be
issued as either a Standby Letter of Credit or a Commercial Letter of Credit, in
either case on such form as presented to the Borrower by the Issuing
Bank.  Subject  to the terms and conditions hereof, including Section 7.2, and
in reliance on the agreements of the other Lenders set forth in this Section
2.9, the Issuing Bank will issue a Letter of Credit (which may be “evergreen”
letters of credit) provided that each Letter of Credit shall in no event expire
later than ten (10) Business Days prior to the Expiration Date and providing
that in no event shall (A) the Letters of Credit Outstanding exceed, at any one
time, $30,000,000 or (B) the Revolving Facility Usage exceed, at any one time,
the Revolving Credit Commitments.

 
- 28 -

--------------------------------------------------------------------------------

 

(b)           Letter of Credit Fees.  The Borrower shall pay (i) to the Agent
for the ratable account of the Revolving Credit Lenders a fee (the “Letter of
Credit Fee”) according to the pricing grid on Annex I below the heading “Letter
of Credit Fee”, and (ii) to the Issuing Bank for its own account a fronting fee
equal to 0.125% per annum (computed on the basis of a year of 360 days and
actual days elapsed), which fees shall be computed on the daily average Letters
of Credit Outstanding and shall be payable quarterly in arrears commencing with
the first Business Day of each January, April, July and October following
issuance of each Letter of Credit and on the Expiration Date.  The Borrower
shall also pay to the Issuing Bank for the Issuing Bank’s sole account the
Issuing Bank’s then in effect customary fees and administrative expenses payable
with respect to the Letters of Credit as the Issuing Bank may generally charge
or incur from time to time in connection with the issuance, maintenance,
modification (if any), assignment or transfer (if any), negotiation, and
administration of Letters of Credit.
 
(c)           Disbursements, Reimbursement.
 
(i)           Immediately upon the Issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Bank a participation in
such Letter of Credit and each drawing thereunder in an amount equal to such
Lender’s Ratable Share of the maximum amount available to be drawn under such
Letter of Credit and the amount of such drawing, respectively.
 
(ii)           In the event of any request for a drawing under a Letter of
Credit by the beneficiary or transferee thereof, the Issuing Bank will promptly
notify the Borrower.  Provided that the Borrower shall have received such
notice, the Borrower shall reimburse (such obligation to reimburse the Issuing
Bank shall sometimes be referred to as a “Reimbursement Obligation”) the Issuing
Bank prior to 1:00 p.m., Pittsburgh time on each date that an amount is paid by
the Issuing Bank under any Letter of Credit (each such date, an “Drawing Date”)
in an amount equal to the amount so paid by the Issuing Bank.  In the event the
Borrower fails to reimburse the Issuing Bank for the full amount of any drawing
under any Letter of Credit by 1:00 p.m., Pittsburgh time, on the Drawing Date,
the Agent will promptly notify each Revolving Credit Lender thereof, and the
Borrower shall be deemed to have requested that Revolving Credit Loans be made
by the Revolving Credit Lenders under the Base Rate Option to be disbursed on
the Drawing Date under such Letter of Credit.  Any notice given by the Agent
pursuant to this Section 2.9 may be oral if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 
- 29 -

--------------------------------------------------------------------------------

 

(iii)           Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.9 pay to the Agent, for the account of the Issuing Bank, an amount in
immediately available funds equal to its Ratable Share of the amount of the
unreimbursed drawing.  Any payment made by each Revolving Credit Lender to the
Agent under this Section 2.9 shall be deemed to be a Revolving Credit Loan under
the Base Rate Option made to the Borrower; provided, that if the Borrower is not
permitted to borrow Revolving Credit Loans because of their failure to satisfy
the conditions set forth in Section 7.2 (other than any notice requirements),
then such payment shall constitute a purchase by such Revolving Credit Lender of
a participation interest (“Participation Advance”) in the Letter of Credit
Borrowing as defined in Section 2.9.  If any Revolving Credit Lender so notified
fails to make available to the Agent, for the account of the Issuing Bank, the
amount of such Revolving Credit Lender’s Ratable Share of such amount by no
later than 2:00 p.m., Pittsburgh time, on the Drawing Date, then interest shall
accrue on such Revolving Credit Lender’s obligation to make such payment, from
the Drawing Date to the date on which such Lender makes such payment (A) at a
rate per annum equal to the Federal Funds Effective Rate during the first three
(3) days following the Drawing Date and (B) at a rate per annum equal to the
rate applicable to Loans under the Base Rate Option on and after the fourth day
following the Drawing Date.  The Issuing Bank will promptly give notice of the
occurrence of the Drawing Date, but failure of the Issuing Bank to give any such
notice on the Drawing Date or in sufficient time to enable any Revolving Credit
Lender to effect such payment on such date shall not relieve such Lender from
its obligation under this Section 2.9.
 
(iv)           With respect to any unreimbursed drawing that is not converted
into Revolving Credit Loans as contemplated by Section 2.9, the Borrower shall
be deemed to have incurred from the Issuing Bank a borrowing (each a “Letter of
Credit Borrowing”) in the amount of such drawing.  Such Letter of Credit
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the rate per annum applicable to the Revolving Credit Loans
under the Base Rate Option.  Each Revolving Credit Lender is required to
purchase a Participation Advance in accordance with Section 2.9.
 
(d)           Repayment of Participation Advances.
 
(i)           Upon (and only upon) receipt by the Agent, for the account of the
Issuing Bank, immediately available funds from the Borrower (A) in reimbursement
of any payment made by the Issuing Bank under the Letter of Credit with respect
to which any Revolving Credit Lender has made a Participation Advance to the
Issuing Bank, or (B) in payment of interest on such a payment made by the
Issuing Bank under such a Letter of Credit, the Agent will pay to each Revolving
Credit Lender, in the same funds as those received by the Agent, the amount of
such Revolving Credit Lender’s Ratable Share of such funds, except the Agent
shall retain, for the account of the Issuing Bank, the amount of the Ratable
Share of such funds of any Revolving Credit Lender that did not make a
Participation Advance in respect of such payment by Agent.
 
(ii)           If the Agent or the Issuing Bank is required at any time to
return to any Loan Party, or to a trustee, receiver, liquidator, custodian, or
any official in any Insolvency Proceeding, any portion of the payments made by
any Loan Party to the Agent or the Issuing Bank pursuant to Section 2.9 in
reimbursement of a payment made under the Letter of Credit or interest or fee
thereon, each Revolving Credit Lender shall, on demand of the Agent or the
Issuing Bank, forthwith return to the Agent or the Issuing Bank the amount of
its Ratable Share of any amounts so returned by the Agent or the Issuing Bank
plus interest thereon from the date such demand is made to the date such amounts
are returned by such Revolving Credit Lender to the Agent or the Issuing Bank,
at a rate per annum equal to the Federal Funds Effective Rate in effect from
time to time.

 
- 30 -

--------------------------------------------------------------------------------

 

(e)           Documentation.  Each Loan Party agrees to be bound by the terms of
the Issuing Bank’s application and agreement for letters of credit and the
Issuing Bank’s written regulations and customary practices relating to letters
of credit, though such interpretation may be different from such Loan Party’s
own.  In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern.  It is understood and agreed that,
except in the case of its gross negligence or willful misconduct (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall not be
liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.
 
(f)           Determinations to Honor Drawing Requests.  In determining whether
to honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Bank shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.
 
(g)           Nature of Participation and Reimbursement Obligations.  Each
Revolving Credit Lender’s obligation in accordance with this Agreement to make
the Revolving Credit Loans or Participation Advances, as contemplated by Section
2.9, as a result of a drawing under a Letter of Credit, and the Obligations of
the Borrower to reimburse the Issuing Bank upon a draw under a Letter of Credit,
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.9 under all
circumstances, including the following circumstances:
 
(i)           any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Issuing Bank, the Borrower or any other
Person for any reason whatsoever;
 
(ii)           the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Section 2.1, Section 2.4, Section 2.5 or Section 7.2 or as otherwise set forth
in this Agreement for the making of a Revolving Credit Loan, it being
acknowledged that such conditions are not required for the making of a Letter of
Credit Borrowing and the obligation of the Lenders to make Participation
Advances under Section 2.9;
 
(iii)           any lack of validity or enforceability of any Letter of Credit;
 
(iv)           any claim of breach of warranty that might be made by any Loan
Party or any Lender against any beneficiary of a Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, crossclaim, defense
or other right which any Loan Party or any Lender may have at any time against a
beneficiary, successor beneficiary any transferee or assignee of any Letter of
Credit or the proceeds thereof (or any Persons for whom any such transferee may
be acting), the Issuing Bank or any Lender or any other Person or, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);

 
- 31 -

--------------------------------------------------------------------------------

 

(v)           the lack of power or authority of any signer of (or any defect in
or forgery of any signature or endorsement on) or the form of or lack of
validity, sufficiency, accuracy, enforceability or genuineness of any draft,
demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provisions of services relating to a Letter of Credit, in each case even if the
Issuing Bank has been notified thereof;
 
(vi)           payment by the Issuing Bank under any Letter of Credit against
presentation of a demand, draft or certificate or other document which does not
comply with the terms of such Letter of Credit;
 
(vii)         the solvency of, or any acts of omissions by, any beneficiary of
any Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
 
(viii)        any failure by the Issuing Bank to issue any Letter of Credit in
the form requested by any Loan Party;
 
(ix)          any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;
 
(x)           any breach of this Agreement or any other Loan Document by any
party thereto;
 
(xi)          the occurrence or continuance of an Insolvency Proceeding with
respect to any Loan Party;
 
(xii)         the fact that an Event of Default or a Default shall have occurred
and be continuing;
 
(xiii)        the fact that the Expiration Date shall have passed or this
Agreement or the Commitments hereunder shall have been terminated; and
 
(xiv)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

 
- 32 -

--------------------------------------------------------------------------------

 

(h)           Indemnity.  In addition to amounts payable as provided in Section
12.5, each Loan Party hereby agrees to protect, indemnify, pay and save harmless
the Issuing Bank from and against any and all claims, demands, liabilities,
damages, taxes, penalties, interest, judgments, losses, costs, charges and
expenses (including reasonable fees, expenses and disbursements of counsel and
allocated costs of internal counsel) which the Issuing Bank may incur or be
subject to as a consequence, direct or indirect, of the issuance of any Letter
of Credit, other than as a result of (i) the gross negligence or willful
misconduct of the Agent (as finally determined by a court of competent
jurisdiction) or (ii) the wrongful dishonor by the Issuing Bank of a proper
demand for payment made under any Letter of Credit, except if such dishonor
resulted from any act or omission, whether rightful or wrongful, of any present
or future de jure or de facto government or governmental authority (all such
acts or omissions herein called “Governmental Acts”).
 
(i)           Liability for Acts and Omissions.  As between any Loan Party and
the Issuing Bank, such Loan Party assumes all risks of the acts and omissions
of, or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit.  In furtherance and not in limitation of the foregoing, the
Issuing Bank shall not be responsible for any of the following including,
without limitation, any losses or damages to any Loan Party or other Person or
property relating therefrom:  (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for an issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged (even if the Issuing Bank shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Loan Party against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Loan Party and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, electronic mail, cable, telegraph, telex or otherwise, whether or not
they be in cipher; (v) errors in interpretation of technical terms; (vi) any
loss or delay in the transmission or otherwise of any document required in order
to make a drawing under any such Letter of Credit or of the proceeds thereof;
(vii) the misapplication by the beneficiary of any such Letter of Credit of the
proceeds of any drawing under such Letter of Credit; or (viii) any consequences
arising from causes beyond the control of the Issuing Bank, including any
Governmental Acts, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Bank’s rights or powers hereunder.  Nothing in
the preceding sentence shall relieve the Issuing Bank from liability for its
gross negligence or willful misconduct (as finally determined by a court of
competent jurisdiction) in connection with actions or omissions described in
such clauses (i) through (viii) of such sentence.  In no event shall the Issuing
Bank be liable to any Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including, without
limitation, attorneys’ fees), or for any damages resulting from any change in
the value of any property relating to a Letter of Credit.

 
- 33 -

--------------------------------------------------------------------------------

 

Without limiting the generality of the foregoing, the Issuing Lender: (A) may
rely on any oral or other communication believed in good faith by the Issuing
Bank to have been authorized or given by or on behalf of the applicant for a
Letter of Credit, (B) may honor any presentation if the documents presented
appear on their face substantially to comply with the terms and conditions of
the relevant Letter of Credit; (C) may honor a previously dishonored
presentation under a Letter of Credit, whether such dishonor was pursuant to a
court order, to settle or compromise any claim of wrongful dishonor, or
otherwise, and shall be entitled to reimbursement to the same extent as if such
presentation had initially been honored, together with any interest paid by the
Issuing Lender; (D) may honor any drawing that is payable upon presentation of a
statement advising negotiation or payment, upon receipt of such statement (even
if such statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(E) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located; and (F) may
settle or adjust any claim or demand made on the Issuing Bank in any way related
to any order issued at the applicant’s request to an air carrier, a letter of
guarantee or of indemnity issued to a carrier or any similar document (each an
“Order”) and honor any drawing in connection with any Letter of Credit that is
the subject to such Order, notwithstanding that any drafts or other documents
presented in connection with such Letter of Credit fail to conform in any way
with such Letter of Credit.
 
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Bank under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall not
put the Issuing Bank under any resulting liability to the Borrower or any
Lender.
 
SECTION 2.10       Increase in Revolving Credit Commitment.
 
(a)           Request for Increase.  So long as no Default or Event of Default
has occurred and is continuing, upon notice to the Agent (which shall promptly
notify the Revolving Credit Lenders), the Borrower may from time to time,
request an increase in the Revolving Credit Commitment by an amount (for all
such requests) not exceeding Thirty Million Dollars ($30,000,000); provided that
any such request for an increase shall be in a minimum amount of Five Million
Dollars ($5,000,000).  At the time of sending such notice, the Borrower (in
consultation with the Agent) shall specify the time period within which each
Revolving Credit Lender is requested to respond (which shall in no event be less
than ten (10) Business Days from the date of delivery of such notice to the
Revolving Credit Lenders).
 
(b)           Lender Elections to Increase.  Each Revolving Credit Lender shall
notify the Agent within such time period whether or not it agrees to increase
its Revolving Credit Commitment and, if so, whether by an amount equal to,
greater than, or less than its Ratable Share of such requested increase.  Any
Revolving Credit Lender not responding within such time period shall be deemed
to have declined to increase its Revolving Credit Commitment.
 
(c)           Notification by Agent; Additional Revolving Credit Lenders.  The
Agent shall notify the Borrower and each Revolving Credit Lender of the
Revolving Credit Lenders’ responses to each request made hereunder.  To achieve
the full amount of a requested increase, and subject to the approval of the
Agent, the Issuing Bank and the Swing Loan Lender (which approvals shall not be
unreasonably withheld), the Borrower may also invite additional financial
institutions (subject to the consent of the Agent, not to be unreasonably
withheld) to become Revolving Credit Lenders pursuant to a joinder agreement in
form and substance satisfactory to the Agent and its counsel.

 
- 34 -

--------------------------------------------------------------------------------

 

(d)           Effective Date and Allocations.  If the Revolving Credit
Commitment is increased in accordance with this Section, the Agent and the
Borrower shall determine the effective date (the “Revolving Credit Increase
Effective Date”) and the final allocation of such increase.  The Agent shall
promptly notify the Borrower and the Revolving Credit Lenders of the final
allocation of such increase and the Revolving Credit Increase Effective Date.
 
(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Borrower shall deliver to the Agent a certificate of each
Loan Party dated as of the Revolving Credit Increase Effective Date (i)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (ii) certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article VI and the other Loan Documents are true and correct in all material
respects on and as of the Revolving Credit Increase Effective Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.10, the representations and
warranties contained in subsection (a) of Section 6.9 shall be deemed to refer
to the most recent statements furnished pursuant to Section 10.1 and Section
10.2, and (B) no Default or Event of Default has occurred and is continuing.
 
(f)           Prepayments upon Effectiveness of Increase.  The Borrower shall
prepay (which may be with the proceeds of Revolving Credit Loans received on
such date) any Revolving Credit Loans outstanding on the Revolving Credit
Increase Effective Date to the extent necessary to keep the outstanding
Revolving Credit Loans ratable with any revised Ratable Shares arising from any
nonratable increase in the Revolving Credit Commitments under this Section.  To
the extent any Lender (a “reducing Lender”) would be entitled to additional
amounts required to be paid by the Borrower pursuant to Section 5.6 (“breakage
cost”), as a result its Revolving Credit Loan being subject to a prepayment
described in the preceding sentence, the Lenders (including any new Lenders)
which have increased their pro rata share of the Revolving Credit Commitment
(each an “increasing Lender”) shall each pay to each such reducing Lender a
portion of such reducing Lender’s breakage cost equal to the percentage of the
increase in the Revolving Credit Commitment represented by such increasing
Lender’s increased Revolving Credit Commitment.
 
ARTICLE III
 
TERM LOANS
 
SECTION 3.1 Term Loan Commitments.  Subject to the terms and conditions hereof,
including Section 7.2, and relying upon the representations and warranties
herein set forth, on the Conversion Date, each Lender severally agrees to make a
term loan to the Borrower in an amount equal to such Lender’s Term Loan
Commitment.  Each Term Loan made by a Lender shall be made by converting a
portion of such Lender’s Revolving Credit Loans equal to such Lender’s Term Loan
Commitment into such Term Loan.
 

 
- 35 -

--------------------------------------------------------------------------------

 

SECTION 3.2 Nature of Lenders’ Obligations with Respect to Term Loans.  The
failure of any Lender to make a Term Loan shall not relieve any other Lender of
its obligations to make a Term Loan nor shall it impose any additional liability
on any other Lender hereunder.  The Lenders shall have no obligation to make
Term Loans hereunder after the Conversion Date.  The Term Loan Commitments are
not revolving credit commitments, and the Borrower shall not have the right to
repay and reborrow any Term Loan.
 
SECTION 3.3 Term Loan Principal Payments.  The Borrower shall make payments on
the principal amount of each Term Loan in equal quarterly installments, each in
an amount equal to ten percent (10%) of the aggregate amount of Term Loan
Commitments, commencing on September 30, 2012, and thereafter on the last day of
each March, June, September and December, with a final installment of any
remaining principal amount payable on the Term Loan Maturity Date.
 
SECTION 3.4 Term Loan Notes.  The Obligation of the Borrower to repay the unpaid
principal amount of the Term Loans made to it by each Lender, together with
interest thereon, shall, at the request of any Term Loan Lender, be evidenced by
a Term Note payable to the order of such Lender in a face amount equal to the
Term Loan of such Lender.
 
ARTICLE IV
 
INTEREST RATES
 
SECTION 4.1 Interest Rate Options.  The Borrower shall pay interest in respect
of the outstanding unpaid principal amount of the Loans, or portions thereof, as
selected by the Borrower in accordance with the terms and conditions hereof, at
either Interest Rate Option it selects, it being understood that, subject to the
provisions of this Agreement, the Borrower may select different Interest Rate
Options and different Interest Periods to apply simultaneously to the Loans
comprising different Borrowing Tranches and may convert to or renew one or more
Interest Rate Options with respect to all or any portion of the Loans comprising
any Borrowing Tranche, provided that there shall not be at any one time
outstanding more than ten (10) Borrowing Tranches in the aggregate among all of
the Loans and provided further that only the Base Rate Option shall apply to the
Swing Loans.  If at any time the designated rate applicable to any Loan made by
any Lender exceeds such Lender’s highest lawful rate, the rate of interest on
such Lender’s Loan shall be limited to such Lender’s highest lawful rate.
 
SECTION 4.2 Interest Periods.  At any time when the Borrower shall select,
convert to or renew a Euro-Rate Option, the Borrower shall notify the Agent
thereof at least three (3) Business Days prior to the effective date of such
Euro-Rate Option by delivering a Loan Request.  The notice shall specify an
Interest Period during which such Interest Rate Option shall
apply.  Notwithstanding the preceding sentence, the following provisions shall
apply to any selection of, renewal of, or conversion to a Euro-Rate Option:

 
- 36 -

--------------------------------------------------------------------------------

 

(a)           Amount of Borrowing Tranche.  each Borrowing Tranche of Euro-Rate
Loans shall be in integral multiples of $1,000,000 and not less than $2,000,000;
and
 
(b)           Renewals.  in the case of the renewal of a Euro-Rate Option at the
end of an Interest Period, the first day of the new Interest Period shall be the
last day of the preceding Interest Period, without duplication in payment of
interest for such day.
 
SECTION 4.3 Interest After Default.  To the extent permitted by Law, upon the
occurrence and during the continuance of any Event of Default:
 
(a)           Letter of Credit Fees, Interest Rate.  the Letter of Credit Fees
and the rate of interest for each Loan otherwise applicable pursuant to Section
2.9 or Section 4.1, respectively, shall be increased by 2.0% per annum;
 
(b)           Other Obligations.  each other Obligation hereunder if not paid
when due shall bear interest at a rate per annum equal to the sum of the rate of
interest applicable under the Base Rate Option plus an additional 2.0% per annum
from the time such Obligation becomes due and payable and until it is paid in
full; and
 
(c)           Euro-Rate Option.  No Borrowing Tranche may convert to or renew
under a Euro-Rate Option.
 
(d)           Acknowledgment.  The Borrower acknowledges that the increase in
rates referred to in this Section 4.3 reflects, among other things, the fact
that such Loans or other amounts have become a substantially greater risk given
their default status and that the Lenders are entitled to additional
compensation for such risk.  All such interest shall be payable by the Borrower
upon demand by Agent.
 
SECTION 4.4 Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.
 
(a)           Unascertainable.  If on any date on which a Euro-Rate would
otherwise be determined, the Agent shall have determined that:
 
(i)           adequate and reasonable means do not exist for ascertaining such
Euro-Rate, or
 
(ii)           a contingency has occurred which materially and adversely affects
the London interbank eurodollar market relating to the Euro-Rate, the Agent
shall have the rights specified in Section 4.4.
 
(b)           Illegality; Increased Costs; Deposits Not Available.  If at any
time any Lender shall have determined that:
 
(i)           the making, maintenance or funding of any Loan to which a
Euro-Rate Option applies has been made impracticable or unlawful by compliance
by such Lender in good faith with any Law or any interpretation or application
thereof by any Official Body or with any request or directive of any such
Official Body (whether or not having the force of Law);

 
- 37 -

--------------------------------------------------------------------------------

 

(ii)           such Euro-Rate Option will not adequately and fairly reflect the
cost to such Lender of the establishment or maintenance of any such Loan; or
 
(iii)           after making all reasonable efforts, deposits of the relevant
amount in Dollars for the relevant Interest Period for a Loan, or to banks
generally, to which a Euro-Rate Option applies, respectively, are not available
to such Lender with respect to such Loan, or to banks generally, in the
interbank eurodollar market, then the Agent shall have the rights specified in
Section 4.4.
 
(c)           Agent’s and Lender’s Rights.  In the case of any event specified
in Section 4.4(a) the Agent shall promptly so notify the Lenders and the
Borrower thereof, and in the case of an event specified in Section 4.4(b), such
Lender shall promptly so notify the Agent and endorse a certificate to such
notice as to the specific circumstances of such notice, and the Agent shall
promptly send copies of such notice and certificate to the other Lenders and the
Borrower.  Upon such date as shall be specified in such notice (which shall not
be earlier than the date such notice is given), the obligation of (i) the
Lenders, in the case of such notice given by the Agent, or (ii) such Lender, in
the case of such notice given by such Lender, to allow the Borrower to select,
convert to or renew a Euro-Rate Option shall be suspended until the Agent shall
have later notified the Borrower, or such Lender shall have later notified the
Agent, of the Agent’s or such Lender’s, as the case may be, determination that
the circumstances giving rise to such previous determination no longer
exist.  If at any time the Agent makes a determination under Section 4.4 and the
Borrower has previously notified the Agent of its selection of, conversion to or
renewal of a Euro-Rate Option and such Interest Rate Option has not yet gone
into effect, such notification shall be deemed to provide for selection of,
conversion to or renewal of the Base Rate Option otherwise available with
respect to such Loans.  If any Lender notifies the Agent of a determination
under Section 4.4, the Borrower shall, subject to the Borrower’s indemnification
Obligations under Section 5.6, as to any Loan of the Lender to which a Euro-Rate
Option applies, on the date specified in such notice either convert such Loan to
the Base Rate Option otherwise available with respect to such Loan or prepay
such Loan in accordance with Section 5.4.  Absent due notice from the Borrower
of conversion or prepayment, such Loan shall automatically be converted to the
Base Rate Option otherwise available with respect to such Loan upon such
specified date.
 
SECTION 4.5 Selection of Interest Rate Options.  If the Borrower fails to select
a new Interest Period to apply to any Borrowing Tranche of Loans under the
Euro-Rate Option at the expiration of an existing Interest Period applicable to
such Borrowing Tranche in accordance with the provisions of Section 4.2, the
Borrower shall be deemed to have converted such Borrowing Tranche to the Base
Rate Option, commencing upon the last day of the existing Interest Period.

 
- 38 -

--------------------------------------------------------------------------------

 

SECTION 4.6 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Margin.
 
(a)           All computations of interest for Base Rate Loans when the Base
Rate is determined by First Commonwealth’s “prime rate” shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall bear interest for one day.  Each
determination by the Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.
 
(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Loan Parties
or the Lenders determine that (i) the Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the Agent
for the account of the applicable Lenders, promptly on demand by the Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Loan Party under the Bankruptcy Code of the United States,
automatically and without further action by the Agent, any Lender or the Issuing
Bank), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period.  This paragraph shall not limit the rights of the
Agent, any Lender or the Issuing Bank, as the case may be, under Article XI or
any other second of this Agreement.
 
ARTICLE V
 
PAYMENTS
 
SECTION 5.1 Payments.  All payments and prepayments to be made in respect of
principal, interest, Commitment Fees, Letter of Credit Fees, Agent’s Fee or
other fees or amounts due from the Borrower hereunder shall be payable prior to
12:00 noon, Pittsburgh time, on the date when due without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrower, and without set-off, counterclaim or other deduction of any nature,
and an action therefor shall immediately accrue.  Such payments shall be made to
the Agent at the Principal Office for the account of the Swing Loan Lender, with
respect to the Swing Loans, and for the ratable accounts of (a) the Revolving
Credit Lenders, with respect to the Revolving Credit Loans, and (b) the Term
Loan Lenders, with respect to the Term Loans, in U.S. Dollars and in immediately
available funds, and the Agent shall promptly distribute such amounts to the
applicable Lenders in immediately available funds.  The Agent’s and each
Lender’s statement of account, ledger or other relevant record shall, in the
absence of manifest error, be conclusive as the statement of the amount of
principal of and interest on the Loans and other amounts owing under this
Agreement and shall be deemed an “account stated.”

 
- 39 -

--------------------------------------------------------------------------------

 

SECTION 5.2 Pro Rata Treatment of Lenders.  Each borrowing (other than Swing
Loans) shall be allocated to each Lender according to its Ratable Share, and
each selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrower with respect to principal, interest,
Commitment Fees, Letter of Credit Fees, or other fees (except for the Agent’s
Fee) or amounts due from the Borrower hereunder to the Lenders with respect to
the Loans, shall (except as provided in Section 4.4 in the case of an event
specified in Section 4.4, Section 5.4 or Section 5.6) be made in proportion to
the applicable Loans outstanding from each Lender and, if no such Loans are then
outstanding, in proportion to the Ratable Share of each Lender.  Notwithstanding
any of the foregoing, each borrowing or payment or prepayment by the Borrower of
principal, interest, fees or other amounts from the Borrower with respect to
Swing Loans shall be made by or to the Swing Loan Lender according to Article
II.
 
SECTION 5.3 Interest Payment Dates.  Interest on Loans to which the Base Rate
Option applies shall be due and payable in arrears on the first Business Day of
each calendar month and on the Expiration Date or Term Loan Maturity Date, as
applicable, or upon acceleration of the Notes.  Interest on Loans to which the
Euro-Rate Option applies shall be due and payable on the last day of each
Interest Period for those Loans and, if such Interest Period is longer than
three (3) Months, also on the 90th day of such Interest Period.  Interest on
mandatory prepayments of principal under Section 5.5 shall be due on the date
such mandatory prepayment is due.  Interest on the principal amount of each Loan
or other monetary Obligation shall be due and payable on demand after such
principal amount or other monetary Obligation becomes due and payable (whether
on the stated maturity date, upon acceleration or otherwise).
 
SECTION 5.4 Voluntary Prepayments and Reduction of Commitment.
 
(a)           Right to Prepay.  The Borrower shall have the right at its option
from time to time to prepay the Loans in whole or part without premium or
penalty (except as provided in Section 5.4 below or in Section 5.6):
 
(i)           at any time with respect to any Loan to which the Base Rate Option
applies;
 
(ii)          on the last day of the applicable Interest Period with respect to
Loans to which a Euro-Rate Option applies; and
 
(iii)         on the date specified in a notice by any Lender pursuant to
Section 4.4 with respect to any Loan to which a Euro-Rate Option applies.
 
Whenever the Borrower desires to prepay any part of the Loans, the Borrower
shall provide a prepayment notice to the Agent by 1:00 p.m., Pittsburgh time, at
least one (1) Business Day prior to the date of prepayment of the Revolving
Credit Loans or Term Loans or no later than 10:00 a.m., Pittsburgh time, on the
date of prepayment of the Swing Loans, setting forth the following information:
 
(x)           the date, which shall be a Business Day, on which the proposed
prepayment is to be made;
 
(y)           a statement indicating the application of the prepayment between
the Swing Loans, Revolving Credit Loans and Term Loans; and

 
- 40 -

--------------------------------------------------------------------------------

 

(z)           the total principal amount of such prepayment, which shall not be
less than $500,000 for any Loan (or the outstanding amount if such Loan, if such
amount is less than $500,000).
 
All prepayment notices shall be irrevocable.  The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made.  All Term Loan prepayments
permitted pursuant to this Section 5.4 shall be applied to the unpaid
installments of principal of the Term Loans in the reverse order of scheduled
maturities.  Except as provided in Section 4.4, if the Borrower prepays a Loan
but fails to specify the applicable Borrowing Tranche which the Borrower is
prepaying, the prepayment shall be applied (A) first to Revolving Credit Loans
and then to Term Loans, and (B) after giving effect to the allocations in clause
(A) above and in the preceding sentence, first to Loans to which the Base Rate
Option applies, then to Loans to which the Euro-Rate Option applies.  Any
prepayment hereunder shall be subject to the Borrower’s Obligation to indemnify
the Lenders under Section 5.6.
 
(b)           Replacement of a Lender.  In the event any Lender (i) gives notice
under Section 4.4 or Section 5.6 or (ii) becomes a Defaulting Lender (each a
“Replacement Event”), then the Borrower shall have the right at its option, with
the consent of the Agent, which shall not be unreasonably withheld, to prepay
the Loans of such Lender in whole, together with all interest accrued thereon,
and terminate such Lender’s Commitment within ninety (90) days after such
Replacement Event; provided that the Borrower shall also pay to such Lender
(unless such Lender is a Defaulting Lender pursuant to subsection “(a)” or “(b)”
of the definition of “Defaulting Lender”) at the time of such prepayment any
amounts required under Section 5.6 and any accrued interest due on such amount
and any related fees; provided, however, that the Commitment and any Term Loan
of such Lender shall be provided by one or more of the remaining Lenders or a
replacement bank acceptable to the Agent; provided, further, the remaining
Lenders shall have no obligation hereunder to increase their Commitments.
 
(c)           Change of Lending Office.  Each Lender agrees that upon the
occurrence of any event giving rise to increased costs or other special payments
under Section 4.4 or Section 5.6 with respect to such Lender, it will if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
or Letters of Credit affected by such event, provided that such designation is
made on such terms that such Lender and its lending office suffer no economic,
legal or regulatory disadvantage, with the object of avoiding the consequence of
the event giving rise to the operation of such Section.  Nothing in this Section
5.4 shall affect or postpone any of the Obligations of the Borrower or any other
Loan Party or the rights of any Secured Party provided in this Agreement.

 
- 41 -

--------------------------------------------------------------------------------

 

(d)           Voluntary Reduction of Commitment.  The Borrower shall have the
right at any time and from time to time upon five (5) Business Days’ prior
written notice to Agent to permanently and ratably reduce, in whole multiples of
$1,000,000 of principal, or terminate the Revolving Credit Commitments without
penalty or premium, except as hereinafter set forth, provided that any such
reduction or termination shall be accompanied by (i) the payment in full of any
Commitment Fee and other fees then accrued on the amount of such reduction or
termination, (ii) prepayment of the Revolving Credit Loans (and the Borrower
shall Cash Collateralize, if necessary, any Letters of Credit and pay, if
necessary, any Swing Loans), together with the full amount of interest accrued
on the principal sum to be prepaid (and all amounts referred to in Section 5.6),
to the extent that the aggregate amount thereof then outstanding exceeds the
Commitments as so reduced or terminated.  From the effective date of any such
reduction or termination, the obligations of Borrower to pay the Commitment Fee
shall correspondingly be reduced or cease, as the case may be.
 
SECTION 5.5  Mandatory Prepayments and Reduction of Commitment.
 
(a)           Mandatory Reduction of Commitments.  The Revolving Credit
Commitment of each Revolving Credit Lender will be automatically reduced, on the
Conversion Date, by an amount equal to such Revolving Credit Lender’s Term Loan
Commitment.
 
(b)           Sale of Assets; Debt Offerings.  Immediately upon any (i) issuance
of Indebtedness not authorized by Section 9.1, or (ii) sale of assets not
authorized by Section 9.7, the Borrower shall make a mandatory prepayment of
Loans equal to the amount of such Indebtedness or the proceeds of such sale (net
of any estimated taxes, but subject to the Borrower’s requirement to true up any
excess at the time of payment of such tax), as applicable.  All prepayments of
Loans pursuant to this Section 5.5(b) shall be applied, first, to payment in
full of the principal amount of the Term Loans by application to the unpaid
installments of principal in the reverse order of scheduled maturities, second,
to the payment in full of the principal amount of all Revolving Loans.  Any
prepayment hereunder shall be subject to the Borrower’s Obligation to indemnify
the Lenders under Section 5.6(b).
 
(c)           Application Among Interest Rate Options.  All prepayments required
pursuant to this Section 5.5 shall first be applied among the Interest Rate
Options to the principal amount of the Loans subject to the Base Rate Option,
then to Loans subject to a Euro-Rate Option.  In accordance with Section 5.6(b),
the Borrower shall indemnify the Lenders for any loss or expense, including loss
of margin, incurred with respect to any such prepayments applied against Loans
subject to a Euro-Rate Option on any day other than the last day of the
applicable Interest Period.
 
SECTION 5.6  Additional Compensation in Certain Circumstances.
 
(a)           Increased Costs or Reduced Return Resulting from Taxes, Reserves,
Capital Adequacy Requirements, Expenses, Etc.  If any Law, guideline or
interpretation or any change in any Law, guideline or interpretation or
application thereof by any Official Body charged with the interpretation or
administration thereof or compliance with any request or directive (whether or
not having the force of Law) of any central bank or other Official Body:
 
(i)            subjects any Lender to any tax or changes the basis of taxation
with respect to this Agreement, the Notes, the Loans or payments by the Borrower
of principal, interest, Commitment Fees, or other amounts due from the Borrower
hereunder or under the Notes (except for taxes on the overall net income of such
Lender);

 
- 42 -

--------------------------------------------------------------------------------

 

(ii)           imposes, modifies or deems applicable any reserve, special
deposit or similar requirement against credits or commitments to extend credit
extended by, or assets (funded or contingent) of, deposits with or for the
account of, or other acquisitions of funds by, any Lender; or
 
(iii)           imposes, modifies or deems applicable any capital adequacy or
similar requirement (A) against assets (funded or contingent) of, or letters of
credit, other credits or commitments to extend credit extended by, any Lender,
or (B) otherwise applicable to the obligations of any Lender under this
Agreement, and the result of any of the foregoing is to increase the cost to,
reduce the income receivable by, or impose any expense (including loss of
margin) upon any Lender with respect to this Agreement, the Notes or the making,
maintenance or funding of any part of the Loans (or, in the case of any capital
adequacy or similar requirement, to have the effect of reducing the rate of
return on any Lender’s capital, taking into consideration such Lender’s
customary policies with respect to capital adequacy) by an amount which such
Lender in its sole discretion deems to be material, such Lender shall from time
to time notify the Borrower and the Agent of the amount determined (using any
averaging and attribution methods employed in good faith) by such Lender to be
necessary to compensate such Lender for such increase in cost, reduction of
income, additional expense or reduced rate of return.  Such notice shall set
forth in reasonable detail the basis for such determination.  Such amount shall
be due and payable by the Borrower to such Lender ten (10) Business Days after
such notice is given.
 
(b)           Indemnity.  In addition to the compensation required by Section
5.6(a), each Loan Party shall indemnify each Lender against all liabilities,
losses or expenses (including loss of margin, any loss or expense incurred in
liquidating or employing deposits from third parties and any loss or expense
incurred in connection with funds acquired by a Lender to fund or maintain Loans
subject to a Euro-Rate Option) which such Lender sustains or incurs as a
consequence of any:
 
(i)            payment, prepayment, conversion or renewal of any Loan to which a
Euro-Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due);
 
(ii)            attempt by the Borrower to revoke (expressly, by later
inconsistent notices or otherwise) in whole or part any Loan Requests under
Section 2.4 or Section 4.2 or notice relating to prepayments under Section 5.4
or notice relating to Commitment reductions under Section 5.4; or
 
(iii)           default by any Loan Party in the performance or observance of
any covenant or condition contained in this Agreement or any other Loan
Document, including any failure of the Borrower to pay when due (by acceleration
or otherwise) any principal, interest, Commitment Fee or any other amount due
hereunder.

 
- 43 -

--------------------------------------------------------------------------------

 

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or
expense.  Such notice shall set forth in reasonable detail the basis for such
determination.  Such amount shall be due and payable by the Loan Parties to such
Lender ten (10) Business Days after such notice is given.
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
 
The Loan Parties, jointly and severally, represent and warrant to the Agent and
each of the Lenders as follows:
 
SECTION 6.1  Organization and Qualification.  Each Loan Party and each
Subsidiary of each Loan Party is a corporation, partnership or limited liability
company duly organized, validly existing and in good standing under the laws of
its jurisdiction of incorporation or formation.  Each Loan Party and each
Subsidiary of each Loan Party has the lawful power to own or lease its
properties and to engage in the business it presently conducts or proposes to
conduct.  Each Loan Party and each Subsidiary of each Loan Party is duly
licensed or qualified and in good standing in (a) its jurisdiction listed of
incorporation or formation and (b) except where the failure to be so qualified
could, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change, in all other jurisdictions where the property owned or
leased by it or the nature of the business transacted by it or both makes such
licensing or qualification necessary.  Schedule 6.1 sets forth the jurisdiction
of formation or organization for each Loan Party and each Subsidiary, and any
jurisdiction in which such Loan Party or Domestic Subsidiary has been qualified
to transact business.
 
SECTION 6.2  Capitalization and Ownership.  The authorized capital stock of each
Loan Party and the shares (referred to herein as the “Shares”) which are issued
and outstanding thereof, and the ownership of each Guarantor, are as indicated
on Schedule 6.2.  All of the Shares have been validly issued and are fully paid
and nonassessable.  There are no options, warrants or other rights outstanding
to purchase any such shares except as indicated on Schedule 6.2.   The Inactive
Domestic Subsidiaries conduct no business and have no material assets.
 
SECTION 6.3  Subsidiaries.  Schedule 6.3 states the name of each Loan Party’s
Subsidiaries, its jurisdiction of incorporation or formation, and: (a) if it is
a corporation, the owners (and their percentages) of the outstanding shares
therein (referred to herein as the “Subsidiary Shares”) and, for any Domestic
Subsidiary, its authorized capital stock and the issued and outstanding shares;
(b) if it is a partnership, the partners (and their percentages) of its
outstanding partnership interests (the “Partnership Interests”); and (c) if it
is a limited liability company, the members and managers and each of their
percentages, and voting rights associated therewith, of its outstanding limited
liability company interests (the “LLC Interests”).  Each Loan Party and each
Subsidiary of each Loan Party has good and marketable title to all of the
Subsidiary Shares, Partnership Interests and LLC Interests it purports to own,
free and clear in each case of any Lien.  All Subsidiary Shares, Partnership
Interests and LLC Interests with respect to any Domestic Subsidiary have been
validly issued, and all Subsidiary Shares with respect to any Domestic
Subsidiary are, where applicable, fully paid and nonassessable.  All capital
contributions and other consideration required to be made or paid in connection
with the issuance of the Partnership Interests and LLC Interests have been made
or paid, as the case may be.  There are no options, warrants or other rights
outstanding to purchase any such Subsidiary Shares, Partnership Interests or LLC
Interests, or any other Equity Interests, in any such Subsidiary except as
indicated on Schedule 6.3.

 
- 44 -

--------------------------------------------------------------------------------

 

SECTION 6.4  Power and Authority.  Each Loan Party has full corporate, limited
liability company or partnership power to enter into, execute, deliver and carry
out this Agreement and the other Loan Documents to which it is a party, to incur
the Indebtedness contemplated by the Loan Documents and to perform its
Obligations under the Loan Documents to which it is a party, and all such
actions have been duly authorized by all necessary proceedings on its part.
 
SECTION 6.5  Validity and Binding Effect.  This Agreement has been duly and
validly executed and delivered by each Loan Party, and each other Loan Document
which any Loan Party is required to execute and deliver on or after the date
hereof will have been duly executed and delivered by such Loan Party on the
required date of delivery of such Loan Document.  This Agreement and each other
Loan Document constitutes, or will constitute, legal, valid and binding
obligations of each Loan Party which is or will be a party thereto on and after
its date of delivery thereof, enforceable against such Loan Party in accordance
with its terms, except to the extent that enforceability of any Loan Document
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforceability of creditors’ rights generally or
limiting the right of specific performance.
 
SECTION 6.6  No Conflict.  Neither the execution and delivery of this Agreement
or the other Loan Documents by any Loan Party nor the consummation of the
transactions herein or therein contemplated or compliance with the terms and
provisions hereof or thereof by any of them will conflict with, constitute a
default under or result in any breach of (a) the terms and conditions of the
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents of any Loan Party or any Subsidiary
of any Loan Party or (b) any Law or any material agreement or instrument or
order, writ, judgment, injunction or decree to which any Loan Party or any of
its Subsidiaries is a party or by which it or any of its Subsidiaries is bound
or to which it is subject, or result in the creation or enforcement of any Lien,
charge or encumbrance whatsoever upon any property (now or hereafter acquired)
of any Loan Party or any of its Subsidiaries (other than Liens granted under the
Loan Documents).
 
SECTION 6.7  Litigation.  Except as disclosed on Schedule 6.7, there are no
actions, suits, proceedings or investigations pending or, to the knowledge of
any Loan Party or any Subsidiary of any Loan Party, threatened against such Loan
Party or any such Subsidiary at law or equity before any Official Body which,
individually or in the aggregate, could reasonably be expected to result in any
Material Adverse Change.  None of the Loan Parties or any Subsidiaries of any
Loan Party is in violation of any order, writ, injunction or any decree of any
Official Body which, individually or in the aggregate, could reasonably be
expected to result in any Material Adverse Change.

 
- 45 -

--------------------------------------------------------------------------------

 

SECTION 6.8  Title to Properties.  The real property owned or leased by each
Loan Party, as of the date of this Agreement, is described on Schedule
6.8.  Each Loan Party and each Subsidiary of each Loan Party has good and
marketable and insurable fee simple title to, or valid leasehold interest in,
all properties, assets and other rights which it purports to own or lease or
which are reflected as owned or leased on its books and records, free and clear
of all Liens and encumbrances except Permitted Liens (or as specified in the
title policy issued by Chicago Title Insurance Corporation on the Closing Date
insuring the applicable Mortgage Document encumbering such real estate), and
subject to the terms and conditions of the applicable leases, if any.  Upon
consummation of the transactions contemplated hereby, all leases of property are
in full force and effect without the necessity for any consent which has not
previously been obtained.
 
SECTION 6.9  Financial Statements.
 
(a)           Annual Statements.  The Loan Parties have delivered to the Agent
copies of its audited financial statements for fiscal year 2008 (the “Annual
Statements”).  The Annual Statements are correct and complete and fairly
represent the consolidated financial condition of the Loan Parties and their
respective Subsidiaries as of December 31, 2008, and the results of operations
for the fiscal year then ended and have been prepared in accordance with GAAP.
 
(b)           Financial Projections.  The Loan Parties have delivered to the
Agent consolidated financial projections (which have been delivered to the
Lenders by the Borrower) for the period from January 1, 2009, through December
31, 2011 derived from various assumptions of the Loan Parties’ management (the
“Financial Projections”).  The Financial Projections represent a reasonable
range of possible results in light of the history of the business, present and
foreseeable conditions and the intentions of the Loan Parties’ management.  The
Financial Projections accurately reflect the total liabilities of all Loan
Parties and their Subsidiaries upon consummation of the transactions
contemplated hereby as of the Closing Date.
 
(c)           Accuracy of Financial Statements.  No Loan Party and no Subsidiary
of any Loan Party has any liabilities, contingent or otherwise, or forward or
long-term commitments required to be disclosed on financial statements under
GAAP as of December 31, 2008, that are not disclosed in the Annual Statements or
in the notes thereto, and except as disclosed therein there are no unrealized or
anticipated losses from any commitments of any Loan Party or any Subsidiary of
any Loan Party which, individually or in the aggregate, could reasonably be
expected to result in any Material Adverse Change.  Since December 31, 2008, no
Material Adverse Change has occurred.
 
SECTION 6.10            Use of Proceeds; Margin Stock.
 
(a)           General.  The Loan Parties intend to use the proceeds of the Loans
in accordance with Section 8.10.

 
- 46 -

--------------------------------------------------------------------------------

 

(b)           Margin Stock.  None of the Loan Parties or any Subsidiaries of any
Loan Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U promulgated by the Board).  No part of the proceeds of
any Loan has been or will be used, immediately, incidentally or ultimately, to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock or to refund Indebtedness originally
incurred for such purpose, or for any purpose which entails a violation of or
which is inconsistent with the provisions of the regulations of the Board.  None
of the Loan Parties or any Subsidiary of any Loan Party holds or intends to hold
margin stock in such amounts that more than 25% of the reasonable value of the
assets of any Loan Party or Subsidiary of any Loan Party are or will be
represented by margin stock.
 
SECTION 6.11           Full Disclosure.  Neither this Agreement nor any other
Loan Document, nor any certificate, statement, agreement or other documents
furnished to the Agent or any Lender in connection herewith or therewith,
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein and therein, in
light of the circumstances under which they were made, not misleading.  There is
no fact known to any Loan Party which materially adversely affects the business,
property, assets, financial condition, results of operations or prospects of any
Loan Party or Subsidiary of any Loan Party which has not been set forth in this
Agreement or in the certificates, statements, agreements or other documents
furnished in writing to the Agent and the Lenders prior to or at the date hereof
in connection with the transactions contemplated hereby.
 
SECTION 6.12           Taxes.  All federal, state, local and other tax returns
required to have been filed with respect to each Loan Party and each Subsidiary
of each Loan Party have been filed, and payment or adequate provision has been
made for the payment of all taxes, fees, assessments and other governmental
charges which have or may become due pursuant to said returns or to assessments
received, except to the extent that such taxes, fees, assessments and other
charges (a) are being contested in good faith by appropriate proceedings
diligently conducted and for which such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made, and (b)
individually or in the aggregate, could not reasonably be expected to result in
any Material Adverse Change.  There are no agreements or waivers extending the
statutory period of limitations applicable to any federal income tax return of
any Loan Party or Subsidiary of any Loan Party for any period.
 
SECTION 6.13           Consents and Approvals.  Except for the filing of
financing statements in the state filing offices to be made pursuant to Section
7.1, no material consent, approval, exemption, order or authorization of, or a
registration or filing with, any Official Body or any other Person is required
by any Law or any agreement in connection with the execution, delivery and
carrying out of this Agreement and the other Loan Documents by any Loan Party,
except as listed on Schedule 6.13, all of which shall have been obtained or made
on or prior to the Closing Date except as otherwise indicated on Schedule 6.13;
provided however, that all consents, approvals, exemptions, orders or
authorizations of, or registrations or filings with any Official Body or any
other Person which is required with respect to the enforceability of this
Agreement and the other Loan Documents or the Lenders’ Prior Security Interest
in the Collateral shall have been obtained or made on or prior to the Closing
Date.

 
- 47 -

--------------------------------------------------------------------------------

 

SECTION 6.14           No Event of Default; Compliance with Instruments.  No
event has occurred and is continuing and no condition exists or will exist after
giving effect to the borrowings or other extensions of credit to be made on the
Closing Date under or pursuant to the Loan Documents which constitutes an Event
of Default or Default.  None of the Loan Parties or any Subsidiaries of any Loan
Party is in violation of (a) any term of its certificate of incorporation,
bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement or other organizational
documents or (b) any material agreement or instrument to which it is a party or
by which it or any of its properties may be subject or bound where any such
violation, individually or in the aggregate, could reasonably be expected to
result in any Material Adverse Change.
 
SECTION 6.15           Patents, Trademarks, Copyrights, Licenses, Etc.  Each
Loan Party and each Subsidiary of each Loan Party owns or possesses all the
material Intellectual Property, licenses, registrations, franchises, permits and
rights necessary to own and operate its properties and to carry on its business
as presently conducted and planned to be conducted by such Loan Party or
Subsidiary, without known possible, alleged or actual conflict with the rights
of others.  All material domestic Intellectual Property and any material
licenses and registrations with respect to any Intellectual Property, of each
Loan Party, as of this date of this Agreement, are listed and described on
Schedule 6.15.
 
SECTION 6.16           Security Interests.  The Liens and security interests
granted to the Agent in the Collateral pursuant to the Collateral Documents
constitute and will continue to constitute Prior Security Interests under the
UCC or other applicable Law entitled to all the rights, benefits and priorities
provided by the UCC or such Law.  Upon (a) the filing of (i) Mortgage Documents
with respect to the Material Real Property and (ii) financing statements
relating to the security interests granted under the Security Agreement, in each
office and in each jurisdiction where required in order to perfect the security
interests described above, (b) the taking possession of any stock certificates
or other certificates evidencing the Pledged Collateral, and (c) the entering
into Control Agreements with respect to the Loan Parties deposit accounts, all
such action as is necessary or advisable to establish such rights of the Agent
will have been taken, and there will be upon execution and delivery of the
Collateral Documents, such filings and such taking of possession, no necessity
for any further action in order to preserve, protect and continue such rights,
except the filing of continuation statements with respect to such financing
statements within six (6) months prior to each five (5)-year anniversary of the
filing of such financing statements.  All filing fees and other expenses in
connection with each such action have been or will be paid by the Borrower.

 
- 48 -

--------------------------------------------------------------------------------

 

SECTION 6.17            Status of the Pledged Collateral.  All the shares of
capital stock, Partnership Interests or LLC Interests included in the Pledged
Collateral have been and will continue to be pledged pursuant to the Pledge
Agreement and are or will be upon issuance validly issued and nonassessable and
owned beneficially and of record by the pledgor free and clear of any Lien or
restriction on transfer, except as otherwise provided by the Pledge Agreement
and except as the right of the Lenders to dispose of the Shares, Partnership
Interests or LLC Interests may be limited by the Securities Act of 1933, as
amended, and the regulations promulgated by the Securities and Exchange
Commission thereunder and by applicable state securities laws.  There are no
shareholder, partnership, limited liability company or other agreements or
understandings with respect to the shares of capital stock, Partnership
Interests or LLC Interests included in the Pledged Collateral except for the
shareholder agreements, partnership agreements and limited liability company
agreements described on Schedule 6.17.  The Loan Parties have delivered true and
correct copies of such partnership agreements and limited liability company
agreements to the Agent.
 
SECTION 6.18            Insurance.  Schedule 6.18 lists all insurance policies
and other bonds to which any Loan Party is a party as of the Closing Date, all
of which, as of the Closing Date, are valid and in full force and effect and for
which no notice has been given or claim made and no grounds exist to cancel or
avoid any of such policies or bonds or to reduce the coverage provided
thereby.  Such policies and bonds provide adequate coverage from reputable and
financially sound insurers in amounts sufficient to insure the assets and risks
of each Loan Party in accordance with prudent business practice in the industry
of the Loan Parties and their Subsidiaries.
 
SECTION 6.19            Compliance with Laws.  The Loan Parties and their
Subsidiaries are in compliance with all applicable Laws (other than
Environmental Laws or Safety Laws which are specifically addressed in Section
6.24) in all jurisdictions in which any Loan Party or Subsidiary of any Loan
Party is presently or will be doing business except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
any Material Adverse Change.
 
SECTION 6.20            Material Contracts; Burdensome Restrictions.  Schedule
6.20 lists all material contracts relating to the business operations of each
Loan Party, including all employee benefit plans and Labor Contracts, as of the
date of this Agreement.  All such material contracts are valid, binding and
enforceable upon such Loan Party and each of the other parties thereto in
accordance with their respective terms, and there is no default thereunder with
respect to any Loan Party or, to any Loan Party’s actual knowledge, with respect
to parties other than such Loan Party.  None of the Loan Parties is bound by any
contractual obligation, or subject to any restriction in any organization
document, or any requirement of Law which, individually or in the aggregate,
could reasonably be expected to result in any Material Adverse Change.
 
SECTION 6.21           Investment Companies; Regulated Entities.  None of the
Loan Parties or any Subsidiaries of any Loan Party is an “investment company”
registered or required to be registered under the Investment Company Act of 1940
or under the “control” of an “investment company” as such terms are defined in
the Investment Company Act of 1940 and shall not become such an “investment
company” or under such “control.”  None of the Loan Parties or any Subsidiaries
of any Loan Party is subject to any other Federal or state statute or regulation
limiting its ability to incur Indebtedness for borrowed money.
 
SECTION 6.22            Plans and Benefit Arrangements.

 
- 49 -

--------------------------------------------------------------------------------

 

(a)           Except as set forth on Schedule 6.22, the Borrower and each other
member of the ERISA Group are in compliance in all material respects with any
applicable provisions of ERISA and the Internal Revenue Code with respect to all
Benefit Arrangements, Plans and Multiemployer Plans.  There has been no
Prohibited Transaction with respect to any Benefit Arrangement or any Plan or,
to the best knowledge of the Borrower and each member of the ERISA Group, with
respect to any Multiemployer Plan or Multiple Employer Plan, which could result
in any material liability of the Borrower or any other member of the ERISA
Group.  The Borrower and all other members of the ERISA Group have made when due
any and all payments required to be made under any agreement relating to a
Multiemployer Plan or a Multiple Employer Plan or any Law pertaining
thereto.  With respect to each Plan and Multiemployer Plan, the Borrower and
each other member of the ERISA Group (A) have fulfilled in all material respects
their obligations under the minimum funding standards of ERISA, (B) have not
incurred any liability to the PBGC, and (C) have not had asserted against them
any penalty for failure to fulfill the minimum funding requirements of ERISA.
 
(b)           To the best knowledge of the Borrower and each member of the ERISA
Group, each Multiemployer Plan and Multiple Employer Plan is able to pay
benefits thereunder when due.
 
(c)           Neither the Borrower nor any other member of the ERISA Group has
instituted or intends to institute proceedings to terminate any Plan.
 
(d)           No event requiring notice to the PBGC under Section 302(f)(4)(A)
of ERISA has occurred or is reasonably expected to occur with respect to any
Plan, and no amendment with respect to which security is required under Section
307 of ERISA has been made or is reasonably expected to be made to any Plan.
 
(e)           Except as set forth on Schedule 6.22, the aggregate actuarial
present value of all benefit liabilities (whether or not vested) under all Plans
that are presently sponsored by the Borrower or a member of the ERISA Group as
disclosed in, and as of the date of, the most recent actuarial report for such
Plans delivered on or prior to the Closing Date, does not exceed the aggregate
fair market value of the assets of such Plans, using the actuarial assumptions
set forth in such report.
 
(f)           Neither the Borrower nor any other member of the ERISA Group has
incurred or reasonably expects to incur any material withdrawal liability under
ERISA to any Multiemployer Plan or Multiple Employer Plan.  Neither the Borrower
nor any other member of the ERISA Group has been notified by any Multiemployer
Plan or Multiple Employer Plan that such Multiemployer Plan or Multiple Employer
Plan has been terminated within the meaning of Title IV of ERISA and, to the
best knowledge of the Borrower, no Multiemployer Plan or Multiple Employer Plan
is reasonably expected to be reorganized or terminated, within the meaning of
Title IV of ERISA.
 
(g)           To the extent that any Benefit Arrangement is insured, the
Borrower and all other members of the ERISA Group have paid when due all
premiums required to be paid for all periods through the Closing Date.  To the
extent that any Benefit Arrangement is funded other than with insurance, the
Borrower and all other members of the ERISA Group have made when due all
contributions required to be paid for all periods through the Closing Date.

 
- 50 -

--------------------------------------------------------------------------------

 

(h)           All Plans, Benefit Arrangements and Multiemployer Plans have been
administered in all material respects in accordance with their terms and
applicable Law.
 
(i)            No Foreign Subsidiary sponsors, maintains or contributes to any
Plan, Benefit Arrangement Multiple Employer Plan or Multiemployer Plan or any
other similar plan which is subject to ERISA or the Code.
 
SECTION 6.23           Employment Matters.  Each of the Loan Parties and each of
their Subsidiaries is in compliance with the Labor Contracts and all applicable
federal, state and local labor and employment Laws, including those related to
equal employment opportunity and affirmative action, labor relations, minimum
wage, overtime, child labor, medical insurance continuation, worker adjustment
and relocation notices, immigration controls and worker and unemployment
compensation, where the failure to comply, individually or in the aggregate,
could reasonably be expected to result in any Material Adverse Change.  There
are no outstanding grievances, arbitration awards or appeals therefrom arising
out of the Labor Contracts or current or threatened strikes, picketing,
handbilling or other work stoppages or slowdowns at facilities of any of the
Loan Parties or any of their Subsidiaries which, individually or in the
aggregate, could reasonably be expected to result in any Material Adverse
Change.
 
SECTION 6.24           Environmental Matters and Safety Matters.  Except as
disclosed on Schedule 6.24:
 
(a)           None of the Loan Parties and none of the Subsidiaries of any Loan
Party have received any Environmental Complaint, whether directed or issued to
any Loan Party or relating or pertaining to any predecessor of any such Loan
Party or Subsidiary or to any prior owner, operator or occupant of any portion
of the Property which either (i) has not been fully resolved with no further
liability or obligation to any of the Loan Parties or their Subsidiaries or (ii)
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Change, and none of such Loan Parties or Subsidiaries have
knowledge of any facts to form a reasonable belief that any such Environmental
Complaint relating or pertaining to any Loan Party or any Subsidiary of any Loan
Party might be received.
 
(b)           No activity or operation of any Loan Party or any Subsidiary of
any Loan Party at any Property location is being or has been conducted in
violation of any Environmental Law or Environmental Permit except for violations
which, if unresolved, would not impose any material costs on any of the Loan
Parties to resolve, or violations which have been fully resolved with no further
liability or obligation to any of the Loan Parties or their Subsidiaries and to
the knowledge of any such Loan Party or Subsidiary no activity or operation of
any predecessor of any such Loan Party or Subsidiary or any prior owner,
operator or occupant of any portion of the Property was conducted in violation
of any Environmental Law in effect as of the date any such predecessor, prior
owner, operator or occupant conducted such activity or operation.

 
- 51 -

--------------------------------------------------------------------------------

 

(c)           Except for Contamination which is neither reportable nor
materially costly to delineate or remediate, there is no Contamination present
on, in, under or migrating from, any portion of the Property due to the
respective operations of any Loan Party or any Subsidiary or any Loan Party, or
to any Loan Party’s or Subsidiary of any Loan Party’s knowledge is any
Contamination migrating to any portion of the Property due to the operations and
activities of any Person (other than any Loan Party or any Subsidiary of any
Loan Party).
 
(d)           Each Loan Party and each Subsidiary of each Loan Party has all
Environmental Permits except for any such Environmental Permits the absence of
which (i) would not result in a material deficiency in any Loan Party’s ability
to conduct legally its operations or activities at any portion of the Property
or (ii) is reasonably likely to result in the issuance by an Official Body of a
cease and desist order (“Material Environmental Permits”), and all such Material
Environmental Permits are in full force and effect and each such Loan Party’s or
Subsidiary’s operations at the Property locations are conducted in compliance in
all material respects with the terms and conditions of such Material
Environmental Permits and none of the Loan Parties has received any written
notice from an Official Body that such Official Body has or intends to suspend,
revoke or adversely alter, whether in whole or in part, any such Material
Environmental Permit.
 
(e)           Each Loan Party and each Subsidiary of each Loan Party has
submitted to an Official Body and/or maintains in its files, as applicable, all
Environmental Records, except for matters which, if unresolved, would not impose
any material costs on any of the Loan Parties to resolve.
 
(f)           No structures, improvements, equipment, fixtures, impoundments,
pits, lagoons or aboveground or underground storage tanks operated or owned by
any Loan Party or any Subsidiary of any Loan Party located on any portion of the
Property contain or use, except in material compliance with applicable
Environmental Laws and Environmental Permits, if required, Regulated Substances
or otherwise are operated or maintained except in material compliance with
Environmental Laws and Environmental Permits, if required, and  to the knowledge
of each Loan Party and each Subsidiary of each Loan Party, there are no other
structures, improvements, equipment, fixtures, impoundments, pits, lagoons or
aboveground or underground storage tanks located on any portion of the Property
that contain, contained, use or used Regulated Substances.
 
(g)           To the knowledge of each Loan Party and each Subsidiary of each
Loan Party, no facility or site to which any such Loan Party or Subsidiary,
either directly or indirectly by a third party, has sent Regulated Substances
generated or owned by any Loan Party or any Subsidiary of any Loan Party for
storage, treatment, disposal or other management has been or is being operated
in material violation of Environmental Laws or pursuant to Environmental Laws is
identified or proposed to be identified on any list of contaminated properties
or other properties which pursuant to applicable Environmental Laws are the
subject of a Remedial Action by an Official Body or any other Person (including
any such Loan Party or Subsidiary).

 
- 52 -

--------------------------------------------------------------------------------

 

(h)           No portion of the Property is identified or to the knowledge of
any Loan Party or any Subsidiary of any Loan Party proposed to be identified on
any list of contaminated properties or other properties which pursuant to
applicable Environmental Laws are the subject of a Remedial Action by an
Official Body or any other Person (including any such Loan Party or Subsidiary),
nor to the knowledge of any such Loan Party or Subsidiary is any property
adjoining or hydrologically connected to any portion of the Property identified
or proposed to be identified on any such list or the subject of a Remedial
Action.
 
(i)            To the knowledge of any Loan Party or any Subsidiary of any Loan
Party, no portion of the Property constitutes an Environmentally Sensitive Area.
 
(j)            No lien or other encumbrance authorized by Environmental Laws
exists against any portion of the Property and none of the Loan Parties nor any
Subsidiary of any Loan Party has any knowledge of any facts to form a reasonable
belief that such a lien or encumbrance may be imposed.
 
(k)           Neither the transaction contemplated by the Loan Documents nor any
other transaction involving the sale, transfer or exchange of any portion of the
Property will trigger or has triggered any obligation under any applicable
Environmental Laws to make a filing, provide a notice, provide other disclosure
or take any other action, or in the event that any such transaction-triggered
obligation does arise or has arisen under any applicable Environmental Laws, all
such actions required thereby have been taken in material compliance with
applicable Environmental Laws.
 
(l)            The activities and operations of the Loan Parties and the
Subsidiaries of the Loan Parties are being conducted in material compliance with
applicable Safety Laws.
 
(m)          The Loan Parties and the Subsidiaries of the Loan Parties have not
received any Safety Complaints which either (i) has not been fully resolved with
no further liability or obligation to any of the Loan Parties or their
Subsidiaries or (ii) could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Change, and to the knowledge of the
such Loan Parties or Subsidiaries no such Safety Complaints are being threatened
and such Loan Parties or Subsidiaries have any knowledge of any facts to form a
reasonable belief that a Safety Complaint might be received or instituted.
 
(n)           Each Loan Party and each Subsidiary of each Loan Party has
submitted to an Official Body and/or maintains in its files, as applicable, all
Safety Filings and Records, except for matters which, if unresolved, would not
impose any material costs on any of the Loan Parties to resolve.
 
SECTION 6.25           Senior Debt Status.  The Obligations of each Loan Party
under this Agreement, the Notes, the Guaranty Agreement and each of the other
Loan Documents to which it is a party do rank and will rank at least pari passu
in priority of payment with all other Indebtedness of such Loan Party except
Indebtedness of such Loan Party to the extent secured by Permitted Liens.  There
is no Lien upon or with respect to any of the properties or income of any Loan
Party or Subsidiary of any Loan Party which secures indebtedness or other
obligations of any Person except for Permitted Liens.
 
SECTION 6.26           Anti-Terrorism Laws.

 
- 53 -

--------------------------------------------------------------------------------

 

(a)           General.  None of the Loan Parties, nor any Affiliate of any Loan
Party, is in violation of any Anti-Terrorism Law or engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.
 
(b)           Executive Order No. 13224.  None of the Loan Parties, nor or any
Affiliate of any Loan Party, acting or benefiting in any capacity in connection
with the Loans, Letters of Credit or other transactions hereunder, is any of the
following (each a “Blocked Person”):
 
(i)            a Person that is listed in the annex to, or is otherwise subject
to the provisions of, Executive Order No. 13224;
 
(ii)           a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;
 
(iii)           to the knowledge of any Loan Party, a Person or entity with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law;
 
(iv)          a Person or entity that commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order No. 13224;
 
(v)           a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list;
 
(vi)          a person or entity who is or is affiliated with a person or entity
listed above; and
 
(vii)         to the knowledge of each Loan Party, no Loan Party acting in any
capacity in connection with the Loans, Letters of Credit or other transactions
hereunder (A) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (B) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to Executive Order No.
13224.
 
SECTION 6.27            Solvency.  After giving effect to the transactions
contemplated by this Agreement, the Loan Documents and the making of Loans and
issuance of Letters of Credit hereunder:
 
(a)           the fair value of the assets of each Loan Party will exceed the
total amount of liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Loan Party;

 
- 54 -

--------------------------------------------------------------------------------

 

(b)           the present fair salable value of the assets of each Loan Party
will exceed the probable total liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities) of each such Loan Party as they become
absolute and matured;
 
(c)           each Loan Party will be able to pay its debts, including
contingent liabilities, as they mature and become due;
 
(d)           no Loan Party is nor will it be, engaged in a business for which
its capital is, or would be, unreasonably small;
 
(e)           no Loan Party is nor will be engaged in a business or transaction
for which the remaining assets of such Loan Party are or would be unreasonably
small in relation to such business or transaction; and
 
(f)            no Loan Party has incurred (by way of assumption or otherwise)
any obligation or liability (contingent, subordinated, unmatured and
unliquidated or otherwise) under this Agreement or any of the other Loan
Documents, Acquisition Documents or Repurchase Documents to which it is a party,
nor has it made any conveyance pursuant to or in connection therewith, with
actual intent to hinder, delay or defraud either present or future creditors of
such Loan Party.
 
SECTION 6.28           Common Enterprise.  The successful operation and
condition of each of the Loan Parties is dependent on the continued successful
performance of the functions of the group of the Loan Parties as a whole and the
successful operation of each of the Loan Parties is dependent on the successful
performance and operation of each other Loan Party.  Each Loan Party expects to
derive benefit (and its board of directors or other governing body has
determined that it may reasonably be expected to derive benefit), directly and
indirectly, from (a) successful operations of each of the other Loan Parties and
(b) the credit extended by the Lenders to the Borrowers hereunder, both in their
separate capacities and as members of the group of companies.  Each Loan Party
has determined that execution, delivery, and performance of this Agreement and
any other Loan Documents to be executed by such Loan Party is within its
purpose, will be of direct and indirect benefit to such Loan Party, and is in
its best interest.
 
SECTION 6.29           Brokers; Commissions.  No agent, broker, investment
banker, financial advisor or other firm or Person is or will be entitled to any
broker’s or finder’s fee or any other commission or similar fee in connection
with the transactions contemplated under the Loan Documents.
 
ARTICLE VII
 
CONDITIONS PRECEDENT
 
The obligation of each Lender to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:

 
- 55 -

--------------------------------------------------------------------------------

 

SECTION 7.1  Initial Loan.
 
On the Closing Date:
 
(a)           Officer’s Certificate.  The representations and warranties of each
of the Loan Parties contained in Article VI and in each of the other Loan
Documents shall be true and accurate on and as of the Closing Date with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein), and each
of the Loan Parties shall have performed and complied with all covenants and
conditions hereof and thereof, no Event of Default or Default shall have
occurred and be continuing or shall exist, and there shall be delivered to the
Agent for the benefit of each Lender a certificate of each of the Loan Parties,
dated the Closing Date and signed by the Chief Executive Officer, President, or
Authorized Financial Officer of each of the Loan Parties, to each such effect.
 
(b)           Secretary’s Certificate.  There shall be delivered to the Agent
for the benefit of each Lender a certificate dated the Closing Date and signed
by the Secretary or an Assistant Secretary of each of the Loan Parties,
certifying as appropriate as to:
 
(i)             all action taken by each Loan Party in connection with this
Agreement and the other Loan Documents;
 
(ii)            the names of the officer or officers authorized to sign this
Agreement and the other Loan Documents and the true signatures of such officer
or officers and specifying the Authorized Officers permitted to act on behalf of
each Loan Party for purposes of this Agreement and the true signatures of such
officers, on which the Agent and each Lender may conclusively rely; and
 
(iii)           copies of its organizational documents, including its
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, and limited liability company
agreement as in effect on the Closing Date certified by the appropriate state
official where such documents are filed in a state office together with
certificates from the appropriate state officials as to the continued existence
and good standing of each Loan Party in each state where organized and a
bring-down certificate by facsimile dated the Closing Date.
 
(c)           Delivery of Loan Documents.  The Guaranty Agreement, each Note,
the Security Agreement, the Pledge Agreement, each Control Agreement and the
Intercompany Subordination Agreement shall have each been duly executed and
delivered to the Agent, together with any other Loan Document required to be
delivered on the Closing Date.

 
- 56 -

--------------------------------------------------------------------------------

 

(d)           Opinion of Counsel.  There shall be delivered to the Agent for the
benefit of each Lender a written opinion of K&L Gates LLP, counsel for the Loan
Parties (who may rely on the opinions of such other counsel as may be acceptable
to the Agent), and from local counsel in appropriate jurisdictions, each dated
the Closing Date and in form and substance satisfactory to the Agent and its
counsel, as to such matters incident to the transactions contemplated herein as
the Agent may reasonably request.
 
(e)           Legal Details.  All legal details and proceedings in connection
with the transactions contemplated by this Agreement and the other Loan
Documents shall be in form and substance satisfactory to the Agent and counsel
for the Agent, and the Agent shall have received all such other counterpart
originals or certified or other copies of such documents and proceedings in
connection with such transactions, in form and substance satisfactory to the
Agent and said counsel, as the Agent or said counsel may reasonably request.
 
(f)            Payment of Fees.  The Borrower shall have paid or caused to be
paid to the Agent for itself and for the account of the Lenders, to the extent
not previously paid, all commitment and other fees accrued through the Closing
Date and all costs and expenses for which the Agent and the Lenders are entitled
to be reimbursed, including, without limitation, fees of counsel to the Agent.
 
(g)           Environmental Certificate.  On the Closing Date the appropriate
officers of the applicable Loan Parties shall have certified to the Agent in
form and substance satisfactory to the Agent a certificate (which may be
combined with the certificate described in (i) below) to the effect that the
Loan Parties have made known to the Agent all information known to them and
their Subsidiaries concerning (i) Contamination and Environmental Complaints and
Safety Complaints and the Loan Parties and their Subsidiaries’ compliance with
applicable Safety Laws and the Loan Parties and their Subsidiaries’ compliance
with applicable Environmental Laws and Environmental Permits relating to any
portion of the Property and (ii) any other site for which any Loan Party or
Subsidiary of a Loan Party has received notice that it is potentially
responsible for the presence of Contamination or otherwise for the performance
or cost of performance of any Remedial Actions.
 
(h)           Consents.  All material consents required to effectuate the
transactions contemplated hereby as set forth on Schedule 6.13 shall have been
obtained.
 
(i)            Officer’s Certificate Regarding MACs.  Since December 31, 2008,
no Material Adverse Change shall have occurred; prior to the Closing Date, there
shall have been no material change in the management of any Loan Party or
Subsidiary of any Loan Party; and there shall have been delivered to the Agent
for the benefit of each Lender a certificate dated the Closing Date and signed
by the Chief Executive Officer, President, or Authorized Financial Officer of
each Loan Party to each such effect.
 
(j)            No Violation of Laws.  The making of the Loans and the issuance
of the Letters of Credit shall not contravene any Law applicable to any Loan
Party or any of the Lenders.

 
- 57 -

--------------------------------------------------------------------------------

 

(k)           No Actions or Proceedings.  No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any court, governmental agency or legislative body (i) to enjoin,
restrain or prohibit, or to obtain damages in respect of, this Agreement, the
other Loan Documents or the consummation of the transactions contemplated hereby
or thereby, (ii) if adversely determined could reasonably be expected to result
in a Material Adverse Change, or (iii) which, in the Agent’s sole discretion,
would make it inadvisable to consummate the transactions contemplated by this
Agreement or any of the other Loan Documents.
 
(l)            Insurance Policies; Certificates of Insurance; Endorsements.  The
Loan Parties shall have delivered evidence acceptable to the Agent that adequate
insurance in compliance with Section 8.3 is in full force and effect and that
all premiums then due thereon have been paid, together with a certified copy of
each Loan Party’s casualty insurance policy or policies evidencing coverage
satisfactory to the Agent, with additional insured and lender loss payable
special endorsements attached thereto in form and substance satisfactory to the
Agent and its counsel naming the Agent as additional insured and lender loss
payee.
 
(m)          Lien Searches.  The Agent shall have received UCC lien, tax,
judgment and bankruptcy searches with respect to each Loan Party, for such
jurisdictions as the Agent may request.
 
(n)           Mortgage Documents.  Mortgage Documents and Ancillary Mortgage
Documents, as requested by the Agent, shall have been duly executed and
delivered to the Agent or its title company with respect to each parcel of
Material Real Property.
 
(o)           Collateral Access Agreements.  The Loan Parties shall have
delivered an executed Collateral Access Agreement from each lessor for each
Material Leased Location or, in the absence of delivery of a Collateral Access
Agreement for any such Material Leased Location, shall evidence to the Agent
that a Collateral Access Agreement has been sought for such Material Leased
Location and that the Loan Parties are using all reasonable commercial efforts
to obtain a Collateral Access Agreement for such Material Leased Location.
 
(p)           Existing Credit Agreement.  A payoff letter, satisfactory to the
Agent, setting forth the amount required in order to repay all obligations
outstanding with respect to the Existing Credit Agreement, terminating the
commitments thereunder and releasing the Liens granted to secure such
obligations and commitments, together with signed copies of all documents
necessary to be filed to release any such Liens or otherwise terminate and such
obligations or commitments, and delivery to the Agent of all Collateral then
held to secured any obligations under the Existing Credit Agreement; provided
that the Continuing Obligations may remain in place so long as they are
unsecured (other than as described on Schedule 9.2 hereto).
 
(q)           Continuing Obligations.  Schedule 7.1 hereto lists, in reasonable
detail, each Continuing Obligation.
 
(r)            Pledged Equity Interests and Indebtedness.  The Agent shall have
received (i) the certificates representing the Equity Interests pledged pursuant
to the Collateral Documents, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) pledged to the Agent pursuant to
the Collateral Documents endorsed (without recourse) in blank (or accompanied by
an executed transfer form in blank) by the pledgor thereof.

 
- 58 -

--------------------------------------------------------------------------------

 

(s)           Big Sandy Permits.  Evidence, satisfactory to the Agent, that the
Borrower has received all material permits, local and federal, necessary for the
expansion of the Big Sandy plant in Catlettsburg, Kentucky.
 
(t)            Borrowing Request and Compliance Certificate.  The Loan Parties
shall have delivered to the Agent (i) a Borrowing Request with respect to the
initial Loan, and (ii) a Compliance Certificate prepared as of the Closing Date.
 
(u)           Annual Statements and Financial Projections.  The Loan Parties
shall have delivered to the Agent the Annual Statements and the Financial
Projections.
 
(v)           Third Party Verification.  The report from Natixis Bleichroeder
dated July 22, 2008, providing satisfactory verification of the opportunities
for the Borrower presented by potential requirements by state and federal
authorities implementing tighter mercury-emissions standards for coal fired
power plants.
 
SECTION 7.2  All Extensions of Credit.  At the time of making any Loan or
issuing any Letter of Credit, it shall be condition to the obligation of any
Lender or the Issuing Lender making such Loan or issuing such Letter of Credit,
that:
 
(a)           the representations and warranties of the Loan Parties contained
in Article VI and in the other Loan Documents shall be true on and as of the
date of such additional Loan or Letter of Credit with the same effect as though
such representations and warranties had been made on and as of such date (except
representations and warranties which expressly relate solely to an earlier date
or time, which representations and warranties shall be true and correct on and
as of the specific dates or times referred to therein) and the Loan Parties
shall have performed and complied with all covenants and conditions hereof;
 
(b)           no Event of Default or Default shall have occurred and be
continuing or shall exist; the making of the Loans or issuance of such Letter of
Credit shall not contravene any Law applicable to any Loan Party or Subsidiary
of any Loan Party or any of the Lenders;
 
(c)           no Material Adverse Change shall have occurred; and;
 
(d)           the Borrower shall have delivered to the Agent (and the Issuing
Bank, if applicable) a duly executed and completed Loan Request or application
for a Letter of Credit, as the case may be.
 
ARTICLE VIII
 
AFFIRMATIVE COVENANTS
 
The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings,
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations under the Loan
Documents and termination of the Commitments, the Loan Parties shall comply at
all times with the following affirmative covenants:

 
- 59 -

--------------------------------------------------------------------------------

 

SECTION 8.1  Preservation of Existence, Etc.  Each Loan Party shall, and shall
cause each of its Subsidiaries to, except as otherwise expressly permitted in
Section 9.6, maintain its legal existence as a corporation, limited partnership,
limited liability company or other entity and its license or qualification and
good standing in (a) its jurisdiction of incorporation or formation and (b)
except where the failure to be so qualified could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change, each
additional jurisdiction in which its ownership or lease of property or the
nature of its business makes such license or qualification necessary.
 
SECTION 8.2  Payment of Liabilities, Including Taxes, Etc.  Each Loan Party
shall, and shall cause each of its Subsidiaries to, duly pay and discharge all
liabilities to which it is subject or which are asserted against it, promptly as
and when the same shall become due and payable, including all taxes, assessments
and governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except to the
extent that such liabilities, including taxes, assessments or charges, are being
contested in good faith and by appropriate and lawful proceedings diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made, but only to the extent that
failure to discharge any such liabilities would not result in any additional
liability which would adversely affect to a material extent the financial
condition of any Loan Party or Subsidiary of any Loan Party or the Collateral,
provided that the Loan Parties and their Subsidiaries will pay all such
liabilities forthwith upon the commencement of proceedings to foreclose any Lien
which may have attached as security therefor.

 
- 60 -

--------------------------------------------------------------------------------

 

SECTION 8.3  Maintenance of Insurance and Bonds.  Each Loan Party shall, and
shall cause each of its Subsidiaries to, insure its properties and assets
against loss or damage by fire and such other insurable hazards as such assets
are commonly insured (including fire, extended coverage, property damage,
workers’ compensation, public liability and business interruption insurance) and
against other risks (including errors and omissions) in such amounts as similar
properties and assets are insured by prudent companies in similar circumstances
carrying on similar businesses, and with reputable and financially sound
insurers, including self-insurance to the extent customary, all as reasonably
determined by the Agent.  At the request of the Agent, the Loan Parties shall
deliver to the Agent and each of the Lenders (x) on the Closing Date and
annually thereafter an original certificate of insurance signed by the Loan
Parties’ independent insurance broker describing and certifying as to the
existence of the insurance on the Collateral required to be maintained by this
Agreement and the other Loan Documents, together with a copy of the endorsement
described in the next sentence attached to such certificate and (y) from time to
time a summary schedule indicating all insurance then in force with respect to
each of the Loan Parties.  Such policies of insurance shall contain special
endorsements, in form and substance acceptable to the Agent, which shall (i)
specify the Agent as an additional insured and lender loss payee as its
interests may appear, with the understanding that any obligation imposed upon
the insured (including the liability to pay premiums) shall be the sole
obligation of the applicable Loan Parties and not that of the insured, (ii)
provide that the interest of the Lenders shall be insured regardless of any
breach or violation by the applicable Loan Parties of any warranties,
declarations or conditions contained in such policies or any action or inaction
of the applicable Loan Parties or others insured under such policies, (iii)
provide a waiver of any right of the insurers to set off or counterclaim or any
other deduction, whether by attachment or otherwise, (iv) provide that any and
all rights of subrogation which the insurers may have or acquire shall be, at
all times and in all respects, junior and subordinate to the prior payment in
full of the Indebtedness hereunder and that no insurer shall exercise or assert
any right of subrogation until such time as the Indebtedness hereunder has been
paid in full and the Commitments have terminated, (v) provide, except in the
case of public liability insurance and workmen’s compensation insurance, that
all insurance proceeds for losses of less than $5,000,000 shall be adjusted with
and payable to the applicable Loan Parties and that all insurance proceeds for
losses of $5,000,000 or more shall be adjusted with and payable to the Agent,
(vi) include effective waivers by the insurer of all claims for insurance
premiums against the Agent, (vii) provide that no cancellation of such policies
for any reason (including non-payment of premium) nor any change therein shall
be effective until at least thirty (30) days after receipt by the Agent of
written notice of such cancellation or change, (viii) be primary without right
of contribution of any other insurance carried by or on behalf of any additional
insureds with respect to their respective interests in the Collateral, and (ix)
provide that inasmuch as the policy covers more than one insured, all terms,
conditions, insuring agreements and endorsements (except limits of liability)
shall operate as if there were a separate policy covering each insured.  The
applicable Loan Parties shall notify the Agent promptly of any occurrence
causing a material loss or decline in value of the Collateral and the estimated
(or actual, if available) amount of such loss or decline.  Any monies received
by the Agent constituting insurance or condemnation proceeds may, upon the
occurrence and during the continuation of any Default or Event of Default, at
the option of the Agent, be applied by the Agent to the payment of the Loans in
such manner as the Agent may reasonably determine.  Absent any Default or Event
of Default such monies shall be disbursed to the applicable Loan Parties.  Each
Loan Party shall, and shall cause each of its Subsidiaries to, maintain bonds in
such amounts and types as are reasonably necessary for the continued operation
of each such Loan Party’s business as conducted on the Closing Date and as
maintained by similar companies in similar circumstances carrying on similar
businesses, all as reasonably determined by the Agent.
 
SECTION 8.4  Maintenance of Properties and Leases.  Each Loan Party shall, and
shall cause each of its Subsidiaries to, maintain in good repair, working order
and condition in accordance with the commercially prudent practices, all of
those properties useful or necessary to its business, and from time to time,
such Loan Party will make or cause to be made all appropriate repairs, renewals
or replacements thereof.
 
SECTION 8.5  Maintenance of Patents, Trademarks, Etc.  Each Loan Party shall,
and shall cause each of its Subsidiaries to, maintain in full force and effect
all patents, trademarks, service marks, trade names, copyrights, licenses,
franchises, permits and other authorizations necessary for the ownership and
operation of its properties and business if the failure so to maintain the same,
individually or in the aggregate, could reasonably be expected to result in any
Material Adverse Change.

 
- 61 -

--------------------------------------------------------------------------------

 

SECTION 8.6 Visitation Rights. Each Loan Party shall, and shall cause each of
its Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Agent or any of the Lenders to visit and inspect any of
its properties and to examine and make excerpts from its books and records and
discuss its business affairs, finances and accounts with its officers, all in
such detail and at such times and as often as any of the Lenders may reasonably
request, provided that each Lender shall provide the Borrower and the Agent with
reasonable notice prior to any visit or inspection.  In the event any Lender
desires to conduct an audit of any Loan Party, such Lender shall make a
reasonable effort to conduct such audit contemporaneously with any audit to be
performed by the Agent.  The costs and expenses relating to any visitation,
inspection or audit will be borne by the applicable Lenders, absent an Event of
Default.
 
SECTION 8.7 Keeping of Records and Books of Account. Each Loan Party shall, and
shall cause each Subsidiary of such Loan Party to, maintain and keep proper
books of record and account which enable such Loan Party and its Subsidiaries to
issue financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over such Loan Party or
any Subsidiary of such Loan Party, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.
 
SECTION 8.8 Plans and Benefit Arrangements. The Borrower shall, and shall cause
each other member of the ERISA Group to, comply with ERISA, the Internal Revenue
Code and other applicable Laws applicable to Plans and Benefit Arrangements
except where such failure, individually or in the aggregate, could not
reasonably be expected to result in any Material Adverse Change.  Without
limiting the generality of the foregoing, the Borrower shall cause all of its
Plans and all Plans maintained by any member of the ERISA Group to be funded in
accordance with the minimum funding requirements of ERISA and the Internal
Revenue Code and shall make, and cause each member of the ERISA Group to make,
in a timely manner, all contributions due to Plans, Benefit Arrangements and
Multiemployer Plans.
 
SECTION 8.9 Compliance with Laws. Each Loan Party shall, and shall cause each of
its Subsidiaries to, comply:
 
(a)           with all applicable Laws in all respects, provided that it shall
not be deemed to be a violation of this Section 8.9 if any failure to comply
with any Law would not (i) result in fines, penalties, and other similar
liabilities or injunctive relief which, individually or in the aggregate, could
reasonably be expected to result in any Material Adverse Change and (ii) violate
subsection (b) below; and
 
(b)           and cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits except such non-compliance as does
not materially impair the value of the properties as to which such
non-compliance relates; obtain and renew all Environmental Permits necessary for
its operations and properties; and conduct any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up any Contaminations or Regulated Substances from
any of its properties, as required by Environmental Laws; provided, however,
that neither the Borrower nor any of its Subsidiaries shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.

 
- 62 -

--------------------------------------------------------------------------------

 

SECTION 8.10              Use of Proceeds. The Loan Parties will use the Letters
of Credit and the proceeds of the Loans only for (a) the acquisition,
retirement, settlement or conversion of the Convertible Notes, (b) the
refinancing of Indebtedness under the Existing Credit Agreement, and (c) the
ongoing general corporate and working capital needs of the Loan Parties,
including Capital Expenditures and permitted acquisitions.  The Loan Parties
shall not use the Letters of Credit or the proceeds of the Loans for any
purposes which contravenes any applicable Law or any provision hereof.
 
SECTION 8.11              Subordination of Intercompany Loans. The Borrower
shall cause any intercompany Indebtedness, loans or advances owed by the
Borrower or any of its Subsidiaries to the Borrower or any of its Subsidiaries
to be subordinated pursuant to the terms of the Intercompany Subordination
Agreement.
 
SECTION 8.12              Tax Shelter Regulations. None of the Loan Parties
intends to treat the Loans and/or Letters of Credit and related transactions as
being a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4).  In the event any of the Loan Parties determines to take any
action inconsistent with such intention, the Borrower will promptly (a) notify
the Agent thereof, and (b) deliver to the Agent a duly completed copy of IRS
Form 8886 or any successor form.  If the Borrower so notifies the Agent, the
Borrower acknowledges that one or more of the Lenders may treat its Loans and/or
Letters of Credit as part of a transaction that is subject to Treasury
Regulation Section 301.6112-1, and such Lender or Lenders, as applicable, will
maintain the lists and other records required by such Treasury Regulation.
 
SECTION 8.13              Anti-Terrorism Laws. The Loan Parties and their
respective Affiliates and agents shall not knowingly (a) conduct any business or
engage in any transaction or dealing with any Blocked Person, including the
making or receiving any contribution of funds, goods or services to or for the
benefit of any Blocked Person, (b) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224, or (c) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order No.
13224 or the USA Patriot Act.  The Borrower shall deliver to the Lenders any
certification or other evidence requested from time to time by any Lender in its
sole discretion, confirming the Loan Parties’ compliance with this Section 8.13.
 
SECTION 8.14              Interest Rate Protection. If on the Conversion Date
the Term Loan Commitments are $20,000,000 or greater, then, within thirty (30)
calendar days after the Conversion Date, the Borrower shall have entered into an
Interest Rate Hedge with a financial institution acceptable to the Agent for an
initial period of two (2) years in an amount equal to at least 50% of the Term
Loans (subject to amortization), and with such other terms and conditions,
including the strike price, as shall be acceptable to the Agent.

 
- 63 -

--------------------------------------------------------------------------------

 

SECTION 8.15              Deposit Accounts. On the Closing Date (or not later
than one-hundred eighty (180) days thereafter with respect to any lockbox or
collection account), each of the Loan Parties will establish and thereafter
maintain with the Agent or such other Lender as the Agent may consent to (such
consent not to be unreasonably withheld), its principal depository bank and
primary deposit and operating accounts, including accounts for the maintenance
of operating, administrative, cash management, lockbox and collection activity,
and any other deposit accounts customarily used for the conduct of its business
(other than any deposit accounts maintained by any Loan Party at a bank branch
located outside of the United States).  No Loan Party shall open or maintain any
deposit or operating account described above with any banking institution other
than the Agent without the delivery of a Control Agreement with respect thereto.
Each Loan Party shall promptly notify the Agent of the closing of any deposit
account described above. Upon the closing of any deposit account described
above, all amounts held in such deposit account shall be wired, or otherwise
transferred in immediately available funds in a manner satisfactory to the
Agent, to a Collateral Deposit Account.
 
SECTION 8.16              Additional Collateral; Further Assurances.
 
(a)           Subject to applicable law, the Borrower and each other Loan Party
shall cause each of its Domestic Subsidiaries (other than any Inactive Domestic
Subsidiaries) formed or acquired after the date of this Agreement, and any
Domestic Subsidiary that at any time ceases to be a Inactive Domestic
Subsidiary, to become a Loan Party by executing a Guarantor Joinder.  Upon
execution and delivery thereof, each such Person (i) shall automatically become
a Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to the Collateral Agent in (A) any personal property of such Loan
Party and (B) at the request of the Agent, any Real Property located in the
United States.  The Loan Parties shall deliver such Guarantor Joinder and
related documents (as described below) to the Agent within five (5) Business
Days after its formation or acquisition.
 
(b)           The Borrower and each other Loan Party will cause 100% of the
issued and outstanding Equity Interests of each Domestic Subsidiary to be
subject at all times to a first priority, perfected Lien in favor of the
Collateral Agent pursuant to the terms and conditions of the Pledge Agreement.
 
(c)           Without limiting the foregoing, the Borrower will, and will cause
each of the other Loan Parties to, execute and deliver, or cause to be executed
and delivered, to the Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust,
debentures and other documents and such other actions or deliveries of the type
required by Section 7.1, as applicable modified as appropriate to relate to such
Subsidiary), which may be required by law or which the Agent may, from time to
time, reasonably request to carry out the terms and conditions of this Agreement
and the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all at the
expense of the Loan Parties.

 
- 64 -

--------------------------------------------------------------------------------

 

(d)           If any material assets (including any Material Real Property or
improvements thereto or any interest therein) are acquired after the Closing
Date by any Loan Party (other than assets constituting Collateral under the
Security Agreement that become subject to the Lien in favor of the Collateral
Agent upon acquisition thereof), the applicable Loan Party will notify the Agent
thereof, and, if requested by the Agent, the applicable Loan Party will cause
such assets to be subjected to a Lien securing the Secured Obligations and will
take such actions as shall be necessary or reasonably requested by the Agent to
grant and perfect such Liens, including actions described in paragraph (b) of
this Section, all at the expense of the Loan Parties.
 
(e)           Notwithstanding anything herein to the contrary, any Subsidiary
that guarantees the Convertible Notes shall be required to become a Guarantor
simultaneously with its guaranty of the Convertible Notes and to satisfy the
other conditions of this Section 8.16.
 
(f)           If any Subsidiary of a Loan Party that has been designated as an
Inactive Domestic Subsidiary shall cease to be dormant and shall start to
conduct any business or generate any sales or shall at any time own, or have
rights to assets with a fair market value in excess of $500,000, then, the
Borrower shall send prompt written notice of such activities to the Agent and
shall cause such Subsidiary to satisfy the conditions set forth in this Section
8.16 above for Subsidiaries.
 
(g)           Each Loan Party shall, from time to time, at its expense,
faithfully preserve and protect the Agent’s Lien on and Prior Security Interest
in the Collateral as a continuing first priority perfected Lien, subject only to
Permitted Encumbrances, and shall do such other acts and things as the Agent in
its sole discretion may deem necessary or advisable from time to time in order
to preserve, perfect and protect the Liens granted under the Loan Documents and
to exercise and enforce its rights and remedies thereunder with respect to the
Collateral.
 
ARTICLE IX
 
NEGATIVE COVENANTS
 
The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations hereunder and
termination of the Commitments, the Loan Parties shall comply at all times with
the following negative covenants:
 
SECTION 9.1 Indebtedness. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time create, incur, assume or suffer
to exist any Indebtedness, except:
 
(a)           The Secured Obligations;

 
- 65 -

--------------------------------------------------------------------------------

 

(b)           Indebtedness (i) of a Loan Party to another Loan Party, (ii) of a
Loan Party to any wholly owned Subsidiary of a Loan Party, or (iii) of any
Foreign Subsidiary to another Foreign Subsidiary, which is, in any case,
subordinated in accordance with the provisions of Section 8.11;
 
(c)           the Convertible Notes issued and outstanding as of the Closing
Date;
 
(d)           Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;
 
(e)           Indebtedness owed to any Person in respect of performance bonds,
bid bonds, appeal bonds, surety bonds and similar obligations, in each case
provided in the ordinary course of business;
 
(f)           Indebtedness of the Borrower’s Foreign Subsidiary, Calgon Carbon
(Tianjin) Co., Ltd., so long as the aggregate principal amount of such
Indebtedness outstanding does not, at any time, exceed the Dollar Equivalent of
$2,500,000, and any Guaranty by the Borrower or any Subsidiary of such
Indebtedness;
 
(g)           Indebtedness of the Borrower to support the Belgium Economic
Development Project, so long as the aggregate principal amount of such
Indebtedness outstanding does not, at any time, exceed €6,500,000, and any
Guaranty by any Subsidiary of such Indebtedness;
 
(h)           any Guaranty by the Borrower or any Subsidiary of Indebtedness of
the CMCC Joint Venture, so long as the aggregate principal amount of such
Indebtedness outstanding which is secured by any such Guaranty does not, at any
time, exceed the Dollar Equivalent of $12,500,000;
 
(i)           any Existing Letters of Credit; and
 
(j)           any other existing Indebtedness as set forth on Schedule 9.1
(including any extensions or renewals thereof), together with, without
duplication, any Guarantees, Capital Lease Obligations, Purchase Money Security
Interests and other Indebtedness incurred after the Closing Date (including any
Indebtedness which is described in any preceding paragraph in this Section 9.1,
but is in excess of the maximum amount described therein), so long as the
aggregate principal amount (or guaranteed lease payment amount with respect to
non-capital leases) of all such Indebtedness outstanding does not, at any time,
exceed $30,000,000.
 
SECTION 9.2 Liens. Each of the Loan Parties shall not, and shall not permit any
of its Subsidiaries to, at any time create, incur, assume or suffer to exist any
Lien on any of its property or assets, tangible or intangible, now owned or
hereafter acquired, or agree or become liable to do so, except:
 
(a)           Permitted Encumbrances;
 
 
- 66 -

--------------------------------------------------------------------------------

 

(b)           so long as the principal amount secured thereby is not hereafter
increased, and no additional assets become subject to such Lien, any Lien
existing on the date of this Agreement and described on Schedule 9.2;
 
(c)           Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the UCC in effect in the relevant jurisdiction
covering only the items being collected upon;
 
(d)           Liens granted by the Borrower on the Belgium Economic Development
Project and related proceeds, to secure the Indebtedness described in Section
9.1(g);
 
(e)           Other Liens, secured by Indebtedness permitted under Section
9.1(j), incurred to finance the acquisition, construction or improvement of any
fixed or capital assets (whether or not constituting purchase money
Indebtedness), including Capital Lease Obligations and any Indebtedness assumed
in connection with the acquisition of any such assets or secured by a Lien on
any such assets prior to the acquisition thereof; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (f) shall not exceed
$15,000,000 at any time outstanding;
 
(f)           filings against Foreign Subsidiaries in favor of JPMorgan made to
perfect Liens granted under the Existing Credit Facility, to the extent that (i)
no obligations are secured thereby and (ii) such filings are all released and
terminated of record not later than June 15, 2009; and
 
(g)           cash collateral pledged to JPMorgan under (i) that certain LC Cash
Collateral Deposit Agreement, dated as of May 8, 2009, and (ii) that certain
First Amendment, dated as of April 28, 2009, to 2002 ISDA Master Agreement dated
as of September 15, 2006, each as in effect on the Closing Date, to secure the
Loan Parties obligations, respectively with respect to the Existing Letters of
Credit and the Existing Swap Agreements, to the extent such cash collateral is
in an amount not in excess of $20,000,000, in the aggregate, for all such
obligations.
 
SECTION 9.3 Guaranties. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time, directly or indirectly, become or be
liable in respect of any Guaranty, or assume, guarantee, become surety for,
endorse or otherwise agree, become or remain directly or contingently liable
upon or with respect to any obligation or liability of any other Person, except
for Indebtedness permitted under Section 9.1 hereof.
 
SECTION 9.4 Loans and Investments. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time make or suffer to remain
outstanding any loan or advance to, or purchase, acquire or own any stock,
bonds, notes or securities of, or any partnership interest (whether general or
limited) or limited liability company interest in, or any other investment or
interest in, or make any capital contribution to, any other Person, or agree,
become or remain liable to do any of the foregoing, except:
 
 
- 67 -

--------------------------------------------------------------------------------

 

(a)           trade credit extended on usual and customary terms in the ordinary
course of business;
 
(b)           advances to employees to meet expenses incurred by such employees
in the ordinary course of business;
 
(c)           Permitted Investments;
 
(d)           loans and advances to and investments in Loan Parties;
 
(e)           loans and advances to and investments in Foreign Subsidiaries by
other Foreign Subsidiaries which are not obligations of, or recourse to, any
Loan Party (as Indebtedness, by Guaranty or otherwise);
 
(f)           loans to employees (other than shareholders and other than expense
advances made pursuant to clause (b)) of any of the Loan Parties or their
Subsidiaries that (i) have a term of five (5) years or less; and (ii) are in
individual amounts equal to or less than $500,000 and in an aggregate equal to
or less than $1,000,000; provided, however, that any such loans in the amount
equal to or greater than $50,000 shall be evidenced by a written promissory
note;
 
(g)           investments permitted under Section 9.6 hereof;
 
(h)           loans and investments described on Schedule 9.4 hereto; and
 
(i)           other loans and advances to and investments in Foreign
Subsidiaries, Inactive Domestic Subsidiaries, partnerships and joint ventures in
an aggregate amount not in excess of $10,000,000 at any time outstanding.
 
SECTION 9.5 Dividends and Related Distributions. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, make or pay, or agree to
become or remain liable to make or pay, any dividend or other distribution of
any nature (whether in cash, property, securities or otherwise) on account of or
in respect of any of its Equity Interests on account of the purchase,
redemption, retirement or acquisition of any of its Equity Interests, except
for:
 
(a)           dividends or other distributions payable to another Loan Party or
wholly-owned Subsidiary of a Loan Party; and
 
(b)           other dividends or other distributions (including common stock
repurchases) payable by the Borrower in an aggregate amount not in excess of 50%
of cumulative net after tax earnings of the Borrower following the Closing Date
so long as (i) no Event of Default or Default exists or would result therefrom,
(ii) immediately following any such payment there is minimum availability under
the Revolver of $20,000,000, and (iii) the Borrower provides to the Agent a
written certification with respect to the compliance of such transaction with
all such terms, not later than five (5) Business Days prior to such transaction.
 
 
- 68 -

--------------------------------------------------------------------------------

 

SECTION 9.6 Liquidations, Mergers, Consolidations, Acquisitions. Each of the
Loan Parties shall not, and shall not permit any of its Subsidiaries to,
dissolve, liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or substantially
all of the assets or capital stock of any other Person, except that:
 
(a)           any Loan Party other than the Borrower may consolidate with or
merge into another Loan Party which is wholly-owned by one or more of the other
Loan Parties;
 
(b)           any Loan Party other than the Borrower may consolidate with, merge
into, or acquire assets of another Person who is principally engaged in a
business permitted hereunder (a “Target”), and who, in each case, immediately
thereafter becomes a Loan Party, so long as:
 
(i)           no Event of Default or Default exists or would result therefrom;
 
(ii)           immediately following any payment made with respect thereto there
is minimum availability under the Revolving Credit Commitment of $20,000,000;
 
(iii)           the total consideration, in aggregate, paid for all such
transactions in any fiscal year of the Borrower does not exceed 20% of Net Worth
(as reported in the most recent Compliance Certificate);
 
(iv)           the total consideration, in aggregate, paid for all such
transactions does not exceed 35% of Net Worth (as reported in the most recent
Compliance Certificate);
 
(v)           at the time of such merger, consolidation or acquisition, either
(A) the Target was (1) solvent and (2) had positive pre-tax net income (under
GAAP) for the immediately preceding trailing twelve month period, or (B) if the
Target did not meet the criteria set forth in (A), then the total consideration
paid for such transaction, together with the aggregate consideration paid for
all similar transactions (1) in any fiscal year of the Borrower does not exceed
$10,000,000 and (2) does not exceed $20,000,000 in the aggregate during the term
of this Agreement; and
 
(vi)            the Borrower provides to the Agent a written certification with
respect to the compliance of such transaction with all such terms, not later
than five (5) Business Days prior to such transaction;
 
(c)           Any Inactive Domestic Subsidiary may be dissolved or merged or
consolidated into any Loan Party; and
 
(d)           Any Foreign Subsidiary (which is not a Loan Party) may be merged
or consolidated into any other Foreign Subsidiary.
 
SECTION 9.7 Dispositions of Assets or Subsidiaries. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, sell, convey,
assign, lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including any sale, assignment, discount or other disposition of accounts,
contract rights, chattel paper, equipment or general intangibles, with or
without recourse, or of capital stock, shares of beneficial interest,
partnership interests or limited liability company interests of a Subsidiary of
such Loan Party), except:

 
- 69 -

--------------------------------------------------------------------------------

 

(a)           transactions involving the sale of inventory in the ordinary
course of business;
 
(b)           any sale, transfer or lease of assets in the ordinary course of
business which are no longer necessary or required in the conduct of such Loan
Party’s or such Subsidiary’s business;
 
(c)           any sale, transfer or lease of assets by any wholly owned
Subsidiary of such Loan Party to another Loan Party;
 
(d)           any sale, transfer or lease of assets in the ordinary course of
business which are replaced by substitute assets acquired or leased within the
parameters of Section 9.15, provided such substitute assets are subject to the
Lenders’ Prior Security Interest; and
 
(e)           any other sale, transfer or lease of assets not described above,
so long as (i) no Event of Default or Default exists or would result therefrom,
(ii) the aggregate book value of such assets (net of depreciation) sold,
transferred or leased during any fiscal year does not exceed $10,000,000, (iii)
the aggregate book value of such assets (net of depreciation) sold, transferred
or leased on or after the Closing Date does not exceed $25,000,000, and (iv) the
Borrower provides to the Agent a written certification with respect to the
compliance of such transaction with all such terms, not later than five (5)
Business Days prior to such transaction.
 
SECTION 9.8 Affiliate Transactions. Each of the Loan Parties shall not, and
shall not permit any of its Subsidiaries to, enter into or carry out any
transaction (including purchasing property or services from or selling property
or services to any Affiliate of any Loan Party or other Person) unless such
transaction is not otherwise prohibited by this Agreement, is entered into in
the ordinary course of business upon fair and reasonable arm’s-length terms and
is in accordance with all applicable Law.
 
SECTION 9.9 Subsidiaries, Partnerships and Joint Ventures. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, own or
create directly or indirectly any Subsidiaries other than: (a) any Domestic
Subsidiary (other than any Inactive Domestic Subsidiary) which has joined this
Agreement as Guarantor on the Closing Date; (b) any Domestic Subsidiary formed
after the Closing Date which joins this Agreement as a Guarantor pursuant to
Section 8.16; (c) any Foreign Subsidiary existing as of the Closing Date; and
(d) any Foreign Subsidiary created or acquired after the Closing Date in
compliance with this Agreement (including, without limitation, Section 9.4
hereof).  Each of the Loan Parties shall not, other than to the extent permitted
under Section 9.4 hereof, become or agree to: (i) become a general or limited
partner in any general or limited partnership, except that the Loan Parties may
be general or limited partners in other Loan Parties; (ii) become a member or
manager of, or hold a limited liability company interest in, a limited liability
company, except that the Loan Parties may be members or managers of, or hold
limited liability company interests in, other Loan Parties; or (iii) become a
joint venturer or hold a joint venture interest in any joint venture.

 
- 70 -

--------------------------------------------------------------------------------

 

SECTION 9.10              Continuation of or Change in Business. Each of the
Loan Parties shall not, and shall not permit any of its Subsidiaries to, engage
in any business other than those businesses conducted and operated by such Loan
Party or Subsidiary during the fiscal year ended December 31, 2008,
substantially as conducted and operated by such Loan Party or Subsidiary during
the present fiscal year, and businesses reasonably related thereto, and such
Loan Party or Subsidiary shall not permit any fundamental change in such
business.
 
SECTION 9.11              Plans and Benefit Arrangements. Each of the Loan
Parties shall not, and shall not permit any of its Domestic Subsidiaries to:
 
(a)           fail to satisfy the minimum funding requirements of ERISA and the
Internal Revenue Code with respect to any Plan;
 
(b)           request a minimum funding waiver from the Internal Revenue Service
with respect to any Plan;
 
(c)           engage in a Prohibited Transaction with any Plan, Benefit
Arrangement or Multiemployer Plan which, alone or in conjunction with any other
circumstances or set of circumstances resulting in liability under ERISA, which,
individually or in the aggregate, could reasonably be expected to result in any
Material Adverse Change;
 
(d)           fail to make when due any contribution to any Multiemployer Plan
that the Borrower or any member of the ERISA Group may be required to make under
any agreement relating to such Multiemployer Plan, or any Law pertaining
thereto;
 
(e)           withdraw (completely or partially) from any Multiemployer Plan or
withdraw (or be deemed under Section 4062(e) of ERISA to withdraw) from any
Multiple Employer Plan, where any such withdrawal is likely to result in a
material liability of the Borrower or any member of the ERISA Group;
 
(f)           terminate, or institute proceedings to terminate, any Plan, where
such termination is likely to result in a material liability to the Borrower or
any member of the ERISA Group;
 
(g)           make any amendment to any Plan with respect to which security is
required under Section 307 of ERISA; or
 
(h)           fail to give any and all notices and make all disclosures and
governmental filings required under ERISA or the Internal Revenue Code, where
such failure to do so, individually or in the aggregate, could reasonably be
expected to result in any Material Adverse Change.

 
- 71 -

--------------------------------------------------------------------------------

 

SECTION 9.12              Fiscal Year. No Loan Party shall, and no Loan Party
shall permit any Subsidiary of any Loan Party to, change its fiscal year from
the twelve-month period beginning January 1 and ending December 31.
 
SECTION 9.13              Swap Agreements. No Loan Party will, nor will it
permit any of its Subsidiaries to, enter into any Swap Agreement, except (a)
Swap Agreements entered into to hedge or mitigate risks to which the Borrower or
any Subsidiary thereof has actual exposure (other than those in respect of
Equity Interests of the Borrower or any of its Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary thereof.
 
SECTION 9.14              Sale and Leaseback Transactions. No Loan Party will,
nor will it permit any of its Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred, to the extent that the amount paid in connection with any
of the above described transactions is, in the aggregate, in a amount in excess
of $1,000,000.
 
SECTION 9.15              Changes in Material Documents. Each of the Loan
Parties shall not, and shall not permit any of its Domestic Subsidiaries to (a)
amend in any respect its certificate of incorporation (including any provisions
or resolutions relating to capital stock), by-laws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents, (b) the documentation
governing any material Indebtedness or (c) the Convertible Note Indenture,
without, in any case, providing at least thirty (30) calendar days’ prior
written notice to the Agent (or such lesser notice as agreed to by the Agent)
and, in the event such change would be adverse to the Lenders, as determined by
the Agent in its sole discretion, obtaining the prior written consent of the
Required Lenders.
 
SECTION 9.16              Capital Expenditures. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, make any Capital
Expenditures other than Capital Expenditures: (a) for the purpose of completing
the Capital Plan and the Columbus Remediation, so long as all such expenditures
incurred from January 1, 2009 through the Term Loan Maturity Date for the
Capital Plan and any Unanticipated Remediation are in an aggregate amount not in
excess of $194,100,000; provided that, up to $20,000,000, in the aggregate, of
such amount may be used for projects not set forth on Schedule 9.16 hereto; (b)
which represent acquisitions described in and permitted under Section 9.6(b)
hereof; and (c) and other Capital Expenditures made after December 31, 2011, so
long as such expenditures are in an aggregate amount not in excess of
$25,000,000 in any fiscal year.
 
SECTION 9.17              Minimum Interest Coverage Ratio. The Loan Parties
shall not permit the Interest Coverage Ratio, calculated as of the last day of
each fiscal quarter for the four (4) fiscal quarters then ended, to be less than
2.50 to 1.0.

 
- 72 -

--------------------------------------------------------------------------------

 

SECTION 9.18              Maximum Leverage Ratio. The Loan Parties shall not at
any time permit the Leverage Ratio, as of the last day of each fiscal quarter
(the “test date”) for the four (4) fiscal quarters then ended, to exceed on any
such test date the ratio set forth below for the period, to the left of such
ratio, in which such test date appears:
 
Period
 
Ratio
     
On the Closing Date
 
2.75 to 1.0
     
From the day immediately following the Closing Date through March 30, 2012
 
2.75 to 1.0
     
From March 31, 2012 and thereafter
 
2.50 to 1.0

 
SECTION 9.19              Minimum Net Worth. The Loan Parties shall not permit
Net Worth, at any time, to be less than the sum of (a) $230,000,000, (b) 50% of
aggregate amount of Net Income calculated for each fiscal quarter in which Net
Income was earned (as opposed to a net loss), commencing with the fiscal quarter
ending March 31, 2009 (through the date of determination), and (c) 100% of the
net proceeds from all sales by the Borrower of Equity Interests in the Borrower
made after the Closing Date.
 
SECTION 9.20              Negative Pledges. No Loan Party shall directly or
indirectly enter into or assume or become bound by, or permit any Subsidiary to
enter into or assume or become bound by, any agreement (other than this
Agreement and the other Loan Documents), or any provision of any certificate of
incorporation, bylaws, partnership agreement, operating agreement or other
organizational formation or governing document (a) either (i) granting or
permitting or (ii) prohibiting the creation or assumption of, any Lien or
encumbrance upon any such Loan Party’s or Subsidiary’s Intellectual Property or
Equity Interest in any Foreign Subsidiary, whether now owned or hereafter
created or acquired, (b) which prohibits or otherwise restricts its ability to
make or pay, or agree to become or remain liable to make or pay, any dividend or
other distribution of any nature (whether in cash, property, securities or
otherwise) on account of or in respect of any of its Equity Interests on account
of the purchase, redemption, retirement or acquisition of any of its Equity
Interests, or (c) otherwise prohibiting or restricting any transaction
contemplated hereby; provided that the foregoing shall not apply to (A)
restrictions and conditions imposed by any Law or by any Loan Document, or (B)
any Lien in favor of the Agent to secured all or any portion of the Secured
Obligations.
 
ARTICLE X
 
REPORTING REQUIREMENTS
 
The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations hereunder and under
the other Loan Documents and termination of the Commitments, the Loan Parties
will furnish or cause to be furnished to the Agent and each of the Lenders:

 
- 73 -

--------------------------------------------------------------------------------

 

SECTION 10.1              Quarterly Financial Statements. As soon as available
and in any event within sixty (60) calendar days after the end of each of the
first (3) three fiscal quarters in each fiscal year, financial statements of the
Borrower on a Consolidated Basis, consisting of an unaudited consolidated (and
consolidating) balance sheet as of the end of such fiscal quarter and related
unaudited consolidated (and consolidating as to income) statements of income,
stockholders’ equity and cash flows for the fiscal quarter then ended and the
fiscal year through that date, all in reasonable detail and certified (subject
to normal year-end audit adjustments) by the Chief Executive Officer, President,
or Authorized Financial Officer of the Borrower as having been prepared in
accordance with GAAP, consistently applied, and setting forth in comparative
form the respective financial statements for the corresponding date and period
in the previous fiscal year, together with an analysis of the financial
performance during such quarter relative to the budgets provided pursuant to
Section 10.7(a).
 
SECTION 10.2              Annual Financial Statements. As soon as available and
in any event within one hundred twenty (120) calendar days  after the end of
each fiscal year of the Loan Parties, consolidated financial statements of the
Borrower on a Consolidated Basis consisting of an audited consolidated (and
unaudited consolidating) balance sheet as of the end of such fiscal year, and
related audited consolidated (and unaudited consolidating as to income)
statements of income, stockholders’ equity and cash flows for the fiscal year
then ended, all in reasonable detail and setting forth in comparative form the
financial statements as of the end of and for the preceding fiscal year, and
certified (a) as to the audited materials, by independent certified public
accountants of nationally recognized standing satisfactory to the Agent and (b)
as to the unaudited materials, by the Chief Executive Officer, President, or
Authorized Financial Officer of the Borrower.  The certificate or report of
accountants shall be free of qualifications (other than any consistency
qualification that may result from a change in the method used to prepare the
financial statements as to which such accountants concur) and shall not indicate
the occurrence or existence of any event, condition or contingency which would
materially impair the prospect of payment or performance of any covenant,
agreement or duty of any Loan Party under any of the Loan Documents.
 
SECTION 10.3              Certificate of the Borrower. Concurrently with the
financial statements of the Loan Parties furnished to the Agent and to the
Lenders pursuant to Section 10.1 and Section 10.2 a certificate (each a
“Compliance Certificate”) of the Borrower signed by the Chief Executive Officer,
President, or Authorized Financial Officer  of the Borrower, in substantially
the form of Exhibit E hereto, to the effect that, except as described pursuant
to Section 10.4, (a) the representations and warranties of the Loan Parties
contained in Article VI and in the other Loan Documents are true on and as of
the date of such certificate with the same effect as though such representations
and warranties had been made on and as of such date (except representations and
warranties which expressly relate solely to an earlier date or time) and the
Loan Parties have performed and complied with all covenants and conditions
hereof, (b) no Event of Default or Default exists and is continuing on the date
of such certificate and (c) containing calculations in sufficient detail to
demonstrate compliance as of the date of such financial statements with all
financial covenants contained in Article IX.

 
- 74 -

--------------------------------------------------------------------------------

 

SECTION 10.4              Notice of Default. Promptly after any officer of any
Loan Party has learned of the occurrence of an Event of Default or Default, a
certificate signed by the Chief Executive Officer, President, or Authorized
Financial Officer of such Loan Party setting forth the details of such Event of
Default or Default and the action which such Loan Party proposes to take with
respect thereto.
 
SECTION 10.5              Notice of Litigation. Promptly after the commencement
thereof, notice of all actions, suits, proceedings or investigations before or
by any Official Body or any other Person against any Loan Party or Subsidiary of
any Loan Party or which relate to the Collateral, involve a claim or series of
claims in excess of $1,000,000 or which, individually or in the aggregate, could
reasonably be expected to result in any Material Adverse Change.
 
SECTION 10.6              Certain Events. Written notice to the Agent:
 
(a)           at least thirty (30) calendar days prior thereto, with respect to
any proposed sale or transfer of assets pursuant to Section 9.7.
 
(b)           within the time limits set forth in Section 9.14, any amendment to
the organizational documents of any Loan Party;
 
(c)           at least thirty (30) calendar days prior thereto, any movement of
inventory to any Loan Party’s location (not then subject to a Mortgage or
Collateral Access Agreement), which would result such location being a Material
Leased Location; and
 
(d)           promptly upon knowledge thereof, any Material Adverse Change.
 
SECTION 10.7              Budgets, Other Reports and Information. Promptly upon
their becoming available to any Loan Party:
 
(a)           the annual budget of the Loan Parties, to be supplied not later
than January 15 of the fiscal year to which such budget is applicable;
 
(b)           any reports including management letters submitted to any Loan
Party by independent accountants in connection with any annual, interim or
special audit;
 
(c)           any reports, notices or proxy statements generally distributed by
any Loan Party to its stockholders on a date no later than the date supplied to
such stockholders;
 
(d)           any regular or periodic reports, including Forms 10-K, 10-Q and
8-K, registration statements and prospectuses, filed by any Loan Party with the
Securities and Exchange Commission;
 
(e)           a copy of any material order in any proceeding to which any Loan
Party or any Subsidiary of any Loan Party is a party issued by any Official
Body; and

 
- 75 -

--------------------------------------------------------------------------------

 

(f)           such other reports and information as any of the Lenders may from
time to time reasonably request.
 
SECTION 10.8              Tax Shelter Provisions. Promptly after any of the Loan
Parties determines that it intends to treat any of the Loans, Letters of Credit
or related transactions as being a “reportable transaction” as provided in
Section 8.12:
 
(a)           a written notice of such intention to the Agent; and
 
(b)           a duly completed copy of IRS Form 8886 or any successor form.
 
SECTION 10.9              Notices Regarding Plans and Benefit Arrangements;
Certain Events. Promptly upon becoming aware of the occurrence thereof, notice
(including the nature of the event and, when known, any action taken or
threatened by the Internal Revenue Service or the PBGC with respect thereto) of:
 
(a)           any Reportable Event with respect to the Borrower or any other
member of the ERISA Group (regardless of whether the obligation to report said
Reportable Event to the PBGC has been waived);
 
(b)           any Prohibited Transaction which could subject the Borrower or any
other member of the ERISA Group to a civil penalty assessed pursuant to Section
502(i) of ERISA or a tax imposed by Section 4975 of the Internal Revenue Code in
connection with any Plan, any Benefit Arrangement or any trust created
thereunder;
 
(c)           any assertion of material withdrawal liability with respect to any
Multiemployer Plan;
 
(d)           any partial or complete withdrawal from a Multiemployer Plan by
the Borrower or any other member of the ERISA Group under Title IV of ERISA (or
assertion thereof), where such withdrawal is likely to result in material
withdrawal liability;
 
(e)           any cessation of operations (by the Borrower or any other member
of the ERISA Group) at a facility in the circumstances described in Section
4062(e) of ERISA;
 
(f)           withdrawal by the Borrower or any other member of the ERISA Group
from a Multiple Employer Plan, where such withdrawal is likely to result in
material withdrawal liability;
 
(g)           a failure by the Borrower or any other member of the ERISA Group
to make a payment to a Plan required to avoid imposition of a Lien under Section
302(f) of ERISA;
 
(h)           the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or

 
- 76 -

--------------------------------------------------------------------------------

 

(i)           any change in the actuarial assumptions or funding methods used
for any Plan, where the effect of such change is to materially increase or
materially reduce the unfunded benefit liability or obligation to make periodic
contributions.
 
SECTION 10.10              Notices of Involuntary Termination and Annual
Reports. Promptly after receipt thereof, copies of (a) all notices received by
the Borrower or any other member of the ERISA Group of the PBGC’s intent to
terminate any Plan administered or maintained by the Borrower or any member of
the ERISA Group, or to have a trustee appointed to administer any such Plan, and
(b) at the request of the Agent or any Lender each annual report (IRS Form 5500
series) and all accompanying schedules, the most recent actuarial reports, the
most recent financial information concerning the financial status of each Plan
administered or maintained by the Borrower or any other member of the ERISA
Group, and schedules showing the amounts contributed to each such Plan by or on
behalf of the Borrower or any other member of the ERISA Group in which any of
their personnel participate or from which such personnel may derive a benefit,
and each Schedule B (Actuarial Information) to the annual report filed by the
Borrower or any other member of the ERISA Group with the Internal Revenue
Service with respect to each such Plan.
 
SECTION 10.11              Notice of Voluntary Termination. Promptly upon the
filing thereof, copies of any Form 5310, or any successor or equivalent form to
Form 5310, filed with the PBGC in connection with the termination of any Plan.
 
SECTION 10.12              Notice of Contamination or Environmental
Complaint. In the event any Loan Party or any Subsidiary of any Loan Party gives
to or receives notice from any Official Body of any Contamination or receives
any Environmental Complaint from any Person (including, without limitation, any
state agency responsible in whole or in part for environmental matters in the
state in which its properties are located or the United States Environmental
Protection Agency) asserting or alleging liabilities or potential liabilities in
excess of $1,000,000 or which, individually or in the aggregate, could
reasonably be expected to result in any Material Adverse Change then such Loan
Party or Subsidiary shall, within five (5) Business Days, give written notice of
same to the Agent detailing non-privileged and non-confidential facts and
circumstances giving rise to the Contamination or Environmental Complaint.  Such
information is to be provided to allow the Agent and the Lenders to protect
their interests hereunder and is not intended to create any obligation upon the
Agent or any Lender with respect thereto.
 
ARTICLE XI
 
DEFAULT
 
SECTION 11.1              Events of Default. An Event of Default means the
occurrence or existence of any one or more of the following events or conditions
(whatever the reason therefor and whether voluntary, involuntary or effected by
operation of Law):

 
- 77 -

--------------------------------------------------------------------------------

 

(a)           Payments Under Loan Documents.  The Borrower shall fail to pay (i)
on the date due, any principal of any Loan (including scheduled installments,
mandatory prepayments or the payment due at maturity), Reimbursement Obligation
or Letter of Credit Borrowing or (ii) within three (3) Business Days of the date
due, any interest on any Loan, Reimbursement Obligation or Letter of Credit
Borrowing or any other amount owing hereunder or under the other Loan Documents;
 
(b)           Breach of Warranty.  Any representation or warranty made at any
time by any of the Loan Parties herein or by any of the Loan Parties in any
other Loan Document, or in any certificate, other instrument or statement
furnished pursuant to the provisions hereof or thereof, shall prove to have been
false or misleading in any material respect as of the time it was made or
furnished;
 
(c)           Breach of Negative Covenants and Reporting Requirements.  Any of
the Loan Parties shall default in the observance or performance of any covenant
contained in Article IX or Article X;
 
(d)           Breach of Other Covenants.  Any of the Loan Parties shall default
in the observance or performance of any other covenant, condition or provision
hereof or of any other Loan Document and such default shall continue unremedied
for a period of thirty (30) days after any officer of any Loan Party becomes
aware of the occurrence thereof (such grace period to be applicable only in the
event such default can be remedied by corrective action of the Loan Parties as
determined by the Agent in its sole discretion);
 
(e)           Defaults in Other Agreements or Indebtedness.  A default or event
of default shall occur at any time under the terms of any other Loan Document
(which default is not described in (a) through (d) above) or other agreement
involving borrowed money or the extension of credit or any other Indebtedness
under which any Loan Party or Subsidiary of any Loan Party may be obligated as a
borrower or guarantor in excess of $5,000,000 in the aggregate, and such breach,
default or event of default consists of the failure to pay (beyond any period of
grace permitted with respect thereto, whether waived or not) any indebtedness
when due (whether at stated maturity, by acceleration or otherwise) or if such
breach or default permits or causes the acceleration of any indebtedness
(whether or not such right shall have been waived) or the termination of any
commitment to lend;
 
(f)           Final Judgments or Orders.  Any final judgments or orders for the
payment of money in excess of $5,000,000 in the aggregate shall be entered
against any Loan Party by a court having jurisdiction in the premises, which
judgment is not discharged, vacated, bonded or stayed pending appeal within a
period of thirty (30) days from the date of entry;
 
(g)           Loan Document Unenforceable.  Any of the Loan Documents shall
cease to be legal, valid and binding agreements enforceable against the party
executing the same or such party’s successors and assigns (as permitted under
the Loan Documents) in accordance with the respective terms thereof or shall in
any way be terminated (except in accordance with its terms) or become or be
declared ineffective or inoperative or shall in any way be challenged or
contested or cease to give or provide the respective Liens, security interests,
rights, titles, interests, remedies, powers or privileges intended to be created
thereby and determined by the Lenders in their sole discretion to be necessary
or appropriate to the practical realization of their rights and remedies
thereunder;

 
- 78 -

--------------------------------------------------------------------------------

 

(h)           Uninsured Losses; Proceedings Against Assets.  There shall occur
any material uninsured damage to or loss, theft or destruction of any of the
Collateral in excess of $5,000,000 or the Collateral or any other of the Loan
Parties’ or any of their Subsidiaries’ assets are attached, seized, levied upon
or subjected to a writ or distress warrant; or such come within the possession
of any receiver, trustee, custodian or assignee for the benefit of creditors and
the same is not cured within thirty (30) days thereafter;
 
(i)           Notice of Lien or Assessment.  A notice of any Lien or assessment
which, individually or in the aggregate, are in excess of $5,000,000 is filed of
record with respect to all or any part of any of the Loan Parties’ or any of
their Subsidiaries’ assets by the United States, or any department, agency or
instrumentality thereof, or by any state, county, municipal or other
governmental agency, including the PBGC, or any taxes or debts owing at any time
or times hereafter to any one of these becomes payable and the same is not paid
within thirty (30) days after the same becomes payable, or if such notice is
filed and such payment is not made, unless such Loan Party or Subsidiary (i)
contests such Lien or assessment in good faith by appropriate and lawful
proceedings diligently conducted but only so long as such proceedings could not
subject the Agent or the Lenders to any criminal penalties, (ii) if legally
required, obtains an adequate bond or other financial assurance with respect to
such Lien or assessment satisfactory to the Agent, and (iii) pays such Lien or
assessment in accordance with the terms of any final judgments or orders
relating thereto within thirty (30) days after the entry of such judgments or
orders;
 
(j)           Insolvency.  Any Loan Party ceases to be solvent or admits in
writing its inability to pay its debts as they mature;
 
(k)           Events Relating to Plans and Benefit Arrangements.  Any of the
following occurs:  (i) any Reportable Event, which the Agent reasonably
determines constitutes grounds for the termination of any Plan by the PBGC or
the appointment of a trustee to administer or liquidate any Plan, shall have
occurred and be continuing; (ii) proceedings shall have been instituted or other
action taken to terminate any Plan, or a termination notice shall have been
filed with respect to any Plan; (iii) a trustee shall be appointed by a court or
the PBGC to administer or liquidate any Plan; (iv) the PBGC shall give notice of
its intent to institute proceedings to terminate any Plan or Plans or to appoint
a trustee to administer or liquidate any Plan; and, in the case of the
occurrence of (i), (ii), (iii) or (iv) above, the Agent determines in good faith
that the amount of the Borrower’s liability with respect thereto, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Change; (v) the Borrower or any member of the ERISA Group shall fail to
make any contributions when due to a Plan or a Multiemployer Plan; (vi) the
Borrower or any other member of the ERISA Group shall make any amendment to a
Plan with respect to which security is required under Section 307 of ERISA;
(vii) the Borrower or any other member of the ERISA Group shall withdraw
completely or partially from a Multiemployer Plan; (viii) the Borrower or any
other member of the ERISA Group shall withdraw (or shall be deemed under Section
4062(e) of ERISA to withdraw) from a Multiple Employer Plan; or (ix) any
applicable Law is adopted, changed or interpreted by any Official Body with
respect to or otherwise affecting one or more Plans, Multiemployer Plans or
Benefit Arrangements and, with respect to any of the events specified in (v),
(vi), (vii), (viii) or (ix), the Agent determines in good faith that any such
occurrence with respect thereto, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change;

 
- 79 -

--------------------------------------------------------------------------------

 

(l)           Cessation of Business.  Any Loan Party or Subsidiary of a Loan
Party ceases to conduct its business as contemplated, except as expressly
permitted under Section 9.6 or Section 9.7, or any Loan Party or Subsidiary of a
Loan Party is enjoined, restrained or in any way prevented by court order from
conducting all or any material part of its business and such injunction,
restraint or other preventive order is not dismissed within thirty (30) days
after the entry thereof;
 
(m)           Change in Control.  A Change in Control shall occur;
 
(n)           Involuntary Proceedings.  A proceeding shall have been instituted
in a court having jurisdiction in the premises seeking a decree or order for
relief in respect of any Loan Party or Subsidiary of a Loan Party in an
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, and such proceeding shall remain undismissed or unstayed and in effect
for a period of sixty (60) consecutive days or such court shall enter a decree
or order granting any of the relief sought in such proceeding; or
 
(o)           Voluntary Proceedings.  Any Loan Party or Subsidiary of a Loan
Party shall: (i) commence a voluntary case under any applicable bankruptcy,
insolvency, reorganization or other similar law now or hereafter in effect, (ii)
consent to the entry of an order for relief in an involuntary case under any
such law, (iii) consent to the appointment or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or other
similar official) of itself or for any substantial part of its property (iv)
make a general assignment for the benefit of creditors, (v) fail generally to
pay its debts as they become due, or (vi) take any action in furtherance of any
of the foregoing.
 
SECTION 11.2              Consequences of Event of Default.
 
(a)           Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings.  If an Event of Default specified under Section
11.1(a) through Section 11.1(m) shall occur and be continuing, the Lenders and
the Agent shall be under no further obligation to make Loans or issue Letters of
Credit, as the case may be, and the Agent may, and upon the request of the
Required Lenders, shall, (i) by written notice to the Borrower, declare all or
any portion of the unpaid principal amount of the Loans then outstanding and the
interest accrued thereon, any unpaid fees and all other Indebtedness of the
Borrower to the Lenders hereunder and thereunder to be forthwith due and
payable, and the same shall thereupon become and be immediately due and payable
to the Agent for the benefit of each Lender without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived, and
(ii) require the Borrower to, and the Borrower shall thereupon Cash
Collateralize any Letters of Credit and the Borrower hereby pledges to the Agent
and the Lenders, and grants to the Agent and the Lenders a security interest in,
all such cash as security for such Obligations.

 
- 80 -

--------------------------------------------------------------------------------

 

(b)           Bankruptcy, Insolvency or Reorganization Proceedings.  If an Event
of Default specified under Section 11.1(n) or Section 11.1(o) shall occur, the
Lenders and the Issuing Bank shall be under no further obligation to make Loans
and issue Letters of Credit, respectively, hereunder and the unpaid principal
amount of the Loans then outstanding and all interest accrued thereon, any
unpaid fees and all other Indebtedness of the Borrower to the Lenders hereunder
and thereunder shall be immediately due and payable, and all without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived, and the Borrower shall immediately and automatically be
required to Cash Collateralize any Letters of Credit as, in each case without
further act of any Secured Party.
 
(c)           Set-off.  If an Event of Default shall occur and be continuing,
any Lender to whom any Obligation is owed, or any participant of such Lender
which has agreed in writing to be bound by the provisions of Section 12.13, and
any branch, Subsidiary or Affiliate of such Lender or participant anywhere in
the world shall have the right, in addition to all other rights and remedies
available to it, without notice to such Loan Party, to set-off against and apply
to the then unpaid balance of all the Loans and all other Obligations of the
Borrower and the other Loan Parties hereunder or under any other Loan Document
any debt owing to, and any other funds held in any manner for the account of,
the Borrower or such other Loan Party by such Lender or participant or by such
branch, Subsidiary or Affiliate, including all funds in all deposit accounts
(whether time or demand, general or special, provisionally credited or finally
credited, or otherwise) now or hereafter maintained by the Borrower or such
other Loan Party for its own account (but not including funds held in custodian
or trust accounts) with such Lender or participant or such branch, Subsidiary or
Affiliate.  Such right shall exist whether or not any Lender or the Agent shall
have made any demand under this Agreement or any other Loan Document, whether or
not such Obligation owing to or funds held for the account of the Borrower or
such other Loan Party is or are matured or unmatured and regardless of the
existence or adequacy of any Collateral, Guaranty or any other security, right
or remedy available to any Lender or the Agent.
 
NOTWITHSTANDING THE FOREGOING, AT ANY TIME THAT ANY OF THE SECURED OBLIGATIONS
SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO LENDER SHALL
EXERCISE A RIGHT OF SETOFF, LENDER’S LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR
ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR ANY LOAN DOCUMENT UNLESS IT IS TAKEN WITH THE CONSENT OF THE
LENDERS REQUIRED BY SECTION 13.1 OF THIS AGREEMENT, IF SUCH SETOFF OR ACTION OR
PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a, 580b, 580d AND 726 OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE,
IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR
ENFORCEABILITY OF THE LIENS GRANTED TO AGENT PURSUANT TO THE COLLATERAL
DOCUMENTS OR THE ENFORCEABILITY OF THE SECURED OBLIGATIONS HEREUNDER, AND ANY
ATTEMPTED EXERCISE BY ANY LENDER OR ANY SUCH RIGHT WITHOUT OBTAINING SUCH
CONSENT OF THE PARTIES AS REQUIRED ABOVE, SHALL BE NULL AND VOID.  THIS
PARAGRAPH SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS.

 
- 81 -

--------------------------------------------------------------------------------

 

(d)           Suits, Actions, Proceedings.  If an Event of Default shall occur
and be continuing, and whether or not the Agent shall have accelerated the
maturity of Loans pursuant to any of the foregoing provisions of this Section
11.2, the Agent or any Lender to whom any Obligation is owed, may proceed to
protect and enforce its rights by suit in equity, action at law and/or other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Agreement or the other Loan Documents, including as
permitted by applicable Law the obtaining of the ex parte appointment of a
receiver, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Agent or such Lender.
 
(e)           Application of Proceeds.  After the exercise of remedies provided
for above (or after the Obligations have automatically become immediately due
and payable and the Letters of Credit have automatically been required to be
Cash Collateralized), any amounts received on account of the Obligations
(whether directly from a Loan Party or any other Person, from the proceeds of
any Collateral or otherwise) shall be applied by the Agent in the following
order:
 
(i)           First, to payment of that portion of the Obligations constituting
fees, non-contingent and liquidated indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Agent) payable to
the Agent in its capacity as such;
 
(ii)           Second, to payment of that portion of the Obligations
constituting fees, non-contingent and liquidated indemnities and other amounts
(other than principal, interest and Letter of Credit Fees) payable to the
Lenders and the Issuing Bank (including fees, charges and disbursements of
counsel to the respective Lenders and the Issuing Bank, to the extent set forth
in any Loan Document ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
 
(iii)           Third, to payment of that portion of the Obligations
constituting accrued and unpaid Letter of Credit Fees and interest on the Loans,
Reimbursement Obligations, Letter of Credit Borrowings and other Obligations,
ratably among the Lenders and the Issuing Bank in proportion to the respective
amounts described in this clause Third payable to them;
 
(iv)           Fourth, to payment of that portion of the Obligations
constituting unpaid principal of the Loans, Reimbursement Obligations and Letter
of Credit Borrowings, ratably among the Lenders and the L/C Issuer, in
proportion to the respective amounts described in this clause Fourth held by
them;
 
(v)           Fifth, to payment of that portion of the Obligations constituting
amounts then due and owing under Lender-Provided Interest Rate Hedges and
Banking Services Obligations, ratably among the Swap Providers and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fifth held by them;

 
- 82 -

--------------------------------------------------------------------------------

 

(vi)           Sixth, to the Administrative Agent for the account of the Issuing
Bank, to Cash Collateralize the Letters of Credit; and
 
(vii)           Last, the balance, if any, after all of the Obligations (other
than indemnification obligations which are solely contingent, if any) have been
indefeasibly paid in full, to the Borrowers or as otherwise required by Law.
 
Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Sixth above shall be applied to satisfy drawings under
such Letters of Credit as they occur.  If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations (other than
indemnification obligations which are solely contingent, if any), if any, in the
order set forth above.
 
(f)           Other Rights and Remedies.  In addition to all of the rights and
remedies contained in this Agreement or in any of the other Loan Documents, the
Agent shall have all of the rights and remedies of a secured party under the UCC
or other applicable Law, all of which rights and remedies shall be cumulative
and non-exclusive, to the extent permitted by Law.  The Agent may, and upon the
request of the Required Lenders shall, exercise all post-default rights granted
to the Agent and the Lenders under the Loan Documents or applicable Law.
 
SECTION 11.3              Notice of Sale. Any notice required to be given by the
Agent of a sale, lease, or other disposition of the Collateral or any other
intended action by the Agent, if given to the Borrower ten (10) days prior to
such proposed action, shall constitute commercially reasonable and fair notice
thereof to the Loan Parties.
 
ARTICLE XII
 
THE AGENT
 
SECTION 12.1              Appointment. Each Lender hereby irrevocably
designates, appoints and authorizes First Commonwealth to act as Agent for such
Lender under this Agreement and to execute and deliver or accept on behalf of
each of the Lenders the other Loan Documents.  Each Lender hereby irrevocably
authorizes, and each holder of any Note by the acceptance of a Note shall be
deemed irrevocably to authorize, the Agent to take such action on its behalf
under the provisions of this Agreement and the other Loan Documents and any
other instruments and agreements referred to herein, and to exercise such powers
and to perform such duties hereunder as are specifically delegated to or
required of the Agent by the terms hereof, together with such powers as are
reasonably incidental thereto.  First Commonwealth agrees to act as the Agent on
behalf of the Lenders to the extent provided in this Agreement.
 
SECTION 12.2              Delegation of Duties. The Agent may perform any of its
duties hereunder by or through agents or employees, and shall be entitled to
engage and pay for the advice or services of any attorneys, accountants or other
experts concerning all matters pertaining to its duties hereunder and to rely
upon any advice so obtained.

 
- 83 -

--------------------------------------------------------------------------------

 

SECTION 12.3              Nature of Duties; Independent Credit
Investigation. The Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement and no implied covenants, functions,
responsibilities, duties, obligations, or liabilities shall be read into this
Agreement or otherwise exist, and such duties shall be mechanical and
administrative in nature. The Agent shall not have by reason of this Agreement a
fiduciary or trust relationship in respect of any Lender, and nothing in this
Agreement, expressed or implied, is intended to or shall be so construed as to
impose upon the Agent any obligations in respect of this Agreement except as
expressly set forth herein.  Without limiting the generality of the foregoing,
the use of the term “agent” in this Agreement with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law.  Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.  Each
Lender expressly acknowledges (a) that the Agent has not made any
representations or warranties to it and that no act by the Agent hereafter
taken, including any review of the affairs of any of the Loan Parties, shall be
deemed to constitute any representation or warranty by the Agent to any Lender;
(b) that it has made and will continue to make, without reliance upon the Agent,
its own independent investigation of the financial condition and affairs and its
own appraisal of the creditworthiness of each of the Loan Parties in connection
with this Agreement and the making and continuance of the Loans hereunder; and
(c) except as expressly provided herein, that the Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
its possession before the making of any Loan or at any time or times thereafter.
 
SECTION 12.4              Actions in Discretion of Agent; Instructions From the
Lenders. The Agent agrees, upon the written request of the Required Lenders, to
take or refrain from taking any action of the type specified as being within the
Agent’s rights, powers or discretion herein, provided that the Agent shall not
be required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or applicable
Law.  In the absence of a request by the Required Lenders, the Agent shall have
authority, in its sole discretion, to take or not to take any such action,
unless this Agreement specifically requires the consent of the Required Lenders
or all of the Lenders.  Any action taken or failure to act pursuant to such
instructions or discretion shall be binding on the Lenders, subject to Section
12.6.  Subject to the provisions of Section 12.6, no Lender shall have any right
of action whatsoever against the Agent as a result of the Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders, or in the absence of such instructions, in the absolute
discretion of the Agent.

 
- 84 -

--------------------------------------------------------------------------------

 

SECTION 12.5              Reimbursement and Indemnification of the Agent by the
Loan Parties. Each Loan Party jointly, severally and unconditionally agrees to
pay or reimburse the Agent and hold the Agent harmless against (a) liability for
the payment of all reasonable out-of-pocket costs, expenses and disbursements,
including fees and expenses of counsel (including the allocated costs of staff
counsel), appraisers and environmental consultants, incurred by the Agent (i) in
connection with the development, negotiation, preparation, printing, execution,
administration, syndication, interpretation and performance of this Agreement
and the other Loan Documents, (ii) relating to any requested amendments, waivers
or consents pursuant to the provisions hereof, (iii) in connection with the
enforcement of this Agreement or any other Loan Document or collection of
amounts due hereunder or thereunder or the proof and allowability of any claim
arising under this Agreement or any other Loan Document, whether in bankruptcy
or receivership proceedings or otherwise, (iv) in any workout or restructuring
or in connection with the protection, preservation, exercise or enforcement of
any of the terms hereof or of any rights hereunder or under any other Loan
Document or in connection with any foreclosure, collection or bankruptcy
proceedings, and (v) in connection with any Environmental Complaint threatened
or asserted against the Agent or the Lenders in any way relating to or arising
out of this Agreement or any other Loan Documents (including the protection,
preservation, exercise or enforcement of any of the terms hereof or of any
rights hereunder or under any other Loan Document or in connection with any
foreclosure, collection or bankruptcy proceedings or in any workout or
restructuring) and (b) all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against the
Agent, in its capacity as such, in any way relating to or arising out of (i)
this Agreement or any other Loan Documents or any action taken or omitted by the
Agent hereunder or thereunder, and (ii) any Environmental Complaint in any way
relating to or arising out of this Agreement or any other Loan Document or any
action taken or omitted by the Agent hereunder or thereunder, provided that no
Loan Party shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements if the same results from the Agent’s gross negligence or willful
misconduct (as finally determined by a court of competent jurisdiction), or if
the Borrower was not given notice of the subject claim and the opportunity to
participate in the defense thereof, at its expense (except that each Loan Party
shall remain liable to the extent such failure to give notice does not result in
a loss to such Loan Party), or if the same results from a compromise or
settlement agreement entered into without the consent of the Borrower, which
shall not have been unreasonably withheld.
 
SECTION 12.6              Exculpatory Provisions; Limitation of
Liability. Neither the Agent nor any of its directors, officers, employees,
agents, attorneys or Affiliates shall (a) be liable to any Lender for any action
taken or omitted to be taken by it or them hereunder, or in connection herewith
including pursuant to any Loan Document, unless caused by its or their own gross
negligence or willful misconduct (as finally determined by a court of competent
jurisdiction), (b) be responsible in any manner to any of the Lenders for the
effectiveness, enforceability, genuineness, validity or the due execution of
this Agreement or any other Loan Documents or for any recital, representation,
warranty, document, certificate, report or statement herein or made or furnished
under or in connection with this Agreement or any other Loan Documents, or (c)
be under any obligation to any of the Lenders to ascertain or to inquire as to
the performance or observance of any of the terms, covenants or conditions
hereof or thereof on the part of the Loan Parties, or the financial condition of
the Loan Parties, or the existence or possible existence of any Event of Default
or Default.  No claim may be made by any of the Loan Parties, any Lender, the
Agent or any of their respective Subsidiaries against the Agent, any Lender or
any of their respective directors, officers, employees, agents, attorneys or
Affiliates, or any of them, for any special, indirect or consequential damages
or, to the fullest extent permitted by Law, for any punitive damages in respect
of any claim or cause of action (whether based on contract, tort, statutory
liability, or any other ground) based on, arising out of or related to any Loan
Document or the transactions contemplated hereby or any act, omission or event
occurring in connection therewith, including the negotiation, documentation,
administration or collection of the Loans, and each of the Loan Parties, (for
itself and on behalf of each of its Subsidiaries), the Agent and each Lender
hereby waive, releases and agree never to sue upon any claim for any such
damages, whether such claim now exists or hereafter arises and whether or not it
is now known or suspected to exist in its favor.  Each Lender agrees that,
except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Agent hereunder or given to the Agent for the
account of or with copies for the Lenders, the Agent and each of its directors,
officers, employees, agents, attorneys or Affiliates shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Loan Parties which may come
into the possession of the Agent or any of its directors, officers, employees,
agents, attorneys or Affiliates.

 
- 85 -

--------------------------------------------------------------------------------

 

SECTION 12.7              Reimbursement and Indemnification of Agent by
Lenders. Each Lender agrees to reimburse and indemnify, defend and save the
Agent (to the extent not reimbursed by the Loan Parties and without limiting the
Obligation of any Loan Party to do so) in proportion to its Ratable Share
harmless from and against all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements,
including attorneys’ fees and disbursements (including the allocated costs of
staff counsel), and costs of appraisers and environmental consultants, of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against the Agent, in its capacity as such, in any way relating to or arising
out of this Agreement or any other Loan Documents or any action taken or omitted
by the Agent hereunder or thereunder, provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements (a) if the same
results from the Agent’s gross negligence or willful misconduct (as finally
determined by a court of competent jurisdiction), or (b) if such Lender was not
given notice of the subject claim and the opportunity to participate in the
defense thereof, at its expense (except that such Lender shall remain liable to
the extent such failure to give notice does not result in a loss to the Lender),
or (c) if the same results from a compromise and settlement agreement entered
into without the consent of such Lender, which shall not have been unreasonably
withheld.  In addition, each Lender agrees promptly upon demand to reimburse the
Agent (to the extent not reimbursed by the Loan Parties and without limiting the
Obligation of any Loan Party to do so) in proportion to its Ratable Share for
all amounts due and payable by the Loan Parties to the Agent in connection with
the Agent’s periodic audit of the Loan Parties’ books, records and business
properties.
 
SECTION 12.8              Reliance by Agent. The Agent shall be entitled to rely
upon any writing, telegram, telex or teletype message, facsimile, electronic
transmission, resolution, notice, consent, certificate, letter, cablegram,
statement, order or other document or conversation by telephone or otherwise
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon the advice and opinions of counsel and
other professional advisers selected by the Agent.  The Agent shall be fully
justified in failing or refusing to take any action hereunder unless it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.

 
- 86 -

--------------------------------------------------------------------------------

 

SECTION 12.9  Notice of Default.  The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Agent has received written notice from a Lender or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.”
 
SECTION 12.10  Notices.  The Agent shall promptly provide to each Lender a copy
of all written notices received from the Borrower which have been delivered
pursuant to the provisions of this Agreement upon receipt thereof.
 
SECTION 12.11  Lenders in Their Individual Capacities; Agent in its Individual
Capacity.  With respect to each of its Commitments, Loans, Letters of Credit and
other extension of credit made by it and any other rights and powers given to it
as a Lender hereunder or under any of the other Loan Documents, the Agent shall
have the same rights and powers hereunder as any other Lender and may exercise
the same as though it were not the Agent, and the term “Lender” and “Lenders”
shall, unless the context otherwise indicates, include the Agent in its
individual capacity.  First Commonwealth and its Affiliates and each of the
Lenders and their respective Affiliates may, without liability to account,
except as prohibited herein, make loans to, issue letters of credit for the
account of, acquire equity interests in, accept deposits from, discount drafts
for, act as trustee under indentures of, and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with, the
Loan Parties and their Affiliates, in the case of the Agent, as though it were
not acting as Agent hereunder and in the case of each Lender, as though such
Lender were not a Lender hereunder, in each case without notice to or consent of
the other Lenders.  The Lenders acknowledge that, pursuant to such activities,
the Agent or its Affiliates may (a) receive information regarding the Loan
Parties or any of their Subsidiaries or Affiliates (including information that
may be subject to confidentiality obligations in favor of the Loan Parties or
such Subsidiary or Affiliate) and acknowledge that the Agent shall be under no
obligation to provide such information to them, and (b) accept fees and other
consideration from the Loan Parties for services in connection with this
Agreement and otherwise without having to account for the same to the Lenders.
 
SECTION 12.12  Holders of Notes.  The Agent may deem and treat any payee of any
Note as the owner thereof for all purposes hereof unless and until written
notice of the assignment or transfer thereof shall have been filed with the
Agent.  Any request, authority or consent of any Person who at the time of
making such request or giving such authority or consent is the holder of any
Note shall be conclusive and binding on any subsequent holder, transferee or
assignee of such Note or of any Note or Notes issued in exchange therefor.
 
SECTION 12.13  Equalization of Lenders.  The Lenders and the holders of any
participations in any Loans agree among themselves that, with respect to all
amounts received by any Lender or any such holder for application on any
Obligation hereunder or under any Note or under any such participation, whether
received by voluntary payment, by realization upon security, by the exercise of
the right of set-off or banker’s lien, by counterclaim or by any other non-pro
rata source, equitable adjustment will be made in the manner stated in the
following sentence so that, in effect, all such excess amounts will be shared
ratably among the Lenders and such holders in proportion to their interests in
payments hereunder, except as otherwise provided in Section 4.4(c), Section
5.4(b) or Section 5.6.  The Lenders or any such holder receiving any such amount
shall purchase for cash from each of the other Lenders an interest in such
Lender’s Loans in such amount as shall result in a ratable participation by the
Lenders and each such holder in the aggregate unpaid amount hereunder, provided
that if all or any portion of such excess amount is thereafter recovered from
the Lender or the holder making such purchase, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by law (including court order) to be
paid by the Lender or the holder making such purchase.
 
- 87 -

--------------------------------------------------------------------------------


 
SECTION 12.14  Successor Agent.  The Agent may resign as Agent by giving not
less than thirty (30) days’ prior written notice to the Borrower and the
Lenders.  If the Agent shall resign under this Agreement, then either (a) the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, subject to the consent of the Borrower, such consent not to be
unreasonably withheld, or (b) if a successor agent shall not be so appointed and
approved within the thirty (30) day period following the Agent’s notice to the
Lenders of its resignation, then the Agent shall appoint, with the consent of
the Borrower, such consent not to be unreasonably withheld, a successor agent
who shall serve as Agent until such time as the Required Lenders appoint and the
Borrower consents to the appointment of a successor agent, provided, that the
consent of the Borrower shall not be required if any Event of Default then
exists.  Upon its appointment pursuant to either clause (a) or (b) above, such
successor agent shall succeed to the rights, powers and duties of the Agent, and
the term “Agent” means such successor agent, effective upon its appointment, and
the former Agent’s rights, powers and duties as Agent shall be terminated
without any other or further act or deed on the part of such former Agent or any
of the parties to this Agreement.  After the resignation of any Agent hereunder,
the provisions of this Article XII shall inure to the benefit of such former
Agent and such former Agent shall not by reason of such resignation be deemed to
be released from liability for any actions taken or not taken by it while it was
an Agent under this Agreement.
 
SECTION 12.15  Agent’s Fee.  The Loan Parties shall, jointly and severally, pay
to the Agent a nonrefundable fee (the “Agent’s Fee”) and other fees under the
terms of a letter (the “Agent’s Letter”) between the Borrower and the Agent, as
amended, restated, modified or supplemented from time to time.
 
SECTION 12.16  Availability of Funds.  The Agent may assume that each Lender has
made or will make the proceeds of a Loan available to the Agent unless the Agent
shall have been notified by such Lender at least two (2) hours before the time
on which the Agent actually funds the proceeds of such Loan to the Borrower
(whether using its own funds pursuant to this Section 12.16 or using proceeds
deposited with the Agent by the Lenders and whether such funding occurs before
or after the time on which Lenders are required to deposit the proceeds of such
Loan with the Agent).  The Agent may, in reliance upon such assumption (but
shall not be required to), make available to the Borrower a corresponding
amount.  If such corresponding amount is not in fact made available to the Agent
by such Lender, the Agent shall be entitled to recover such amount on demand
from such Lender (or, if such Lender fails to pay such amount forthwith upon
such demand from the Borrower) together with interest thereon, in respect of
each day during the period commencing on the date such amount was made available
to the Borrower and ending on the date the Agent recovers such amount, at a rate
per annum equal to (i) the Federal Funds Effective Rate during the first three
(3) days after such interest shall begin to accrue and (ii) the applicable
interest rate in respect of such Loan after the end of such three-day period.
 
- 88 -

--------------------------------------------------------------------------------


 
SECTION 12.17  Calculations.  In the absence of its gross negligence or willful
misconduct (as finally determined by a court of competent jurisdiction), the
Agent shall not be liable for any error in computing the amount payable to any
Lender whether in respect of the Loans, fees or any other amounts due to the
Lenders under this Agreement.  In the event an error in computing any amount
payable to any Lender is made, the Agent, the Borrower and each affected Lender
shall, forthwith upon discovery of such error, make such adjustments as shall be
required to correct such error, and any compensation therefor will be calculated
at the Federal Funds Effective Rate (provided that the Borrower shall not be
required to contribute any further amounts than it would have been required to
pay if the error in question had not occurred).
 
SECTION 12.18  No Reliance on Agent’s Customer Identification Program. Each
Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any of the Loan Parties, their
Affiliates or their agents, the Loan Documents or the transactions hereunder or
contemplated hereby: (a) any identity verification procedures; (b) any
recordkeeping; (c) comparisons with government lists; (d) customer notices; or
(e) other procedures required under the CIP Regulations or such other Laws.
 
SECTION 12.19  Beneficiaries.  Except as expressly provided herein, the
provisions of this Article XII are solely for the benefit of the Agent and the
Lenders, and the Loan Parties shall not have any rights to rely on or enforce
any of the provisions hereof.  In performing its functions and duties under this
Agreement, the Agent shall act solely as agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any of the Loan Parties.
 
ARTICLE XIII
 
MISCELLANEOUS
 
SECTION 13.1  Modifications, Amendments or Waivers.  With the written consent of
the Required Lenders, the Agent, acting on behalf of all the Lenders, and the
Borrower, acting on behalf of all the Loan Parties, may from time to time enter
into written agreements amending or changing any provision of this Agreement or
any other Loan Document or the rights of the Lenders or the Loan Parties
hereunder or thereunder, or may grant written waivers or consents to a departure
from the due performance of the Obligations of the Loan Parties hereunder or
thereunder.  Any such agreement, waiver or consent made with the written consent
of the Required Lenders shall be effective to bind all the Lenders and the Loan
Parties; provided, that, without the written consent of all the Lenders, no such
agreement, waiver or consent may be made which will:
 
- 89 -

--------------------------------------------------------------------------------


 
(a)  Increase of Commitment; Extension of Expiration Date or Term Loan Maturity
Date.  Increase the amount of any Commitment of any Lender hereunder or extend
the Expiration Date or Term Loan Maturity Date, as applicable;
 
(b)  Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment.  Whether or not any Loans are outstanding,
extend the time for payment of principal or interest of any Loan (excluding the
due date of any mandatory prepayment of a Loan or any mandatory Commitment
reduction in connection with such a mandatory prepayment hereunder except for
mandatory reductions of the Commitments on the Expiration Date), the Commitment
Fee or any other fee payable to any Lender hereunder, or reduce the principal
amount of or the rate of interest borne by any Loan or reduce the Commitment Fee
or any other fee payable to any Lender hereunder;
 
(c)  Release of Collateral or Guarantor.  Except in connection with actions
permitted by Section 9.6 or Section 9.7, release (i) any Collateral consisting
of capital stock or other ownership interests of any Loan Party or its
Subsidiary, (ii) substantially all of the assets of any Loan Party, (iii) any
Guarantor from its Obligations under the Guaranty Agreement; or
 
(d)  Miscellaneous.  Amend Section 5.2, Section 12.6, Section 13.3,  or this
Section 13.1, or alter any provision regarding the pro rata treatment of the
Lenders, change the definition of Required Lenders, or change any requirement
providing for the Lenders or the Required Lenders to authorize the taking of any
action hereunder; provided, further, that no agreement, waiver or consent which
would modify the interests, rights or obligations of the Agent in its capacity
as Agent or as the issuer of Letters of Credit shall be effective without the
written consent of the Agent.
 
SECTION 13.2  No Implied Waivers; Cumulative Remedies; Writing Required.  No
course of dealing and no delay or failure of the Agent or any Lender in
exercising any right, power, remedy or privilege under this Agreement or any
other Loan Document shall affect any other or future exercise thereof or operate
as a waiver thereof, nor shall any single or partial exercise thereof or any
abandonment or discontinuance of steps to enforce such a right, power, remedy or
privilege preclude any further exercise thereof or of any other right, power,
remedy or privilege.  The rights and remedies of the Agent and the Lenders under
this Agreement and any other Loan Documents are cumulative and not exclusive of
any rights or remedies which they would otherwise have.  Any waiver, permit,
consent or approval of any kind or character on the part of any Lender of any
breach or default under this Agreement or any such waiver of any provision or
condition of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in such writing.
 
- 90 -

--------------------------------------------------------------------------------


 
SECTION 13.3  Reimbursement and Indemnification of Lenders by the Borrower;
Taxes.  The Loan Parties, jointly and severally, agree unconditionally upon
demand to pay or reimburse to each Lender and to defend and save such Lender
harmless against (i) any liability for the payment of all reasonable
out-of-pocket costs, expenses and disbursements (including fees and expenses of
counsel (including allocated costs of staff counsel) for each Lender except with
respect to (a) and (b) below), incurred by such Lender (a) in connection with
the negotiation, preparation, execution, administration and interpretation of
this Agreement, and other instruments and documents to be delivered hereunder,
(b) relating to any amendments, waivers or consents pursuant to the provisions
hereof, (c) in connection with the enforcement of this Agreement or any other
Loan Document, or collection of amounts due hereunder or thereunder or the proof
and allowability of any claim arising under this Agreement or any other Loan
Document, whether in bankruptcy or receivership proceedings or otherwise, (d) in
any workout or restructuring or in connection with the protection, preservation,
exercise or enforcement of any of the terms hereof or of any rights hereunder or
under any other Loan Document or in connection with any foreclosure, collection
or bankruptcy proceedings and (e) in connection with any Environmental Complaint
threatened or asserted against the Lender in any way relating to or arising out
of this Agreement or any other Loan Documents (including the protection,
preservation, exercise or enforcement of any of the terms hereof or of any
rights hereunder or under any other Loan Document or in connection with any
foreclosure, collection or bankruptcy proceedings or in any workout or
restructuring), or (ii) all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Lender, in its capacity as such, in any way relating to or arising
out of (y) this Agreement or any other Loan Documents or any action taken or
omitted by such Lender hereunder or thereunder and (z) any Environmental
Complaint in any way relating to or arising out of this Agreement or any other
Loan Document or any action taken or omitted by such Lender hereunder or
thereunder, provided that no Loan Party shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements (A) if the same results from such Lender’s
gross negligence or willful misconduct (as finally determined by a court of
competent jurisdiction), or (B) if the Borrower was not given notice of the
subject claim and the opportunity to participate in the defense thereof, at its
expense (except that each Loan Party shall remain liable to the extent such
failure to give notice does not result in a loss to such Loan Party), or (C) if
the same results from a compromise or settlement agreement entered into without
the consent of the Borrower, which shall not have been unreasonably
withheld.  The Lenders will attempt to minimize the fees and expenses of legal
counsel for the Lenders which are subject to reimbursement by the Borrower
hereunder by considering the usage of one law firm to represent the Lenders and
the Agent if appropriate under the circumstances.  Each Loan Party, jointly and
severally, agrees unconditionally to pay all stamp, document, transfer,
recording or filing taxes or fees and similar impositions now or hereafter
determined by the Agent or any Lender to be payable in connection with this
Agreement or any other Loan Document, and each Loan Party, jointly and
severally, agrees unconditionally to save the Agent and the Lenders harmless
from and against any and all present or future claims, liabilities or losses
with respect to or resulting from any omission to pay or delay in paying any
such taxes, fees or impositions.
 
- 91 -

--------------------------------------------------------------------------------


 
SECTION 13.4  Holidays.  Whenever payment of a Loan to be made or taken
hereunder shall be due on a day which is not a Business Day such payment shall
be due on the next Business Day (except as provided in Section 4.2 with respect
to Interest Periods under the Euro-Rate Option) and such extension of time shall
be included in computing interest and fees, except that the Loans shall be due
on the Business Day preceding the Expiration Date, or Term Loan Maturity Date,
as applicable if such Expiration Date or Term Loan Maturity Date is not a
Business Day.  Whenever any payment or action to be made or taken hereunder
(other than payment of the Loans) shall be stated to be due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day, and such extension of time shall not be included in
computing interest or fees, if any, in connection with such payment or action.
 
SECTION 13.5  Funding by Branch, Subsidiary or Affiliate.
 
(a)  Notional Funding.  Each Lender shall have the right from time to time,
without notice to the Borrower, to deem any branch, Subsidiary or Affiliate
(which for the purposes of this Section 13.5 means any corporation or
association which is directly or indirectly controlled by or is under direct or
indirect common control with any corporation or association which directly or
indirectly controls such Lender) of such Lender to have made, maintained or
funded any Loan to which the Euro-Rate Option applies at any time, provided that
immediately following (on the assumption that a payment were then due from the
Borrower to such other office), and as a result of such change, the Borrower
would not be under any greater financial obligation pursuant to Section 5.6 than
it would have been in the absence of such change.  Notional funding offices may
be selected by each Lender without regard to such Lender’s actual methods of
making, maintaining or funding the Loans or any sources of funding actually used
by or available to such Lender.
 
(b)  Actual Funding.  Each Lender shall have the right from time to time to make
or maintain any Loan by arranging for a branch, Subsidiary or Affiliate of such
Lender to make or maintain such Loan subject to the last sentence of this
Section 13.5.  If any Lender causes a branch, Subsidiary or Affiliate to make or
maintain any part of the Loans hereunder, all terms and conditions of this
Agreement shall, except where the context clearly requires otherwise, be
applicable to such part of the Loans to the same extent as if such Loans were
made or maintained by such Lender, but in no event shall any Lender’s use of
such a branch, Subsidiary or Affiliate to make or maintain any part of the Loans
hereunder cause such Lender or such branch, Subsidiary or Affiliate to incur any
cost or expenses payable by the Borrower hereunder or require the Borrower to
pay any other compensation to any Lender (including any expenses incurred or
payable pursuant to Section 5.6) which would otherwise not be incurred.
 
SECTION 13.6  Notices.  Any notice, request, demand, direction or other
communication (for purposes of this Section 13.6 only, a “Notice”) to be given
to or made upon any party hereto under any provision of this Agreement shall be
given or made by telephone or in writing (which includes means of electronic
transmission (i.e., “e-mail”) or facsimile transmission) in accordance with this
Section 13.6.  Any such Notice must be delivered to the applicable parties
hereto at the addresses and numbers set forth under their respective names on
Annex II or in accordance with any subsequent unrevoked Notice from any such
party that is given in accordance with this Section 13.6.  Any Notice shall be
effective:
 
- 92 -

--------------------------------------------------------------------------------


 
(i)  In the case of hand-delivery, when delivered;
 
(ii)  If given by mail, five (5) days after such Notice is deposited with the
United States Postal Service, with first-class postage prepaid, return receipt
requested;
 
(iii)  In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission or
overnight courier delivery of a confirmatory notice (received at or before noon
on such next Business Day);
 
(iv)  In the case of a facsimile transmission, when sent to the applicable
party’s facsimile machine’s telephone number if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;
 
(v)  In the case of electronic transmission, when actually received; and
 
(vi)  If given by any other means (including by overnight courier), when
actually received.
 
Any Lender giving a Notice to a Loan Party shall concurrently send a copy
thereof to the Agent, and the Agent shall promptly notify the other Lenders of
its receipt of such Notice.
 
SECTION 13.7  Severability.  The provisions of this Agreement are intended to be
severable.  If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
 
SECTION 13.8  Governing Law.  Each Commercial Letter of Credit  shall be subject
to the UCP, and each Standby Letter of Credit shall be subject to the ISP, as
the same may be revised or amended from time to time, and to the extent not
inconsistent therewith, the internal laws of the Commonwealth of Pennsylvania
without regard to its conflict of laws principles, and the balance of this
Agreement shall be deemed to be a contract under the Laws of the Commonwealth of
Pennsylvania and for all purposes shall be governed by and construed and
enforced in accordance with the internal laws of the Commonwealth of
Pennsylvania without regard to its conflict of laws principles.
 
SECTION 13.9  Prior Understanding.  This Agreement and the other Loan Documents
supersede all prior understandings and agreements, whether written or oral,
between the parties hereto and thereto relating to the transactions provided for
herein and therein, including any prior confidentiality agreements and
commitments.
 
- 93 -

--------------------------------------------------------------------------------


 
SECTION 13.10  Duration; Survival.  All representations and warranties of the
Loan Parties contained herein or made in connection herewith shall survive the
making of Loans and issuance of Letters of Credit and shall not be waived by the
execution and delivery of this Agreement, any investigation by the Agent or the
Lenders, the making of Loans, issuance of Letters of Credit, or payment in full
of the Loans.  All covenants and agreements of the Loan Parties contained in
Article VIII, Article IX and Article X herein shall continue in full force and
effect from and after the date hereof so long as the Borrower may borrow or
request Letters of Credit hereunder and until termination of the Commitments and
payment in full of the Loans and expiration or termination of all Letters of
Credit.  All covenants and agreements of the Borrower contained herein relating
to the payment of principal, interest, premiums, additional compensation or
expenses and indemnification, including those set forth in the Notes, Section
5.1 and Section 12.5, Section 12.7 and Section 13.3, shall survive payment in
full of the Loans, expiration or termination of the Letters of Credit and
termination of the Commitments.
 
SECTION 13.11  Successors and Assigns.
 
(a)  This Agreement shall be binding upon and shall inure to the benefit of the
Lenders, the Agent, the Loan Parties and their respective successors and
assigns, except that none of the Loan Parties may assign or transfer any of its
rights and Obligations hereunder or any interest herein.  Each Lender may, at
its own cost, make assignments of or sell participations in all or any part of
its Commitments and the Loans made by it to one or more banks or other entities,
subject to the consent of the Borrower and the Agent with respect to any
assignee, such consent not to be unreasonably withheld, provided that (i) no
consent of the Borrower shall be required (A) if an Event of Default exists and
is continuing, or (B) in the case of an assignment by a Lender to an Affiliate
of such Lender or another Lender, (ii) any assignment by a Lender to a Person
other than an Affiliate of such Lender may not be made in amounts less than the
lesser of $10,000,000 or the amount of the assigning Lender’s Commitments, and
(iii) no Lender make may any assignment of any Commitment or Loan unless,
pursuant to such assignment, it assigns and equal portion of all of its
Commitments and Loans.  In the case of an assignment, upon receipt by the Agent
of the Assignment and Assumption Agreement, the assignee shall have, to the
extent of such assignment (unless otherwise provided therein), the same rights,
benefits and obligations as it would have if it had been a signatory Lender
hereunder, the Commitments shall be adjusted accordingly, and upon surrender of
any Note subject to such assignment, the Borrower shall execute and deliver a
new Note to the assignee in an amount equal to the amount of the Revolving
Credit Commitment or Term Loan assumed by it and a new Revolving Credit Note or
Term Note to the assigning Lender in an amount equal to the Revolving Credit
Commitment or Term Loan retained by it hereunder.  Any Lender which assigns any
or all of its Commitments or Loans to a Person other than an Affiliate of such
Lender shall pay to the Agent a service fee in the amount of $3,500 for each
assignment.  In the case of a participation, the participant shall only have the
rights specified in Section 11.2(c) (the participant’s rights against such
Lender in respect of such participation to be those set forth in the agreement
executed by such Lender in favor of the participant relating thereto and not to
include any voting rights except with respect to changes of the type referenced
in Section 13.1(a), (b), or (c), all of such Lender’s obligations under this
Agreement or any other Loan Document shall remain unchanged, and all amounts
payable by any Loan Party hereunder or thereunder shall be determined as if such
Lender had not sold such participation.
 
- 94 -

--------------------------------------------------------------------------------


 
(b)  Any assignee or participant which is not incorporated under the Laws of the
United States of America or a state thereof shall deliver to the Borrower and
the Agent the form of certificate described in Section 13.17 relating to federal
income tax withholding.  Each Lender may furnish any publicly available
information concerning any Loan Party or its Subsidiaries and any other
information concerning any Loan Party or its Subsidiaries in the possession of
such Lender from time to time to assignees and participants (including
prospective assignees or participants), provided that such assignees and
participants agree to be bound by the provisions of Section 13.12.
 
(c)  Notwithstanding any other provision in this Agreement, any Lender may at
any time pledge or grant a security interest in all or any portion of its rights
under this Agreement, its Notes and the other Loan Documents to any Federal
Reserve Lender in accordance with Regulation A of the FRB or U.S. Treasury
Regulation 31 CFR Section 203.14 without notice to or consent of the Borrower or
the Agent.  No such pledge or grant of a security interest shall release the
transferor Lender of its obligations hereunder or under any other Loan Document.
 
SECTION 13.12  Confidentiality.
 
(a)  General.  The Agent and the Lenders each agree to keep confidential all
information obtained from any Loan Party or its Subsidiaries which is nonpublic
and confidential or proprietary in nature (including any information any Loan
Party or Subsidiary specifically designates as confidential), except as provided
below, and to use such information only in connection with their respective
capacities under this Agreement and for the purposes contemplated hereby.  The
Agent and the Lenders shall be permitted to disclose such information (i) to
outside legal counsel, accountants and other professional advisors who need to
know such information in connection with the administration and enforcement of
this Agreement, subject to agreement of such Persons to maintain the
confidentiality, (ii) to assignees and participants as contemplated by Section
13.11, and prospective assignees and participants, subject to agreement of such
Persons to maintain the confidentiality, (iii) to the extent requested by any
bank regulatory authority or, with notice to the Borrower, as otherwise required
by applicable Law or by any subpoena or similar legal process, or in connection
with any investigation or proceeding arising out of the transactions
contemplated by this Agreement, (iv) if it becomes publicly available other than
as a result of a breach of this Agreement or becomes available from a source not
known to be subject to confidentiality restrictions, or (v) if the Borrower
shall have consented to such disclosure. Notwithstanding anything herein to the
contrary, the information subject to this Section 13.12 shall not include, and
the Agent and each Lender may disclose without limitation of any kind, any
information with respect to the “tax treatment” and “tax structure” (in each
case, within the meaning of Treasury Regulation Section 1.6011-4) of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to the Agent or such Lender
relating to such tax treatment and tax structure; provided that with respect to
any document or similar item that in either case contains information concerning
the tax treatment or tax structure of the transaction as well as other
information, this sentence shall only apply to such portions of the document or
similar item that relate to the tax treatment or tax structure of the Loans,
Letters of Credit and transactions contemplated hereby.
 
- 95 -

--------------------------------------------------------------------------------


 
(b)  Sharing Information With Affiliates of the Lenders.  Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrower or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement, or in
connection with the decision of such Lender to enter into this Agreement, to any
such Subsidiary or Affiliate of such Lender, it being understood that any such
Subsidiary or affiliate of any Lender receiving such information shall be bound
by the provisions of Section 13.12 as if it were a Lender hereunder.  Such
authorization shall survive the repayment of the Loans and other Obligations and
the termination of the Commitments.
 
SECTION 13.13  Counterparts.  This Agreement may be executed by different
parties hereto on any number of separate counterparts, each of which, when so
executed and delivered, shall be an original, and all such counterparts shall
together constitute one and the same instrument.
 
SECTION 13.14  Agent’s or Lender’s Consent.  Whenever the Agent’s or any
Lender’s consent is required to be obtained under this Agreement or any of the
other Loan Documents as a condition to any action, inaction, condition or event,
the Agent and each Lender shall be authorized to give or withhold such consent
in its sole and absolute discretion and to condition its consent upon the giving
of additional collateral, the payment of money or any other matter.
 
SECTION 13.15  Intentionally Omitted.
 
SECTION 13.16  CONSENT TO FORUM; WAIVER OF JURY TRIAL.  EACH LOAN PARTY HEREBY
IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF THE COURT OF COMMON
PLEAS OF ALLEGHENY COUNTY AND THE UNITED STATES DISTRICT COURT FOR THE WESTERN
DISTRICT OF PENNSYLVANIA AND WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON
IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY CERTIFIED OR
REGISTERED MAIL DIRECTED TO SUCH LOAN PARTY AT THE ADDRESSES PROVIDED FOR IN
SECTION 13.6 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON ACTUAL
RECEIPT THEREOF.  EACH LOAN PARTY WAIVES ANY OBJECTION TO JURISDICTION AND VENUE
OF ANY ACTION INSTITUTED AGAINST IT AS PROVIDED HEREIN AND AGREES NOT TO ASSERT
ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE.  EACH LOAN PARTY, THE AGENT
AND THE LENDERS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR
COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE COLLATERAL TO THE FULL EXTENT PERMITTED BY LAW.
 
- 96 -

--------------------------------------------------------------------------------


 
SECTION 13.17  Certifications From Lenders and Participants.
 
(a)  Tax Withholding.  Each Lender or assignee or participant of a Lender that
is not incorporated under the Laws of the United States of America or a state
thereof (and, upon the written request of the Agent, each other Lender or
assignee or participant of a Lender) agrees that it will deliver to each of the
Borrower and the Agent two (2) duly completed appropriate valid Withholding
Certificates (as defined under § 1.1441-1(c)(16) of the Income Tax Regulations
(the “Regulations”)) certifying its status (i.e. U.S. or foreign person) and, if
appropriate, making a claim of reduced, or exemption from, U.S. withholding tax
on the basis of an income tax treaty or an exemption provided by the Internal
Revenue Code.  The term “Withholding Certificate” means a Form W-9; a Form
W-8BEN; a Form W-8ECI; a Form W-8IMY and the related statements and
certifications as required under § 1.1441-1(e)(2) and/or (3) of the Regulations;
a statement described in § 1.871-14(c)(2)(v) of the Regulations; or any other
certificates under the Internal Revenue Code or Regulations that certify or
establish the status of a payee or beneficial owner as a U.S. or foreign
person.  Each Lender, assignee or participant required to deliver to the
Borrower and the Agent a Withholding Certificate pursuant to the preceding
sentence shall deliver such valid Withholding Certificate as follows:  (A) each
Lender which is a party hereto on the Closing Date shall deliver such valid
Withholding Certificate at least five (5) Business Days prior to the first date
on which any interest or fees are payable by the Borrower hereunder for the
account of such Lender; and (B) each assignee or participant shall deliver such
valid Withholding Certificate at least five (5) Business Days before the
effective date of such assignment or participation (unless the Agent in its sole
discretion shall permit such assignee or participant to deliver such valid
Withholding Certificate less than five (5) Business Days before such date in
which case it shall be due on the date specified by the Agent).  Each Lender,
assignee or participant which so delivers a valid Withholding Certificate
further undertakes to deliver to each of the Borrower and the Agent two (2)
additional copies of such Withholding Certificate (or a successor form) on or
before the date that such Withholding Certificate expires or becomes obsolete or
after the occurrence of any event requiring a change in the most recent
Withholding Certificate so delivered by it, and such amendments thereto or
extensions or renewals thereof as may be reasonably requested by the Borrower or
the Agent.  Notwithstanding the submission of a Withholding Certificate claiming
a reduced rate of or exemption from U.S. withholding tax, the Agent shall be
entitled to withhold United States federal income taxes at the full 30%
withholding rate if in its reasonable judgment it is required to do so under the
due diligence requirements imposed upon a withholding agent under § 1.1441-7(b)
of the Regulations.  Further, the Agent is indemnified under § 1.1461-1(e) of
the Regulations against any claims and demands of any Lender or assignee or
participant of a Lender for the amount of any tax it deducts and withholds in
accordance with regulations under § 1441 of the Internal Revenue Code.
 
(b)  USA Patriot Act.  Each Lender or assignee or participant of a Lender that
is not incorporated under the Laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (i) an affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States or foreign country, and (ii) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Agent the certification, or,
if applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the USA Patriot Act
and the applicable regulations:  (1) within ten (10) days after the Closing
Date, and (2) at such other times as are required under the USA Patriot Act.

 
- 97 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Credit Agreement as of the day and year first
above written.
 

     
BORROWER:
             
ATTEST:
 
CALGON CARBON CORPORATION
            /s/ Dennis M. Sheedy  
By:
/s/ Leroy M. Ball
(SEAL)
Name:
Dennis M. Sheedy  
Name:
Leroy M. Ball
Title:
VP, General Counsel and Secretary  
Title:
Senior Vice President and
       
Chief Financial Officer
                 
GUARANTORS:
             
ATTEST:
 
CALGON CARBON INVESTMENTS, INC.
            /s/ John S. Stanik  
By:
/s/ Leroy M. Ball
(SEAL)
Name:
John S. Stanik  
Name:
Leroy M. Ball
Title:
President  
Title:
Vice President and Secretary
           
ATTEST:
 
BSC COLUMBUS, LLC
            /s/ Robert P. O’Brien  
By:
/s/ Leroy M. Ball
(SEAL)
Name:
Robert P. O’Brien  
Name:
Leroy M. Ball
Title:
Manager  
Title:
Manager
           
ATTEST:
 
CCC COLUMBUS, LLC
           
/s/ Robert P. O’Brien
 
By:
/s/ Leroy M. Ball
(SEAL)
Name:
Robert P. O’Brien  
Name:
Leroy M. Ball
Title:
Manager  
Title:
Manager




--------------------------------------------------------------------------------


 
FIRST COMMONWEALTH BANK,
individually as a Lender, as Agent, Issuing
Bank and Swing Loan Lender
 
By:
/s/ C. Forrest Tefft
Name:  C. Forrest Tefft
Title: Senior Vice President



Agent’s Signature Page – Credit Agreement

 

--------------------------------------------------------------------------------

 
 
CITIZENS BANK OF PENNSYLVANIA
   
By:
/s/ Andy J. Arduini
Name:  Andy J. Arduini
Title: Vice President

 
Lender Signature Page – Credit Agreement

 

--------------------------------------------------------------------------------

 
 
FIRST NATIONAL BANK OF PENNSYLVANIA
   
By:
/s/ John L. Hayes
Name:  John L. Hayes
Title: Senior Vice President

 
Lender Signature Page – Credit Agreement

 

--------------------------------------------------------------------------------

 

ANNEX I
 
Pricing Grid-Applicable Margins and Fees Based on Leverage Ratio
 
Level
 
Leverage Ratio
 
Euro-Rate
Margin 
 
Base Rate
Margin 
 
Commitment
Fee
 
Letter of
Credit Fee
I
 
Less than or equal to 1.50 to 1.00
 
2.50%
 
0.00%
 
0.25%
 
2.50%
II
 
Greater than 1.50 but less than or equal to 2.00 to 1.00
 
2.75%
 
0.00%
 
0.35%
 
2.75%
III
 
Greater than 2.00 but less than or equal to 2.50 to 1.00
 
3.00%
 
0.25%
 
0.50%
 
3.00%
IV
 
Greater than 2.50 to 1.00
 
3.50%
 
0.75%
 
0.50%
 
3.50%


 

--------------------------------------------------------------------------------

 

ANNEX II
 
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
 
Part 1 - Commitments of Lenders
 
Lender
 
Commitment
   
Ratable Share
 
First Commonwealth Bank
  $ 35,000,000       36.842105263 %
Citizens Bank of Pennsylvania
  $ 35,000,000       36.842105263 %
First National Bank of Pennsylvania
  $ 25,000,000       26.315789474 %                  
           Total
  $ 95,000,000       100.00 %



Part 2 - Addresses for Notices to Agent and Lenders
 
AGENT / AGENCY SERVICES
 
Name:
First Commonwealth Bank
Address:
437 Grant Street
 
Frick Building, Suite 1600
 
Pittsburgh, PA 15219
Attention:
C. Forrest Tefft, Senior Vice President
Telephone:
(412) 690-2202
Telecopy:
(412) 690-2206
   
With a copy to:
   
Attention:
Misty L. Cleary, Agency Services
Telephone:
(412) 690-2211
Telecopy:
(412) 690-2206
E-mail:
MCleary@fcbanking.com


 

--------------------------------------------------------------------------------

 

LENDERS
 
Name:
First Commonwealth Bank
Address:
437 Grant Street
 
Frick Building, Suite 1600
 
Pittsburgh, PA 15219
Attention:
C. Forrest Tefft, Senior Vice President
Telephone:
(412) 690-2202
Telecopy:
(412) 690-2206
E-mail:
CFTefft@fcbanking.com
   
Name:
Citizens Bank of Pennsylvania
Address:
525 William Penn Place
 
Pittsburgh, PA 15219-1729
Attention:
Andy Arduini, Vice President
Telephone:
(412) 867-2424
Telecopy:
 (412) 552-6308
E-mail:
andy.j.arduini@citizensbank.com
   
Name:
First National Bank of Pennsylvania
Address:
100 Federal Street, 3rd Floor
 
Pittsburgh, PA 15212
Attention:
John Hayes, Senior Vice President
Telephone:
(412) 359-2617
Telecopy:
(412) 231-3584
E-mail:
hayes@fnb-corp.com




--------------------------------------------------------------------------------


 
Part 3 - Addresses for Notices to Borrower and Guarantors:


Name:
Calgon Carbon Corporation
Address:
400 Calgon Carbon Drive
 
Pittsburgh, PA 15205
Attention:
Peter K. Lee, Treasurer
Telephone:
(412) 787-6890
Telecopy:
(412) 787-4751
E-mail:
PLee@calgoncarbon-us.com
   
With a copy to:
   
Name:
Calgon Carbon Corporation
Address:
400 Calgon Carbon Drive
 
Pittsburgh, PA 15205
Attention:
Dennis M. Sheedy, General Counsel
Telephone:
(412) 787-6786
Telecopy:
(412) 787-4551
E-mail:
DSheedy@calgoncarbon-us.com


 

--------------------------------------------------------------------------------

 